Exhibit 10.2

CHASE ISSUANCE TRUST

as Issuing Entity

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Indenture Trustee

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

INDENTURE

dated as of March 14, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
  

Section 1.01

   Definitions    3

Section 1.02

   Compliance Certificates and Opinions    20

Section 1.03

   Form of Documents Delivered to Indenture Trustee    21

Section 1.04

   Acts of Noteholders    22

Section 1.05

   Notices, etc., to Indenture Trustee and Issuing Entity    24

Section 1.06

   Notices to Noteholders; Waiver    24

Section 1.07

   Conflict with Trust Indenture Act    25

Section 1.08

   Effect of Headings and Table of Contents    25

Section 1.09

   Successors and Assigns    25

Section 1.10

   Separability    26

Section 1.11

   Benefits of Indenture    26

Section 1.12

   Governing Law    26

Section 1.13

   Counterparts    26

Section 1.14

   Indenture Referred to in the Trust Agreement    26

Section 1.15

   Legal Holidays    26 ARTICLE II NOTE FORMS   

Section 2.01

   Forms Generally    27

Section 2.02

   Forms of Notes    27

Section 2.03

   Form of Indenture Trustee’s Certificate of Authentication    27

Section 2.04

   Notes Issuable in the Form of a Global Note    28

Section 2.05

   Temporary Global Notes and Permanent Global Notes    30

Section 2.06

   Beneficial Ownership of Global Notes    32

Section 2.07

   Notices to Depository    32 ARTICLE III THE NOTES   

Section 3.01

   General Title; General Limitations; Issuable in Series; Terms of a Series,
Class or Tranche of Notes    33

Section 3.02

   Denominations    36

Section 3.03

   Execution, Authentication and Delivery and Dating    37

Section 3.04

   Temporary Notes    37

Section 3.05

   Registration, Transfer and Exchange    38

Section 3.06

   Mutilated, Destroyed, Lost and Stolen Notes    41

Section 3.07

   Payment of Interest; Interest Rights Preserved; Withholding Taxes    42

Section 3.08

   Persons Deemed Owners    42

Section 3.09

   Cancellation    42

 

i



--------------------------------------------------------------------------------

Section 3.10

   New Issuances of Notes    43

Section 3.11

   Specification of Required Subordinated Amount and other Terms with Respect to
each Series, Class or Tranche of Notes    45

Section 3.12

   Shared Excess Available Finance Charge Collection Groups and Other Groups   
45

Section 3.13

   Unapplied Excess Finance Charge Collections    45

Section 3.14

   Unapplied Master Trust Level Excess Finance Charge Collections    46

Section 3.15

   Unapplied Master Trust Level Principal Collections    47 ARTICLE IV BANK
ACCOUNTS AND INVESTMENTS   

Section 4.01

   Collections    48

Section 4.02

   Bank Accounts    48

Section 4.03

   Investment of Funds in the Bank Accounts    49 ARTICLE V SATISFACTION AND
DISCHARGE; CANCELLATION OF NOTES HELD BY THE ISSUING ENTITY OR CHASE USA   

Section 5.01

   Satisfaction and Discharge of Indenture    51

Section 5.02

   Application of Trust Money    51

Section 5.03

   Cancellation of Notes Held by the Issuing Entity or the Transferor    52
ARTICLE VI EVENTS OF DEFAULT AND REMEDIES   

Section 6.01

   Events of Default    53

Section 6.02

   Acceleration of Maturity; Rescission and Annulment    54

Section 6.03

   Collection of Indebtedness and Suits for Enforcement by Indenture Trustee or
the Collateral Agent on Behalf of the Indenture Trustee    56

Section 6.04

   Indenture Trustee or the Collateral Agent May File Proofs of Claim    56

Section 6.05

   Indenture Trustee and the Collateral Agent May Enforce Claims Without
Possession of Notes    57

Section 6.06

   Application of Money Collected    58

Section 6.07

   Collateral Agent May Elect to Hold the Collateral Certificate    58

Section 6.08

   Sale of Collateral for Accelerated Notes    58

Section 6.09

   Noteholders Have the Right to Direct the Time, Method and Place of Conducting
Any Proceeding for Any Remedy Available to the Indenture Trustee or the
Collateral Agent    59

Section 6.10

   Limitation on Suits    59

Section 6.11

   Unconditional Right of Noteholders to Receive Principal and Interest; Limited
Recourse    60

Section 6.12

   Restoration of Rights and Remedies    60

Section 6.13

   Rights and Remedies Cumulative    60

Section 6.14

   Delay or Omission Not Waiver    60

Section 6.15

   Control by Noteholders    61

Section 6.16

   Waiver of Past Defaults    61

Section 6.17

   Undertaking for Costs    61

Section 6.18

   Waiver of Stay or Extension Laws    62

 

ii



--------------------------------------------------------------------------------

ARTICLE VII THE INDENTURE TRUSTEE   

Section 7.01

   Certain Duties and Responsibilities    63

Section 7.02

   Notice of Defaults    64

Section 7.03

   Certain Rights of Indenture Trustee    64

Section 7.04

   Not Responsible for Recitals or Issuance of Notes    65

Section 7.05

   May Hold Notes    66

Section 7.06

   Money Held in Trust    66

Section 7.07

   Compensation and Reimbursement, Limit on Compensation, Reimbursement and
Indemnity    66

Section 7.08

   Disqualification; Conflicting Interests    67

Section 7.09

   Corporate Indenture Trustee Required; Eligibility    67

Section 7.10

   Resignation and Removal; Appointment of Successor    67

Section 7.11

   Acceptance of Appointment by Successor    69

Section 7.12

   Merger, Conversion, Consolidation or Succession to Business    70

Section 7.13

   Preferential Collection of Claims Against Issuing Entity    70

Section 7.14

   Appointment of Authenticating Agent    70

Section 7.15

   Tax Returns    72

Section 7.16

   Representations and Covenants of the Indenture Trustee    72

Section 7.17

   Custody of Collateral Certificates and Collateral    72

Section 7.18

   Indenture Trustee’s Application for Instructions from the Issuing Entity   
73 ARTICLE VIII NOTEHOLDERS’ MEETINGS, LISTS, REPORTS BY INDENTURE TRUSTEE,
ISSUING ENTITY AND BENEFICIARY   

Section 8.01

   Issuing Entity To Furnish Indenture Trustee Names and Addresses of
Noteholders    74

Section 8.02

   Preservation of Information; Communications to Noteholders    74

Section 8.03

   Reports by Indenture Trustee    75

Section 8.04

   Meetings of Noteholders; Amendments and Waivers    76

Section 8.05

   Reports by Issuing Entity to the Commission    78

Section 8.06

   Monthly Noteholders’ Statement    79

Section 8.07

   Payment Instruction to Master Trust    79 ARTICLE IX INDENTURE SUPPLEMENTS;
AMENDMENTS TO THE POOLING AND SERVICING AGREEMENT AND AMENDMENTS TO THE TRUST
AGREEMENT   

Section 9.01

   Supplemental Indentures and Amendments Without Consent of Noteholders    80

Section 9.02

   Supplemental Indentures with Consent of Noteholders    82

Section 9.03

   Execution of Amendments and Indenture Supplements    83

Section 9.04

   Effect of Amendments and Indenture Supplements    84

Section 9.05

   Conformity with Trust Indenture Act    84

Section 9.06

   Reference in Notes to Indenture Supplements    84

Section 9.07

   Amendments to the Pooling and Servicing Agreement    84

 

iii



--------------------------------------------------------------------------------

Section 9.08

   Amendments to the Trust Agreement    85 ARTICLE X REPRESENTATIONS, WARRANTIES
AND COVENANTS OF ISSUING ENTITY   

Section 10.01

   Payment of Principal and Interest    86

Section 10.02

   Maintenance of Office or Agency    86

Section 10.03

   Money for Note Payments to be Held in Trust    86

Section 10.04

   Statement as to Compliance    88

Section 10.05

   Legal Existence    89

Section 10.06

   Further Instruments and Acts    89

Section 10.07

   Compliance with Laws    89

Section 10.08

   Notice of Events of Default    89

Section 10.09

   Certain Negative Covenants    89

Section 10.10

   No Other Business    89

Section 10.11

   Rule 144A Information    90

Section 10.12

   Performance of Obligations; Servicing of Receivables    90

Section 10.13

   Issuing Entity May Consolidate, Etc., Only on Certain Terms    90

Section 10.14

   Successor Substituted    92

Section 10.15

   Guarantees, Loans, Advances and Other Liabilities    92

Section 10.16

   Capital Expenditures    93

Section 10.17

   Restricted Payments    93

Section 10.18

   No Borrowing    93 ARTICLE XI EARLY AMORTIZATION OF NOTES   

Section 11.01

   Applicability of Article    94

Section 11.02

   Optional Repurchase    95

Section 11.03

   Notice    96 ARTICLE XII MISCELLANEOUS   

Section 12.01

   No Petition    97

Section 12.02

   Trust Obligations    97

Section 12.03

   Limitations on Liability    97

Section 12.04

   Tax Treatment    98

Section 12.05

   Actions Taken by the Issuing Entity    98

Section 12.06

   Alternate Payment Provisions    98

Section 12.07

   Termination of Issuing Entity    98

Section 12.08

   Final Distribution    98

Section 12.09

   Termination Distributions    99

Section 12.10

   Derivative Counterparty, Supplemental Credit Enhancement Provider and
Supplemental Liquidity Provider as Third-Party Beneficiary    99

Section 12.11

   Notices    100

Section 12.12

   No Asset Pool Other Than Asset Pool One    100

 

iv



--------------------------------------------------------------------------------

ARTICLE XIII    COMPLIANCE WITH REGULATION AB   

Section 13.01

   Intent of Parties; Reasonableness    101

Section 13.02

   Additional Representations and Warranties of the Indenture Trustee    101

Section 13.03

   Information to be Provided by the Indenture Trustee    101

Section 13.04

   Report on Assessment of Compliance and Attestation; Annual Certification   
102

 

v



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A

   FORM OF INVESTMENT LETTER

EXHIBIT B-1

   FORM OF CLEARANCE SYSTEM CERTIFICATE TO BE GIVEN TO THE INDENTURE TRUSTEE BY
EUROCLEAR OR CLEARSTREAM FOR DELIVERY OF DEFINITIVE NOTES IN EXCHANGE FOR A
PORTION OF A TEMPORARY GLOBAL NOTE

EXHIBIT B-2

   FORM OF CERTIFICATE TO BE DELIVERED TO EUROCLEAR OR CLEARSTREAM BY A
BENEFICIAL OWNER OF NOTES WITH RESPECT TO REGISTERED NOTES SOLD TO QUALIFIED
INSTITUTIONAL BUYERS

EXHIBIT B-3

   FORM OF CERTIFICATE TO BE DELIVERED TO EUROCLEAR OR CLEARSTREAM BY A
BENEFICIAL OWNER OF NOTES, OTHER THAN A QUALIFIED INSTITUTIONAL BUYER

EXHIBIT C

   FORM OF ANNUAL CERTIFICATION

EXHIBIT D

   SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

EXHIBIT E

   FORM OF CHASE ISSUANCE TRUST INDENTURE TRUSTEE’S CERTIFICATE

 

vi



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RECONCILIATION AND TIE BETWEEN TRUST INDENTURE

ACT OF 1939 AND INDENTURE PROVISIONS*

 

Trust Indenture Act Section

  

Indenture Section

310(a)(1)

   5.11

      (a)(2)

   5.11

      (a)(3)

   5.10

      (a)(4)

   Not Applicable

      (a)(5)

   5.11

      (b)

   7.08, 7.10(d)(i)

      (c)

   Not Applicable

311(a)

   7.13

      (b)

   5.12

      (c)

   Not Applicable

312(a)

   8.03, 6.02(a)

      (b)

   6.02(b)

      (c)

   6.02(c)

313(a)

   6.04

      (b)

   8.03(c)

      (c)

   8.03, 8.03(c)

      (d)

   6.04

314(a)

   3.09, 7.03(a)

      (b)

   3.06

      (c)(1)

   2.11, 8.09(c), 12.01(a)

      (c)(2)

   2.11, 8.09(c), 12.01(a)

      (c)(3)

   2.11, 8.09(c), 12.01(a)

      (d)(1)

   2.11, 8.09(c), 12.01(b)

      (d)(2)

   Not Applicable

      (d)(3)

   Not Applicable

      (e)

   11.01(a)

315(a)

   5.01(b)

      (b)

   5.02

      (c)

   5.01(c)

      (d)

   5.01(d)

      (d)(1)

   5.01(d)

      (d)(2)

   5.01(d)

      (d)(3)

   5.01(d)

      (e)

   5.14

316(a)(1)(A)

   5.12

316(a)(1)(B)

   5.13

316(a)(2)

   Not Applicable

 

vii



--------------------------------------------------------------------------------

316(b)

   5.08

317(a)(1)

   5.04

317(a)(2)

   5.04(d)

317(b)

   5.04(a)

318(a)

   11.07

--------------------------------------------------------------------------------

* This reconciliation and tie shall not, for any purpose, be deemed to be part
of the within indenture.

 

viii



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED INDENTURE, dated as of March 14, 2006 (this
“Indenture”), between CHASE ISSUANCE TRUST, a statutory business trust organized
under the laws of the State of Delaware (the “Issuing Entity”), having its
principal office at 1100 North Market Street, Wilmington, Delaware 19890-1600,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, in
its capacity as Indenture Trustee (the “Indenture Trustee”), is made and entered
into as of March 14, 2006.

RECITALS OF THE ISSUING ENTITY

WHEREAS, the Issuing Entity and the Indenture Trustee have heretofore executed
and delivered an Indenture, dated as of May 1, 2002 (as amended, supplemented or
otherwise modified, the “Original Indenture”), by and between the Issuing Entity
and the Indenture Trustee;

WHEREAS, the Issuing Entity and the Indenture Trustee have heretofore executed
and delivered an Amended and Restated Indenture, dated as of October 15, 2004
(as amended, supplemented or otherwise modified, the “Amended and Restated
Indenture”), by and between the Issuing Entity and the Indenture Trustee, as
amended by the Amendment thereto, dated as of February 1, 2006, by and between
the Issuing Entity and the Indenture Trustee;

WHEREAS, the Issuing Entity and the Indenture Trustee desire to amend and
restate the Amended and Restated Indenture to read in its entirety as set forth
below;

WHEREAS, all conditions precedent to the execution of this Indenture have been
complied with;

NOW, THEREFORE, the Issuing Entity and the Indenture Trustee hereby agree that
effective on and as of the date hereof, the Amended and Restated Indenture is
hereby amended and restated in its entirety as follows:

PRELIMINARY STATEMENT

The Issuing Entity has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its notes to be issued in one or more
fully registered or bearer Series, Classes or Tranches.

All things necessary to make this Indenture a valid agreement of the Issuing
Entity, in accordance with its terms, have been done.

GRANTING CLAUSE

Pursuant to an Asset Pool Supplement, the Issuing Entity shall grant to the
Collateral Agent (the “Secured Party”) for the related Asset Pool for the
benefit and security of (a) the Noteholders secured by such Asset Pool, (b) the
Indenture Trustee, in its individual capacity and (c) the Collateral Agent, in
its individual capacity, a security



--------------------------------------------------------------------------------

interest in all of its right, title and interest, whether now owned or hereafter
acquired, in and to, the Collateral specified in the related Asset Pool
Supplement.

The security interest in the Collateral designated for inclusion in an Asset
Pool is granted to secure the Notes issued with respect to that Asset Pool (and
the obligations under this Indenture, the related Asset Pool Supplement and the
related Indenture Supplement) equally and ratably without prejudice, priority or
distinction between any Note and any other Note that is expressly secured by
such Asset Pool by reason of difference in time of issuance or otherwise, except
as otherwise expressly provided in this Indenture, or in the Indenture
Supplement which establishes any Series, Class or Tranche of Notes, and to
secure (i) the payment of all amounts due on such Notes in accordance with their
terms, (ii) the payment of all other sums payable by the Issuing Entity under
this Indenture or any Indenture Supplement relating to such secured Notes and
(iii) compliance by the Issuing Entity with the provisions of this Indenture or
any Indenture Supplement or any Asset Pool Supplement relating to such Notes.
This Indenture, as may be supplemented, including by each Asset Pool Supplement,
is a security agreement within the meaning of the UCC.

The Indenture Trustee acknowledges the grant of such Security Interest, and
agrees to perform the duties herein such that the interests of the Noteholders
secured by such Asset Pool may be adequately and effectively protected.

Particular Notes, Derivative Agreements, Supplemental Credit Enhancement
Agreements and Supplemental Liquidity Agreements will benefit from the Security
Interest to the extent (and only to the extent) proceeds of and distributions on
the Collateral are allocated for their benefit pursuant to this Indenture, the
applicable Asset Pool Supplement and the applicable Indenture Supplement.

AGREEMENTS OF THE PARTIES

To set forth or to provide for the establishment of the terms and conditions
upon which the Notes are to be authenticated, issued and delivered, and in
consideration of the premises and the purchase of Notes by the Holders thereof,
it is mutually covenanted and agreed as follows, for the equal and proportionate
benefit of all Holders of the Notes of a Series, Class or Tranche thereof, as
the case may be:

LIMITED RECOURSE

The obligation of the Issuing Entity to make payments of principal, interest and
other amounts on the Notes and to make payments in respect of Derivative
Agreements, Supplemental Credit Enhancement Agreements or Supplemental Liquidity
Agreements, as applicable, is limited in recourse as set forth in Section 6.11.

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

Section 1.01 Definitions. For all purposes of this Indenture and of any
Indenture Supplement, except as otherwise expressly provided or unless the
context otherwise requires:

(a) With respect to any Series, all terms used herein and not otherwise defined
herein shall have meanings ascribed to them in the Trust Agreement, the Transfer
and Servicing Agreement, the related Asset Pool Supplement or the related
Indenture Supplement, as applicable.

(b) All terms defined in this Indenture shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(c) As used in this Indenture and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Indenture or in any such certificate or other document, and accounting terms
partly defined in this Indenture or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
GAAP. To the extent that the definitions of accounting terms in this Indenture
or in any such certificate or other document are inconsistent with the meanings
of such terms under GAAP, the definitions contained in this Indenture or in any
such certificate or other document shall control.

(d) Any reference to each Rating Agency shall only apply to a specific rating
agency if such rating agency is then rating any Outstanding Series, Class or
Tranche of Notes.

(e) Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.

(f) The words “hereof,” “herein,” “hereunder” and words of similar import when
used in this Indenture shall refer to this Indenture as a whole and not to any
particular provision of this Indenture; references to any subsection, Section,
clause, Schedule or Exhibit are references to subsections, Sections, clauses,
Schedules and Exhibits in or to this Indenture unless otherwise specified; the
term “including” means “including without limitation”; references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; references to any Person include that
Person’s successors and assigns; and references to any agreement refer to such
agreement, as amended, supplemented or otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

(g) Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture. The following
TIA terms used in this Indenture have the following meanings:

“indenture securities” means the Notes.

“indenture security holder” means a Noteholder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Indenture Trustee.

“obligor” on the indenture securities means the Issuing Entity and any other
obligor on the indenture securities.

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by Commission rule have the
meaning assigned to them by such definitions. Notwithstanding anything to the
contrary contained herein, if it is not necessary for this Indenture to be
qualified under the TIA, then all references to the TIA hereunder shall be
inapplicable to this Indenture.

(h) In the event that the UCC, as in effect on the date hereof, is revised, any
reference herein to specific sections of the UCC shall be deemed to be
references to any such successor sections.

(i) Whenever used in this Indenture, the following words and phrases shall have
the following meanings, and the definitions of such terms and phrases are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as the neuter genders of such terms:

“Act” has, when used with respect to any Noteholder, the meaning specified in
Section 1.04(a).

“Action” has, when used with respect to any Noteholder, the meaning specified in
Section 1.04(a).

“Adjusted Outstanding Dollar Principal Amount” means at any time during a
Monthly Period with respect to any Series, Class or Tranche of Notes, the
Outstanding Dollar Principal Amount of all Outstanding Notes of such Series,
Class or Tranche of Notes at such time, less any funds on deposit in the
Principal Funding Account or the related Sub-Account, as applicable, for the
benefit of such Series, Class or Tranche of Notes at such time.

“Adverse Effect” means, whenever used in this Indenture with respect to any
Series, Class or Tranche of Notes with respect to any Action, that such Action
will at the time of its occurrence (a) result in the occurrence of an Early
Amortization Event or Event of Default relating to such Series, Class or Tranche
of Notes, as applicable, (b)

 

4



--------------------------------------------------------------------------------

have a material adverse effect on the amount of funds available to be
distributed to the Noteholders of any such Series, Class or Tranche of Notes
pursuant to this Indenture or on the timing of such distributions, or
(c) adversely affect the security interest of the applicable Collateral Agent in
the Collateral securing the Outstanding Notes in the related Asset Pool unless
otherwise permitted by this Indenture or any related Asset Pool Supplement.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Aggregate Remaining Master Trust Level Required Amount” has, with respect to
any Unapplied Excess Finance Charge Sharing Collateral Certificate, the meaning
specified in the related Series Supplement.

“Asset Pool” means a pool of Collateral designated for inclusion in a particular
Asset Pool pursuant to an Asset Pool Supplement, that secures a particular
Series, Class or Tranche of Notes or more than one Series, Class or Tranche of
Notes as specified in the applicable Indenture Supplements for each such Series,
Class or Tranche of Notes.

“Asset Pool Supplement” means, with respect to any Asset Pool, a supplement to
this Indenture, executed and delivered in conjunction with the first issuance of
Notes secured by that Asset Pool, including all amendments thereof and
supplements thereto.

“Authenticating Agent” means any Person authorized by the Indenture Trustee to
authenticate Notes under Section 7.14.

“Authorized Newspaper” means, with respect to any Series, Class or Tranche of
Notes, publication in the newspaper of record specified in the applicable
Indenture Supplement for that Series, Class or Tranche of Notes, or if and so
long as Notes of such Series, Class or Tranche are listed on any securities
exchange and that exchange so requires, in the newspaper of record required by
the applicable securities exchange, printed in any language specified in the
applicable Indenture Supplement or satisfying the requirements of such exchange.

“Available Finance Charge Collections” means, for any Monthly Period, (a) with
respect to the Noteholders, the Finance Charge Collections paid to the Issuing
Entity and allocated to the Noteholders, and (b) with respect to any Series,
Class or Tranche of Notes, the amount of collections in clause (a) allocated to
such Series, Class or Tranche of Notes, as applicable, plus investment earnings
allocable to the amounts on deposit in the Collection Account and Excess Funding
Account allocable to such Series,

 

5



--------------------------------------------------------------------------------

Class or Tranche of Notes, plus any other amounts, or allocable portion thereof,
to be treated as Available Finance Charge Collections with respect to such
Series, Class or Tranche of Notes, subject to the applicable Indenture
Supplement.

“Available Principal Collections” means, for any Monthly Period, (a) with
respect to the Noteholders, the Principal Collections paid to the Issuing Entity
and allocated to the Noteholders, and (b) with respect to any Series, Class or
Tranche of Notes, (i) the amount of collections in clause (a) allocated to such
Series, Class or Tranche of Notes, as applicable, plus (ii) any other amounts,
or allocable portion thereof, to be treated as Available Principal Collections
with respect to such Series, Class or Tranche of Notes, subject to the
applicable Indenture Supplement.

“Bearer Note” means a Note in bearer form.

“Business Day” means, unless otherwise specified in the Indenture Supplement for
any Series, Class or Tranche of Notes, any day other than (a) a Saturday or
Sunday or (b) any other day on which national banking associations or state
banking institutions in New York, New York, Minneapolis, Minnesota or Newark,
Delaware (or, with respect to any Series, Class or Tranche, any additional city
specified in the related Indenture Supplement), are authorized or obligated by
law, executive order or governmental decree to be closed.

“Certificate of Authentication” means the certificate of authentication of the
Indenture Trustee, the form of which is described in Section 2.03, or the
alternate certificate of authentication of the Authenticating Agent, the form of
which is described in Section 7.14.

“Chase USA” means Chase Bank USA, National Association, a national banking
association.

“Class” means, with respect to any Note, the class specified in the applicable
Indenture Supplement.

“Class C Reserve Account” means, for any Notes, the Bank Account and any
Sub-Account thereof established and maintained as described in the related
Indenture Supplement.

“Collateral Certificate Finance Charge Shortfall Allocation” means, for any Note
Transfer Date, with respect to each Unapplied Master Trust Level Excess Finance
Charge Sharing Collateral Certificate relating to any Shared Excess Available
Finance Charge Collections Group, an amount equal to:

(a) if the aggregate amount of all Unapplied Master Trust Level Excess Finance
Charge Collections for all Unapplied Master Trust Level Excess Finance Charge
Sharing Collateral Certificates for such Note Transfer Date is less than or
equal to the sum of the Remaining Series Finance Charge Shortfalls for all
Series in such Group for such Note Transfer Date, the amount of Unapplied Master
Trust Level Excess

 

6



--------------------------------------------------------------------------------

Finance Charge Collections with respect to such Unapplied Master Trust Level
Excess Finance Charge Sharing Collateral Certificate for such Note Transfer
Date; or

(b) if the aggregate amount of all Unapplied Master Trust Level Excess Finance
Charge Collections for all Unapplied Master Trust Level Excess Finance Charge
Sharing Collateral Certificates for such Note Transfer Date is greater than the
sum of the Remaining Series Finance Charge Shortfalls for all Series in such
Group for such Note Transfer Date, the product of (i) the sum of the Remaining
Series Finance Charge Shortfalls for all Series in such Group for such Note
Transfer Date and (b) a fraction, (x) the numerator of which is the Unapplied
Master Trust Level Excess Finance Charge Collections with respect to such
Unapplied Master Trust Level Excess Finance Charge Sharing Collateral
Certificate for such Note Transfer Date and (y) the denominator of which is the
aggregate amount of all Unapplied Master Trust Level Excess Finance Charge
Collections for all Unapplied Master Trust Level Excess Finance Charge Sharing
Collateral Certificates for such Note Transfer Date.

“Collateral Certificate Principal Shortfall Allocation” means, for any Note
Transfer Date, with respect to each Unapplied Master Trust Level Principal
Sharing Collateral Certificate in any Asset Pool, an amount equal to

(a) if the aggregate amount of all Unapplied Master Trust Level Principal
Collections for all Unapplied Master Trust Level Principal Sharing Collateral
Certificates in such Asset Pool for such Note Transfer Date is less than or
equal to the sum of the Remaining Series Principal Shortfalls for all Series
secured by such Asset Pool, the amount of Unapplied Master Trust Level Principal
Collections with respect to such Unapplied Master Trust Level Principal Sharing
Collateral Certificate for such Note Transfer Date; or

(b) if the aggregate amount of all Unapplied Master Trust Level Principal
Collections for all Unapplied Master Trust Level Principal Sharing Collateral
Certificates in such Asset Pool for such Note Transfer Date is greater than the
sum of the Remaining Series Principal Shortfalls for all Series secured by such
Asset Pool for such Note Transfer Date, the product of (i) the sum of the
Remaining Series Principal Shortfalls for all Series secured by such Asset Pool
for such Note Transfer Date and (b) a fraction, (x) the numerator of which is
the Unapplied Master Trust Level Principal Collections with respect to such
Unapplied Master Trust Level Principal Sharing Collateral Certificate for such
Note Transfer Date and (y) the denominator of which is the aggregate amount of
all Unapplied Master Trust Level Principal Collections for all Unapplied Master
Trust Level Principal Sharing Collateral Certificates in such Asset Pool for
such Note Transfer Date.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Securities Exchange Act, or, if at any time after
the execution of this Indenture such Commission is not existing and performing
the duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such date.

 

7



--------------------------------------------------------------------------------

“Corporate Trust Office” means the principal office of the Indenture Trustee in
Minneapolis, Minnesota at which at any particular time its corporate trust
business will be principally administered, which office at the date hereof is
located at MAC N9311-161, Sixth Street & Marquette Avenue, Minneapolis,
Minnesota 55479.

“Depository” means a U.S. Depository or a Foreign Depository, as the case may
be.

“Derivative Agreement” means any currency, interest rate or other swap, cap,
collar, guaranteed investment contract or other derivative agreement.

“Derivative Counterparty” means any party to any Derivative Agreement other than
the Issuing Entity or the Indenture Trustee.

“Discount Note” means a Note that provides for an amount less than the Stated
Principal Amount (but not less than the Initial Dollar Principal Amount) thereof
to be due and payable upon the occurrence of an Early Amortization Event or
mandatory redemption or the occurrence of an Event of Default and the
acceleration of such Note, in each case before the Scheduled Principal Payment
Date of the applicable Note.

“Early Amortization Event” has the meaning specified in Section 11.01.

“Effective Date” means the date on which this Indenture is executed and
delivered by the parties hereto.

“Entity” means any Person other than an individual or government (including any
agency or political subdivision thereof).

“Event of Default” has the meaning specified in Section 6.01.

“Exchange Date” means, with respect to any Tranche of Notes, the latest of:

(a) in the case of exchanges of beneficial interests in Temporary Global Notes
for beneficial interests in Permanent Global Notes in registered form, any date
that is after the related issuance date;

(b) in the case of exchanges of beneficial interests in Temporary Global Notes
for beneficial interests in Permanent Global Notes in bearer form, the date of
presentation of certification of non-United States beneficial ownership (as
described in Section 2.05); and

(c) the earliest date on which such an exchange of a beneficial interest in a
Temporary Global Note for a beneficial interest in a Permanent Global Note is
permitted by applicable law.

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

 

8



--------------------------------------------------------------------------------

“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time.

“Foreign Currency” means (a) a currency other than Dollars, or (b) denominated
in a currency other than Dollars.

“Foreign Currency Note” means a Note denominated in a Foreign Currency.

“Foreign Depository” means the Person specified in the applicable Indenture
Supplement, in its capacity as depository for the accounts of any clearing
agencies located outside the United States.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Global Note” means any Note issued pursuant to Section 2.04.

“Group” means any one or more Series of Notes which are specified as belonging
to a common Group (including any Shared Excess Available Finance Charge
Collections Group or any group established by an Indenture Supplement) in the
applicable Indenture Supplement. A particular Series may be included in more
than one Group if the Indenture Supplement for such Series so provides.

“Holder” means, when used with respect to any Note, a Noteholder.

“Indenture” or “this Indenture” means this Second Amended and Restated
Indenture, dated as of March 14, 2006, as originally executed and as amended,
supplemented, restated or otherwise modified from time to time by one or more
indentures supplemental hereto.

“Indenture Supplement” means, with respect to any Series of Notes, a supplement
to this Indenture, executed and delivered in conjunction with the issuance of
such Series of Notes pursuant to Section 3.01, together with any applicable
Terms Document for any Classes and Tranches of Notes belonging to such Series
related to such Indenture Supplement and any amendment to the Indenture
Supplement executed pursuant to Section 9.01 or 9.02, and, in either case,
including all amendments thereof and supplements thereto.

“Indenture Trustee” means the Person named as the Indenture Trustee in the first
paragraph of this Indenture until a successor Indenture Trustee shall have
become such pursuant to the applicable provisions of this Indenture, and
thereafter “Indenture Trustee” means and includes each Person who is then an
Indenture Trustee hereunder. If at any time there is more than one such Person,
“Indenture Trustee” as used with respect to the Notes of any Series, Class or
Tranche means the Indenture Trustee with respect to Notes of that Series, Class
or Tranche.

 

9



--------------------------------------------------------------------------------

“Indenture Trustee Authorized Officer” means, when used with respect to the
Indenture Trustee, any vice president, any assistant vice president, the
treasurer, any assistant treasurer, any senior trust officer or trust officer,
or any other officer of the Indenture Trustee customarily performing functions
similar to those performed by any of the above designated officers and also
means, with respect to a particular corporate trust matter, any other officer to
whom such matter is referred because of his knowledge of and familiarity with
the particular subject.

“Initial Dollar Principal Amount” means (a) unless otherwise specified in the
applicable Indenture Supplement, with respect to a Series, Class or Tranche of
Dollar Interest-bearing Notes, the aggregate initial principal amount of the
Outstanding Notes of such Series, Class or Tranche plus the aggregate initial
principal amount of any additional Notes of such Series, Class or Tranche, and
(b) with respect to a Series, Class or Tranche of Discount Notes or Foreign
Currency Notes, the amount specified in the applicable Indenture Supplement as
the Initial Dollar Principal Amount thereof.

“Interest-bearing Note” means a Note that bears interest at a stated or computed
rate on the principal amount thereof. A Note may be both an Interest-bearing
Note and a Discount Note.

“Interest Funding Account” means, with respect to any Notes, the Bank Account
and any Sub-Account thereof established and maintained as described in the
related Indenture Supplement.

“Interest Payment Date” means, with respect to any Series, Class or Tranche of
Notes, the scheduled due date of any payment of interest on such Notes, as
specified in the applicable Indenture Supplement, or if such day is not a
Business Day, the next following Business Day, unless such day is in the next
calendar month, in which case the Interest Payment Date, unless otherwise
specified in the related Indenture Supplement, will be the last Business Day of
the current calendar month; provided, however, that upon the acceleration of a
Series, Class or Tranche of Notes following an Event of Default or upon the
occurrence of an Early Amortization Event, or other optional or mandatory
redemption of that Series, Class or Tranche of Notes, each Monthly Principal
Accrual Date will be an Interest Payment Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Invested Amount” has, with respect to any Collateral Certificate, the meaning
specified in the Series Supplement for the applicable Collateral Certificate and
with respect to any other Investor Certificate, the meaning specified in the
applicable Pooling and Servicing Agreement and the related Series Supplement.

“Investor Certificate” means an investor certificate, and not a seller
certificate or transferor certificate, issued pursuant to a Pooling and
Servicing Agreement and related Series Supplement.

 

10



--------------------------------------------------------------------------------

“Investor Certificateholder” means the holder of record of an Investor
Certificate.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Issuing Entity” means Chase Issuance Trust, a Delaware statutory trust.

“Issuing Entity Authorized Officer” means (a) an authorized signatory of the
Owner Trustee, or (b) the chairman or vice-chairman of the board of directors,
chairman or vice-chairman of the executive committee of the board of directors,
the president, any vice-president, the secretary, any assistant secretary, the
treasurer, or any assistant treasurer, in each case of the Beneficiary, or any
other officer or employee of the Beneficiary who is authorized to act on behalf
of the Issuing Entity.

“Issuing Entity Certificate” means a certificate (including an Officer’s
Certificate) signed in the name of an Issuing Entity Authorized Officer, or the
Issuing Entity by an Issuing Entity Authorized Officer and, in each case
delivered to the Indenture Trustee relating to, among other things, the issuance
of a new Series, Class or Tranche of Notes. Wherever this Indenture requires
that an Issuing Entity Certificate be signed also by an accountant or other
expert, such accountant or other expert (except as otherwise expressly provided
in this Indenture) may be an employee of the Beneficiary.

“Issuing Entity Tax Opinion” means, with respect to any Action, an Opinion of
Counsel to the effect that, for United States federal income tax purposes,
(a) such Action will not cause any Outstanding Series, Class or Tranche of Notes
that were characterized as debt at the time of their issuance to be
characterized as other than debt, (b) such Action will not cause the Issuing
Entity to be treated as an association (or publicly traded partnership) taxable
as a corporation and (c) such Action will not cause or constitute an event in
which gain or loss would be recognized by any Holder of any such Notes.

“Legal Maturity Date” means, with respect to a Series, Class or Tranche of
Notes, the date specified in the Indenture Supplement, for such Notes as the
fixed date on which the principal of such Series, Class or Tranche of Notes is
due and payable.

“Majority Holders” means, with respect to any Series, Class or Tranche of Notes
or all Outstanding Notes, the Holders of greater than 50% in Outstanding Dollar
Principal Amount of the Outstanding Notes of that Series, Class or Tranche or of
all Outstanding Notes, as the case may be.

“Master Trust” means a master trust or other securitization special purpose
entity for which Chase USA or an Affiliate of Chase USA acts as transferor or
seller or servicer, established pursuant to a Pooling and Servicing Agreement.

“Master Trust Tax Opinion” means, with respect to any Action, an Opinion of
Counsel to the effect that, for United States federal income tax purposes,
(a) such Action will not cause any Investor Certificates that were characterized
as debt at the

 

11



--------------------------------------------------------------------------------

time of their issuance to be characterized as other than debt and (b) such
Action will not cause any Master Trust to be treated as an association (or
publicly traded partnership) taxable as a corporation.

“Monthly Noteholders’ Statement” means, with respect to any Series of Notes, a
report, the form of which is attached as an exhibit to the related Indenture
Supplement.

“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of a calendar month.

“Monthly Principal Accrual Date” has, with respect to any Class or Tranche of
Notes, the meaning specified in the related Indenture Supplement.

“Nominal Liquidation Amount” means, with respect to any Outstanding Series,
Class or Tranche of Notes, an amount determined in accordance with the
applicable Indenture Supplement. The Nominal Liquidation Amount for a Series of
Notes will be the sum of the Nominal Liquidation Amounts of all of the Classes
or Tranches of Notes of such Series.

“Note” or “Notes” means any note or notes of any Series, Class or Tranche
authenticated and delivered from time to time under this Indenture.

“Note Owner” means the beneficial owner of an interest in a Global Note.

“Note Rating Agency” means, with respect to any Outstanding Series, Class or
Tranche of Notes, each statistical note rating agency selected by the Issuing
Entity to rate such Notes.

“Note Register” has the meaning specified in Section 3.05.

“Note Registrar” means the Person who keeps the Note Register specified in
Section 3.05.

“Noteholder” means a Person in whose name a Note is registered in the Note
Register or the bearer of any Bearer Note (including a Global Note in bearer
form), as the case may be.

“Officer’s Certificate” means a certificate signed by the Beneficiary or the
Owner Trustee and delivered to the Indenture Trustee. Wherever this Indenture
requires that an Officer’s Certificate be signed also by an accountant or other
expert, such accountant or other expert (except as otherwise expressly provided
in this Indenture) may be an employee of the Beneficiary.

“Opinion of Counsel” means a written opinion of counsel acceptable to the
Indenture Trustee, who may, except as otherwise expressly provided in this
Indenture, be an employee of or of counsel to the Issuing Entity, the
Beneficiary or any of their Affiliates.

 

12



--------------------------------------------------------------------------------

“Outstanding” means, with respect to all Notes, all Notes in all Asset Pools
and, with respect to a Note or with respect to Notes of any Series, Class or
Tranche, as of the date of determination, all such Notes theretofore
authenticated and delivered under this Indenture, except:

(a) any Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation pursuant to Section 3.09, or canceled by the
Issuing Entity, Chase USA or any Affiliate thereof and delivered to the
Indenture Trustee pursuant to Section 3.09;

(b) any Notes for whose full payment (including principal and interest) or
redemption money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the Holders of such Notes;
provided that, if such Notes are to be redeemed, notice of such redemption has
been duly given if required pursuant to this Indenture and the related Indenture
Supplement, or provision therefor satisfactory to the Indenture Trustee has been
made;

(c) any Notes which are canceled pursuant to Section 5.03; and

(d) any Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, or which will have been
paid pursuant to the terms of Section 3.06 (except with respect to any such Note
as to which proof satisfactory to the Indenture Trustee is presented that such
Note is held by a person in whose hands such Note is a legal, valid and binding
obligation of the Issuing Entity).

For purposes of determining the amounts of deposits, allocations, reallocations
or payments to be made, unless the context clearly requires otherwise,
references to “Notes” will be deemed to be references to “Outstanding Notes.” In
determining whether the Holders of the requisite principal amount of such
Outstanding Notes have taken any Action hereunder, and for purposes of
Section 8.04, Notes beneficially owned by the Issuing Entity or Chase USA or any
Affiliate of the Issuing Entity or Chase USA will be disregarded and deemed not
to be Outstanding. In determining whether the Indenture Trustee will be
protected in relying upon any such Action, only Notes which an Indenture Trustee
Authorized Officer knows to be owned by the Issuing Entity or Chase USA or any
Affiliate of the Issuing Entity or Chase USA will be so disregarded. Notes so
owned which have been pledged in good faith may be regarded as Outstanding if
the pledgee demonstrates to the satisfaction of the Indenture Trustee the
pledgee’s right to act as owner with respect to such Notes and that the pledgee
is not the Issuing Entity, Chase USA or any other obligor upon the Notes or any
Affiliate of the Issuing Entity, Chase USA or such other obligor.

“Outstanding Dollar Principal Amount” means at any time:

(a) with respect to any Series, Class or Tranche of non-Discount Notes, the
aggregate Initial Dollar Principal Amount of the Outstanding Notes of such
Series, Class or Tranche at such time, less the amount of any withdrawals from
the Principal Funding Account or Sub-Account, as applicable, for such Series,
Class or Tranche of

 

13



--------------------------------------------------------------------------------

Notes for payment of principal to the Holders of such Series, Class or Tranche
of Notes or the applicable Derivative Counterparty, pursuant to the related
Indenture Supplement, and

(b) with respect to any Series, Class or Tranche of Discount Notes, an amount of
the Outstanding Notes of such Series, Class or Tranche calculated by reference
to the applicable formula specified in the applicable Indenture Supplement,
taking into account the amount and timing of payments of principal made to the
Holders of such Series, Class or Tranche or to the applicable Derivative
Counterparty and accretions of principal, each pursuant to the related Indenture
Supplement.

“Paying Agent” means any Person authorized by the Issuing Entity to pay the
principal of or interest on any Notes on behalf of the Issuing Entity, as
provided in Section 10.02 hereof.

“Payment Date” means, with respect to any Series, Class or Tranche of Notes, the
applicable Principal Payment Date or Interest Payment Date.

“Payment Instruction” means, with respect to any Series of Notes, an
instruction, the form of which is attached as an exhibit to the related
Indenture Supplement.

“Performing” means, with respect to any Derivative Agreement, no payment default
or repudiation of performance by a Derivative Counterparty has occurred, and
such Derivative Agreement has not been terminated.

“Permanent Global Note” is defined in Section 2.05.

“Permitted Investments” means, unless otherwise provided in the Indenture
Supplement with respect to any Series, Class or Tranche of Notes:

(a) instruments, investment property or other property consisting of:

(i) obligations of or fully guaranteed by the United States of America;

(ii) time deposits, promissory notes or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any state thereof (or domestic branches of foreign
depository institutions or trust companies) and subject to supervision and
examination by federal or state banking or depository institution authorities;
provided, however, that at the time of the Indenture Trustee’s investment or
contractual commitment to invest therein, the certificates of deposit or
short-term deposits of such depository institution or trust company shall have a
credit rating from Moody’s and Standard & Poor’s of “P-1” and “A-1+,”
respectively, and, if rated by Fitch, “F1+” from Fitch;

(iii) commercial paper (including but not limited to asset backed commercial
paper) having, at the time of the Indenture Trustee’s investment or

 

14



--------------------------------------------------------------------------------

contractual commitment to invest therein, a rating from Moody’s and Standard &
Poor’s of “P-1” and “A-1+” respectively, and, if rated by Fitch, “F1+” from
Fitch;

(iv) bankers’ acceptances issued by any depository institution or trust company
described in clause (a)(ii) above; and

(v) investments in money market funds rated “AAA-m” or “AAA-mg” by Standard &
Poor’s and “Aaa” by Moody’s and, if rated by Fitch “AAA-V1+” from Fitch, or
otherwise approved in writing by each Note Rating Agency;

(b) demand deposits in the name of the Indenture Trustee in any depository
institution or trust company referred to in clause (a)(ii) above;

(c) uncertificated securities that are registered in the name of the Indenture
Trustee upon books maintained for that purpose by the issuing entity thereof and
identified on books maintained for that purpose by the Indenture Trustee as held
for the benefit of the Noteholders, and consisting of shares of an open end
diversified investment company which is registered under the Investment Company
Act, and which (i) invests its assets exclusively in obligations of or
guaranteed by the United States of America or any instrumentality or agency
thereof having in each instance a final maturity date of less than one year from
their date of purchase or other Permitted Investments, (ii) seeks to maintain a
constant net asset value per share, (iii) has aggregate net assets of not less
than $100,000,000 on the date of purchase of such shares and (iv) with respect
to which each Note Rating Agency confirms in writing that such investment will
not cause a Ratings Effect; and

(d) any other investment if each Note Rating Agency confirms in writing that
such investment will not cause a Ratings Effect.

“Person” means any individual, corporation, estate, partnership, limited
liability company, limited liability partnership, joint venture, association,
joint-stock company, business trust, trust, unincorporated organization or
government or any agency or political subdivision thereof.

“Place of Payment” means, with respect to any Series, Class or Tranche of Notes
issued hereunder, the city or political subdivision so designated with respect
to such Series, Class or Tranche of Notes in accordance with the provisions of
Section 3.01.

“Pooling and Servicing Agreement” means a pooling and servicing agreement,
indenture or other agreement for the issuance of securities from time to time
from a Master Trust and the servicing of the receivables in such Master Trust.

“Predecessor Notes” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purposes of this definition, any Note
authenticated and delivered under Section 3.06 in lieu of a mutilated, lost,
destroyed or stolen Note will be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.

 

15



--------------------------------------------------------------------------------

“Principal Funding Account” means, with respect to any Notes, the Bank Account
and any Sub-Account thereof established and maintained as described in the
related Indenture Supplement.

“Principal Payment Date” means, with respect to any Series, Class or Tranche of
Notes, each Scheduled Principal Payment Date, or upon the acceleration of such
Series, Class or Tranche of Notes following an Event of Default or upon the
occurrence of an Early Amortization Event, or other optional or mandatory
redemption of such Series, Class or Tranche of Notes, each Monthly Principal
Accrual Date.

“Qualified Bank Account” means either (a) a segregated account (including a
securities account) with a Qualified Institution or (b) a segregated trust
account with the corporate trust department of a depository institution
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank having corporate trust powers and acting as Trustee for funds deposited in
such account), so long as any of the securities of such depository institution
shall have a credit rating from each applicable Note Rating Agency in one of its
generic rating categories which signifies investment grade.

“Qualified Institution” means a depository institution organized under the laws
of the United States of America or any one of the states thereof, including the
District of Columbia (or any domestic branch of a foreign bank), which at all
times has (a)(i) a long-term unsecured debt rating of A2 or better by Moody’s
and (ii) a certificate of deposit rating of P-1 by Moody’s and (b)(i) in the
case of the Collection Account, if such depository institution is an Affiliate
of Chase USA, a certificate of deposit rating of A-1 or better by Standard &
Poor’s or (ii) for any other depository institution (or for any Affiliate of
Chase USA in the case of any Account other than the Collection Account), either
(x) a long-term unsecured debt rating of AAA by Standard & Poor’s or (y) a
certificate of deposit rating of A-1+ by Standard & Poor’s. If so qualified, the
Indenture Trustee, the Owner Trustee, Chase USA or an Affiliate of any of the
foregoing may be considered a Qualified Institution for the purposes of this
definition.

“Ratings Effect” means a reduction, qualification with negative implications or
withdrawal of any then current rating of the Notes.

“Record Date” means, for the interest or principal payable on any Note on any
applicable Payment Date, the last day of the month before the related Interest
Payment Date or Principal Payment Date, as applicable, unless otherwise
specified in the applicable Indenture Supplement.

“Registered Note” means a Note issued in registered form.

“Registered Noteholder” means a holder of a Registered Note.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, and all related rules and regulations of the
Commission, as such may be amended from time to time, and subject to such
clarification and interpretation as have been provided by the Commission in the
adopting

 

16



--------------------------------------------------------------------------------

release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may
be provided by the Commission or its staff from time to time.

“Required Subordinated Amount” means, with respect to any Tranche of a Senior
Class of Notes, the amount specified in the related Indenture Supplement.

“Remaining Series Finance Charge Shortfall” has, for each Series relating to any
Shared Excess Available Finance Charge Collections Group, the meaning specified
in the related Indenture Supplement.

“Remaining Series Principal Shortfall” has, with respect to any Series secured
by an Asset Pool, the meaning specified in the related Indenture Supplement.

“Sarbanes Certification” means the certification specified in paragraph (2) of
Securities Exchange Act Rules 13a-14 and 15d-14 as set forth in Item 601(31)(ii)
of Regulation S-K as such may be amended from time to time or any successor or
replacement specified by the Commission or its staff from time to time.

“Scheduled Principal Payment Date” means, with respect to any Series, Class or
Tranche of Notes, the scheduled due date of any payment of principal on such
Notes, as specified in the related Indenture Supplement, or if such day is not a
Business Day, the next following Business Day, unless such day is in the next
calendar month, in which case such Scheduled Principal Payment Date, unless
otherwise specified in the related Indenture Supplement, will be the last
Business Day of the current calendar month.

“Secured Party” has the meaning specified in the Granting Clause.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

“Securitization Transaction” means any new Notes issued, pursuant to
Section 3.10, by the Issuing Entity, whether publicly offered or privately
placed, rated or unrated.

“Security Interest” means the security interest granted pursuant to the Granting
Clause.

“Senior Class” has, with respect to a Class of Notes of any Series, the meaning
specified in the related Indenture Supplement.

“Series” means, with respect to any Note, the series specified in the applicable
Indenture Supplement.

 

17



--------------------------------------------------------------------------------

“Series Available Finance Charge Collections Shortfalls” has, with respect to
any Shared Excess Available Finance Charge Collections Series, the meaning
specified in the related Indenture Supplement.

“Series Supplement” means a series supplement to a Pooling and Servicing
Agreement or similar document setting forth the terms of a Collateral
Certificate.

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

“Shared Excess Available Finance Charge Collections Series” means a Series that,
pursuant to the Indenture Supplement therefor, will share certain Finance Charge
Collections allocated to such Series with other Series in the same Shared Excess
Available Finance Charge Collections Group, as more specifically specified in
such Indenture Supplement.

“Shared Excess Available Finance Charge Collections Group” means a Group of
Series which have all been designated to share certain excess Finance Charge
Collections allocated to such Series with one another.

“Stated Principal Amount” has, with respect to any Note, the meaning specified
in the related Indenture Supplement or Terms Document.

“Sub-Account” means each portion of a Bank Account designated as such pursuant
to this Indenture, the related Indenture Supplement or the applicable Asset Pool
Supplement.

“Subordinated Class” has, with respect to a Class of Notes of any Series, the
meaning specified in the related Indenture Supplement.

“Subordinated Notes” means Notes of a Subordinated Class of a Series.

“Supplemental Bank Account” means the trust account or accounts designated as
such and established pursuant to subsection 4.02(a).

“Supplemental Credit Enhancement Agreement” means a letter of credit, cash
collateral account or surety bond or other similar arrangement with various
credit enhancement providers which provides the benefit of one or more
additional forms of credit enhancement which is referenced in the applicable
Indenture Supplement for any Series, Class or Tranche of Notes in an Asset Pool.

“Supplemental Credit Enhancement Provider” means any party to any Supplemental
Credit Enhancement Agreement other than the Issuing Entity or the Indenture
Trustee.

“Supplemental Liquidity Agreement” means a liquidity facility or other similar
arrangements with various liquidity providers which provides the benefit of

 

18



--------------------------------------------------------------------------------

additional liquidity for any Series, Class or Tranche of Notes secured by an
Asset Pool which is referenced in the applicable Indenture Supplement for such
Series, Class or Tranche of Notes.

“Supplemental Liquidity Provider” means any party to any Supplemental Liquidity
Agreement other than the Issuing Entity or the Indenture Trustee.

“Temporary Global Note” has the meaning specified in Section 2.05.

“Terms Document” means, with respect to any Class or Tranche of Notes, a
supplement to the Indenture Supplement that establishes such Class or Tranche.

“Tranche” means, with respect to any Class of Notes, Notes of such Class which
have identical terms, conditions and designation. Notes of a single Tranche may
be issued on different dates.

“Transfer and Servicing Agreement” means the Second Amended and Restated
Transfer and Servicing Agreement, dated as of March 14, 2006, among Chase USA,
as Transferor, Servicer and Administrator, the Issuing Entity, and Wells Fargo
Bank, National Association, as Indenture Trustee and Collateral Agent.

“Transfer Agent” means Wells Fargo Bank, National Association.

“Trust Agreement” means the Third Amended and Restated Trust Agreement, dated as
of March 14, 2006, between Chase USA, as Transferor, and Wilmington Trust
Company, as Owner Trustee.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended by the
Trust Indenture Reform Act of 1990, as in force at the date as of which this
Indenture was executed except as provided in Section 9.05.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code,
as in effect in the relevant jurisdiction.

“Unapplied Excess Finance Charge Collections” means, for any Note Transfer Date,
with respect to each Shared Excess Available Finance Charge Collections Group,
the aggregate amount to be treated as “Unapplied Excess Finance Charge
Collections” from such Shared Excess Available Finance Charge Collections Group
for such Note Transfer Date pursuant to the Indenture Supplements for all Series
in such Shared Excess Available Finance Charge Collections Group and
Section 3.13 of the Indenture.

“Unapplied Excess Finance Charge Sharing Collateral Certificate” means, with
respect to each Shared Excess Available Finance Charge Collections Group, each
Collateral Certificate included in any Asset Pool that is designated as an
“Unapplied Excess Finance Charge Sharing Collateral Certificate” with respect to
such Shared Excess Available Finance Charge Collections Group in the related
Series Supplement.

 

19



--------------------------------------------------------------------------------

“Unapplied Master Trust Level Excess Finance Charge Collections” has, with
respect to each Unapplied Master Trust Level Excess Finance Charge Sharing
Collateral Certificate, the meaning specified in the related Series Supplement.

“Unapplied Master Trust Level Excess Finance Charge Sharing Collateral
Certificate” means, with respect to each Shared Excess Available Finance Charge
Collections Group, each Collateral Certificate included in any Asset Pool that
is designated as an “Unapplied Master Trust Level Excess Finance Charge Sharing
Collateral Certificate” with respect to such Shared Excess Available Finance
Charge Collections Group in the related Series Supplement.

“Unapplied Master Trust Level Principal Collections” has, with respect to each
Unapplied Master Trust Level Principal Sharing Collateral Certificate, the
meaning specified in the related Series Supplement.

“Unapplied Master Trust Level Principal Sharing Collateral Certificate” shall
mean each Collateral Certificate included in any Asset Pool that is designated
as an “Unapplied Master Trust Level Principal Sharing Collateral Certificate”
with respect to such Asset Pool in the related Series Supplement.

“United States Person” means a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in or under the
laws of the United States, or any political subdivision thereof, or an estate or
trust the income of which is subject to United States federal income taxation
regardless of its source.

“U.S. Depository” means, unless otherwise specified by the Issuing Entity
pursuant to Section 2.04, 2.06, or 3.01, with respect to Notes of any Tranche
issuable or issued as a Global Note within the United States, The Depository
Trust Company, New York, New York, or any successor thereto registered as a
clearing agency under the Securities Exchange Act, or other applicable statute
or regulation.

Section 1.02 Compliance Certificates and Opinions. Upon any application or
request by the Issuing Entity to the Indenture Trustee to take any action under
any provision of this Indenture, the Issuing Entity will furnish to the
Indenture Trustee (i) an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with and (ii) an Opinion of Counsel stating that in
the opinion of such counsel all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture relating to such particular application or request, no
additional certificate or opinion need be furnished.

Notwithstanding the provisions of Section 3.10 and of the preceding paragraph,
if all Notes of a Tranche are not to be originally issued at one time, it will
not be necessary to deliver the Issuing Entity Certificate otherwise required
pursuant to Section 3.10 or the Officer’s Certificate and Opinion of Counsel
otherwise required pursuant to such preceding paragraph at or before the time of
authentication of each Note

 

20



--------------------------------------------------------------------------------

of such Tranche if such documents are delivered at or prior to the
authentication upon original issuance of the first Note of such Tranche to be
issued.

The Indenture Trustee may rely, as to authorization by the Issuing Entity of any
Tranche of Notes, the form and terms thereof and the legality, validity, binding
effect and enforceability thereof, upon the Opinion of Counsel and the other
documents delivered pursuant to Section 3.10 and this Section 1.02, as
applicable, in connection with the first authentication of Notes of such
Tranche.

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (except for the written statement
required by Section 10.04) will include:

(a) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that such individual has made such examination or investigation
as is necessary to express an informed opinion as to whether or not such
covenant or condition has been complied with; and

(d) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

Section 1.03 Form of Documents Delivered to Indenture Trustee. In any case where
several matters are required to be certified by, or covered by an opinion of,
one or more specified Persons, one such Person may certify or give an opinion
with respect to some matters and one or more other such Persons as to the other
matters, and any such Person may certify or give an opinion as to such matters
in one or several documents.

Any certificate or opinion of the Issuing Entity may be based, insofar as it
relates to legal matters, upon a certificate or opinion of, or representations
by, counsel, unless the Issuing Entity knows, or in the exercise of reasonable
care should know, that the certificate or opinion or representations are
erroneous. Any such certificate or opinion of, or representation by, counsel may
be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, the Issuing Entity stating that the
information with respect to such factual matters is in the possession of the
Issuing Entity, unless such counsel knows, or in the exercise of reasonable care
should know, that the certificate or opinion or representations are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

21



--------------------------------------------------------------------------------

Section 1.04 Acts of Noteholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action (collectively, an “Action”) provided by this Indenture to be given
or taken by Noteholders of any Series, Class or Tranche may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such Noteholders in person or by an agent duly appointed in writing. If Notes of
a Series, Class or Tranche are issuable in whole or in part as Bearer Notes, any
Action provided by this Indenture to be given or taken by such Noteholders may,
alternatively, be embodied in and evidenced by the record of such Noteholders
voting in favor thereof, either in person or by proxies duly appointed in
writing, at any meeting of Noteholders duly called and held in accordance with
the provisions of Section 8.04, or a combination of such instruments and any
such record. Except as herein otherwise expressly provided, such Action will
become effective when such instrument or instruments or record are delivered to
the Indenture Trustee, and, where it is hereby expressly required, to the
Issuing Entity. Such instrument or instruments and any such record (and the
Action embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act” of the Noteholders signing such instrument or instruments and so
voting at any meeting. Proof of execution of any such instrument or of a writing
appointing any such agent, or the holding by any Person of a Note, will be
sufficient for any purpose of this Indenture and (subject to Section 7.01)
conclusive in favor of the Indenture Trustee and the Issuing Entity, if made in
the manner provided in this Section 1.04. The record of any meeting of
Noteholders shall be proved in the manner provided in Section 8.04.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness to such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
an officer of a corporation or a member of a partnership, on behalf of such
corporation or partnership, such certificate or affidavit will also constitute
sufficient proof of his authority. The fact and date of the execution of any
such instrument or writing, or the authority of the person executing the same,
may also be proved in any other manner which the Indenture Trustee deems
sufficient.

(c) (i) The ownership of Registered Notes will be proved by the Note Register.

(ii) The ownership of Bearer Notes or coupons will be proved by the production
of such Bearer Notes or coupons or by a certificate, satisfactory to the Issuing
Entity, executed, as depository, by any bank, trust company, recognized
securities dealer or depository, wherever situated, satisfactory to the Issuing
Entity. Each such certificate will be dated and will state that on the date
thereof a Bearer Note or coupon bearing a specified serial number was deposited
with or exhibited to such bank, trust company, recognized securities dealer or
depository by the Person named in such certificate. Any such certificate may be
issued in respect of one or more Bearer Notes or coupons

 

22



--------------------------------------------------------------------------------

specified therein. The holding by the Person named in any such certificate of
any Bearer Note specified therein will be presumed to continue for a period of
one year from the date of such certificate unless at the time of any
determination of such holding (A) another certificate bearing a later date
issued in respect of the same Bearer Note or coupon produced, (B) the Bearer
Note or coupon specified in such certificate is produced by some other Person or
(C) the Bearer Note or coupon specified in such certificate has ceased to be
Outstanding.

(d) The fact and date of execution of any such instrument or writing, the
authority of the Person executing the same and the principal amount and serial
numbers of Bearer Notes held by the Person so executing such instrument or
writing and the date of holding the same may also be proved in any other manner
which the Indenture Trustee deems sufficient; and the Indenture Trustee may in
any instance require further proof with respect to any of the matters referred
to in this Section.

(e) If the Issuing Entity will solicit from the Holders any Action, the Issuing
Entity may, at its option, by an Officer’s Certificate and consistent with the
Trust Indenture Act, fix in advance a record date for the determination of
Holders entitled to give such Action, but the Issuing Entity will have no
obligation to do so. If the Issuing Entity does not so fix a record date, such
record date will be the later of 30 days before the first solicitation of such
Action or the date of the most recent list of Noteholders furnished to the
Indenture Trustee pursuant to Section 8.01 before such solicitation. Such Action
may be given before or after the record date, but only the Holders of record at
the close of business on the record date will be deemed to be Holders for the
purposes of determining whether Holders of the requisite proportion of Notes
Outstanding have authorized or agreed or consented to such Action, and for that
purpose the Notes Outstanding will be computed as of the record date; provided
that no such authorization, agreement or consent by the Holders on the record
date will be deemed effective unless it will become effective pursuant to the
provisions of this Indenture not later than six months after the record date.

(f) Any Action by the Holder of any Note will bind the Holder of every Note
issued upon the transfer thereof or in exchange therefor or in lieu thereof, in
respect of anything done or suffered to be done by the Indenture Trustee or the
Issuing Entity in reliance thereon whether or not notation of such Action is
made upon such Note.

(g) Without limiting the foregoing, a Holder entitled hereunder to take any
Action hereunder with regard to any particular Note may do so with regard to all
or any part of the principal amount of such Note or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount. Any notice given or Action
taken by a Holder or its agents with regard to different parts of such principal
amount pursuant to this paragraph shall have the same effect as if given or
taken by separate Holders of each such different part.

(h) Without limiting the generality of the foregoing, unless otherwise specified
pursuant to Section 3.01 or pursuant to one or more Indentures Supplements, a
Holder, including a Depository that is the Holder of a Global Note, may

 

23



--------------------------------------------------------------------------------

make, give or take, by a proxy or proxies duly appointed in writing, any Action
provided in this Indenture to be made, given or taken by Holders, and a
Depository that is the Holder of a Global Note may provide its proxy or proxies
to the beneficial owners of interests in any such Global Note through such
Depository’s standing instructions and customary practices.

(i) The Issuing Entity may fix a record date for the purpose of determining the
Persons who are beneficial owners of interests in any Global Note held by a
Depository entitled under the procedures of such Depository to make, give or
take, by a proxy or proxies duly appointed in writing, any Action provided in
this Indenture to be made, given or taken by Holders. If such a record date is
fixed, the Holders on such record date or their duly appointed proxy or proxies,
and only such Persons, shall be entitled to make, give or take such Action,
whether or not such Holders remain Holders after such record date. No such
Action shall be valid or effective if made, given or taken more than 90 days
after such record date.

Section 1.05 Notices, etc., to Indenture Trustee and Issuing Entity. Any Action
of Noteholders or other document provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with, the Indenture Trustee by any
Noteholder or by the Issuing Entity will be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to or with the Indenture
Trustee at its Corporate Trust Office, or the Issuing Entity by the Indenture
Trustee or by any Noteholder will be sufficient for every purpose hereunder
(except as provided in subsection 6.01(c)) if in writing and mailed, first-class
postage prepaid, to the Issuing Entity addressed to it at the address of its
principal office specified in the first paragraph of this Indenture or at any
other address previously furnished in writing to the Indenture Trustee by the
Issuing Entity.

Section 1.06 Notices to Noteholders; Waiver.

(a) Where this Indenture, any Indenture Supplement or any Registered Note
provides for notice to Registered Noteholders of any event, such notice will be
sufficiently given (unless otherwise herein, in such Indenture Supplement or in
such Registered Note expressly provided) if in writing and mailed, first-class
postage prepaid, sent by facsimile, sent by electronic transmission or
personally delivered to each Holder of a Registered Note affected by such event,
at such Noteholder’s address as it appears in the Note Register, not later than
the latest date, and not earlier than the earliest date, prescribed for the
giving of such notice. In any case where notice to Registered Noteholders is
given by mail, facsimile, electronic transmission or delivery neither the
failure to mail, send by facsimile, electronic transmission or deliver such
notice, nor any defect in any notice so mailed, to any particular Noteholders
will affect the sufficiency of such notice with respect to other Noteholders and
any notice that is mailed, sent by facsimile, electronic transmission or
delivered in the manner herein provided shall conclusively have been presumed to
have been duly given.

 

24



--------------------------------------------------------------------------------

Where this Indenture, any Indenture Supplement or any Registered Note provides
for notice in any manner, such notice may be waived in writing by the Person
entitled to receive such notice, either before or after the event, and such
waiver will be the equivalent of such notice. Waivers of notice by Registered
Noteholders will be filed with the Indenture Trustee, but such filing will not
be a condition precedent to the validity of any action taken in reliance upon
such waiver.

(b) In case, by reason of the suspension of regular mail service as a result of
a strike, work stoppage or otherwise, it will be impractical to mail notice of
any event to any Holder of a Registered Note when such notice is required to be
given pursuant to any provision of this Indenture, then any method of
notification as will be satisfactory to the Indenture Trustee and the Issuing
Entity will be deemed to be a sufficient giving of such notice.

(c) No notice will be given by mail, facsimile, electronic transmission or
otherwise delivered to a Holder of Bearer Notes or coupons in bearer form. In
the case of any Series, Class or Tranche with respect to which any Bearer Notes
are Outstanding, any notice required or permitted to be given to Holders of such
Bearer Notes will be published in an Authorized Newspaper within the time period
prescribed in this Indenture or the applicable Indenture Supplement.

(d) With respect to any Series, Class or Tranche of Notes, the applicable
Indenture Supplement may specify different or additional means of giving notice
to the Holders of the Notes of such Series, Class or Tranche.

(e) Where this Indenture provides for notice to any Note Rating Agency, failure
to give such notice will not affect any other rights or obligations created
hereunder and will not under any circumstance constitute an Adverse Effect.

Section 1.07 Conflict with Trust Indenture Act. If and to the extent that any
provision of this Indenture limits, qualifies or conflicts with the duties
imposed by, or with another provision (an “incorporated provision”) included in
this Indenture by operation of, Sections 310 to 318, inclusive, of the Trust
Indenture Act, such imposed duties or incorporated provision will control. If
any provision of this Indenture modifies or excludes any provision of the Trust
Indenture Act that may be so modified or excluded, the latter provision will be
deemed to apply to this Indenture as so modified or excluded, as the case may
be.

Section 1.08 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and will not
affect the construction hereof.

Section 1.09 Successors and Assigns. All covenants and agreements in this
Indenture by the Issuing Entity will bind its successors and assigns, whether so
expressed or not. All covenants and agreements of the Indenture Trustee in this
Indenture shall bind its successors, co-trustees and agents of the Indenture
Trustee.

 

25



--------------------------------------------------------------------------------

Section 1.10 Separability. In case any provision in this Indenture or in the
Notes will be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.

Section 1.11 Benefits of Indenture. Nothing in this Indenture or in any Notes,
express or implied, will give to any Person, other than the parties hereto and
their successors hereunder, the Collateral Agent, any Authenticating Agent or
Paying Agent, the Note Registrar, Derivative Counterparties (to the extent
specified in the applicable Derivative Agreement), Supplemental Credit
Enhancement Providers and Supplemental Liquidity Providers (each, to the extent
specified in the applicable Supplemental Credit Enhancement Agreement or
Supplemental Liquidity Agreement, as applicable) and the Holders of Notes (or
such of them as may be affected thereby), any benefit or any legal or equitable
right, remedy or claim under this Indenture.

Section 1.12 Governing Law. THIS INDENTURE WILL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 1.13 Counterparts. This Indenture may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, but
all such counterparts will together constitute but one and the same instrument.

Section 1.14 Indenture Referred to in the Trust Agreement. This is the Indenture
referred to in the Trust Agreement.

Section 1.15 Legal Holidays. In any case where the date on which any payment is
due shall not be a Business Day, then (notwithstanding any other provision of
the Notes or this Indenture) payment need not be made on such date, but may be
made on the next succeeding Business Day with the same force and effect as if
made on the date on which nominally due, and no interest shall accrue for the
period from and after any such nominal date.

[END OF ARTICLE I]

 

26



--------------------------------------------------------------------------------

ARTICLE II

NOTE FORMS

Section 2.01 Forms Generally. The Notes will have such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Indenture or the applicable Indenture Supplement and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may be required to comply with applicable laws or regulations or
with the rules of any securities exchange, or as may, consistently herewith, be
determined by the Issuing Entity, as evidenced by the Issuing Entity’s execution
of such Notes. Any portion of the text of any Note may be set forth on the
reverse thereof, with an appropriate reference thereto on the face of the Note.

The definitive Notes will be typewritten, printed, lithographed or engraved or
produced by any combination of these methods (with or without steel engraved
borders) or may be produced in any other manner, all as determined by the
Issuing Entity, as evidenced by the Issuing Entity’s execution of such Notes,
subject, with respect to the Notes of any Series, Class or Tranche, to the rules
of any securities exchange on which such Notes are listed.

Section 2.02 Forms of Notes. Each Note will be in one of the forms approved from
time to time by or pursuant to an Indenture Supplement. Before the delivery of a
Note to the Indenture Trustee for authentication in any form approved by or
pursuant to an Issuing Entity Certificate, the Issuing Entity will deliver to
the Indenture Trustee the Issuing Entity Certificate by or pursuant to which
such form of Note has been approved, which Issuing Entity Certificate will have
attached thereto a true and correct copy of the form of Note which has been
approved thereby or, if an Issuing Entity Certificate authorizes a specific
officer or officers of the Beneficiary to approve a form of Note, a certificate
of such officer or officers approving the form of Note attached thereto. Any
form of Note approved by or pursuant to an Issuing Entity Certificate must be
acceptable as to form to the Indenture Trustee, such acceptance to be evidenced
by the Indenture Trustee’s authentication of Notes in that form or a certificate
signed by an Indenture Trustee Authorized Officer and delivered to the Issuing
Entity.

Section 2.03 Form of Indenture Trustee’s Certificate of Authentication. The form
of Indenture Trustee’s Certificate of Authentication for any Note issued
pursuant to this Indenture will be substantially as follows:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Notes of the Series, Class or Tranche designated therein
referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK,

      NATIONAL ASSOCIATION,

 

27



--------------------------------------------------------------------------------

as Indenture Trustee,

By:       

Authorized Signatory

Dated:

    

Section 2.04 Notes Issuable in the Form of a Global Note.

(a) If the Issuing Entity establishes pursuant to Sections 2.02 and 3.01 that
the Notes of a particular Series, Class or Tranche are to be issued in whole or
in part in the form of one or more Global Notes, then the Issuing Entity will
execute and the Indenture Trustee or its agent will, in accordance with
Section 3.03 and the Issuing Entity Certificate delivered to the Indenture
Trustee or its agent thereunder, authenticate and deliver, such Global Note or
Notes, which, unless otherwise provided in the applicable Indenture Supplement
(i) will represent, and will be denominated in an amount equal to the aggregate
Stated Principal Amount (or in the case of Discount Notes, the aggregate Stated
Principal Amount at the Scheduled Principal Payment Date of such Notes) of the
Outstanding Notes of such Series, Class or Tranche to be represented by such
Global Note or Notes, or such portion thereof as the Issuing Entity will specify
in an Issuing Entity Certificate, (ii) in the case of Registered Notes, will be
registered in the name of the Depository for such Global Note or Notes or its
nominee, (iii) will be delivered by the Indenture Trustee or its agent to the
Depository or pursuant to the Depository’s instruction, (iv) if applicable, will
bear a legend substantially to the following effect: “Unless this Note is
presented by an authorized representative of The Depository Trust Company, a New
York corporation (“DTC”), to the Issuing Entity or its agent for registration of
transfer, exchange or payment, and any Note issued is registered in the name of
Cede & Co. or in such other name as is requested by an authorized representative
of DTC (and any payment is made to Cede & Co. or to such other entity as is
requested by an authorized representative of DTC), any transfer, pledge or other
use hereof for value or otherwise by or to any person is wrongful inasmuch as
the registered owner hereof, Cede & Co., has an interest herein” and (v) may
bear such other legend as the Issuing Entity, upon advice of counsel, deems to
be applicable.

(b) Notwithstanding any other provisions of this Section 2.04 or of
Section 3.05, and subject to the provisions of paragraph (c) below, unless the
terms of a Global Note or the applicable Indenture Supplement expressly permit
such Global Note to be exchanged in whole or in part for individual Notes, a
Global Note may be transferred, in whole but not in part and in the manner
provided in Section 3.05, only to a nominee of the Depository for such Global
Note, or to the Depository, or a successor Depository for such Global Note
selected or approved by the Issuing Entity, or to a nominee of such successor
Depository.

(c) With respect to Notes issued within the United States, unless otherwise
specified in the applicable Indenture Supplement, or with respect to Notes
issued outside the United States, if specified in the applicable Indenture
Supplement:

 

28



--------------------------------------------------------------------------------

(i) If at any time the Depository for a Global Note notifies the Issuing Entity
that it is unwilling or unable to continue as Depository for such Global Note or
if at any time the Depository for the Notes for such Series, Class or Tranche
ceases to be a clearing agency registered under the Securities Exchange Act, or
other applicable statute or regulation, the Issuing Entity will appoint a
successor Depository with respect to such Global Note. If a successor Depository
for such Global Note is not appointed by the Issuing Entity within 90 days after
the Issuing Entity receives such notice or becomes aware of such ineligibility,
the Issuing Entity will execute, and the Indenture Trustee or its agent, upon
receipt of an Issuing Entity Certificate requesting the authentication and
delivery of individual Notes of such Series, Class or Tranche in exchange for
such Global Note, will authenticate and deliver, individual Notes of such
Series, Class or Tranche of like tenor and terms in an aggregate Stated
Principal Amount equal to the Stated Principal Amount of the Global Note in
exchange for such Global Note.

(ii) The Issuing Entity may at any time and in its sole discretion determine
that the Notes of any Series, Class or Tranche or portion thereof issued or
issuable in the form of one or more Global Notes will no longer be represented
by such Global Note or Notes. In such event the Issuing Entity will execute, and
the Indenture Trustee, upon receipt of a written request by the Issuing Entity
for the authentication and delivery of individual Notes of such Series, Class or
Tranche in exchange in whole or in part for such Global Note, will authenticate
and deliver individual Notes of such Series, Class or Tranche of like tenor and
terms in definitive form in an aggregate Stated Principal Amount equal to the
Stated Principal Amount of such Global Note or Notes representing such Series,
Class or Tranche or portion thereof in exchange for such Global Note or Notes.

(iii) If specified by the Issuing Entity pursuant to Sections 2.02 and 3.01 with
respect to Notes issued or issuable in the form of a Global Note, the Depository
for such Global Note may surrender such Global Note in exchange in whole or in
part for individual Notes of such Series, Class or Tranche of like tenor and
terms in definitive form on such terms as are acceptable to the Issuing Entity
and such Depository. Thereupon the Issuing Entity will execute, and the
Indenture Trustee or its agent will authenticate and deliver, without service
charge, (A) to each Person specified by such Depository a new Note or Notes of
the same Series, Class or Tranche of like tenor and terms and of any authorized
denomination as requested by such Person in aggregate Stated Principal Amount
equal to and in exchange for such Person’s beneficial interest in the Global
Note; and (B) to such Depository a new Global Note of like tenor and terms and
in an authorized denomination equal to the difference, if any, between the
Stated Principal Amount of the surrendered Global Note and the aggregate Stated
Principal Amount of Notes delivered to the Holders thereof.

(iv) If any Event of Default has occurred with respect to such Global Notes, and
Holders of Notes evidencing more than 50% of the unpaid

 

29



--------------------------------------------------------------------------------

Outstanding Dollar Principal Amount of the Global Notes of that Series, Class or
Tranche advise the Indenture Trustee and the Depository that a Global Note is no
longer in the best interest of the Noteholders, the Holders of Global Notes may
exchange such Notes for individual Notes.

(v) In any exchange provided for in any of the preceding three paragraphs, the
Issuing Entity will execute and the Indenture Trustee or its agent will
authenticate and deliver individual Notes in definitive registered form in
authorized denominations. Upon the exchange of the entire Stated Principal
Amount of a Global Note for individual Notes, such Global Note will be canceled
by the Indenture Trustee or its agent. Except as provided in the preceding
paragraphs, Notes issued in exchange for a Global Note pursuant to this
Section 2.04 will be registered in such names and in such authorized
denominations as the Depository for such Global Note, pursuant to instructions
from its direct or indirect participants or otherwise, will instruct the
Indenture Trustee or the Note Registrar. The Indenture Trustee or the Note
Registrar will deliver such Notes to the Persons in whose names such Notes are
so registered.

Section 2.05 Temporary Global Notes and Permanent Global Notes.

(a) If specified in the applicable Indenture Supplement for any Tranche, all or
any portion of a Global Note may initially be issued in the form of a single
temporary global Bearer Note or Registered Note (the “Temporary Global Note”),
without interest coupons, in the denomination of the entire aggregate principal
amount of such Series, Class or Tranche and substantially in the form set forth
in the exhibit with respect thereto attached to the applicable Indenture
Supplement. The Temporary Global Note will be authenticated by the Indenture
Trustee upon the same conditions, in substantially the same manner and with the
same effect as the Notes in definitive form. The Temporary Global Note may be
exchanged as described below or in the applicable Indenture Supplement for
permanent global Bearer Notes or Registered Notes (the “Permanent Global
Notes”).

(b) Unless otherwise provided in the applicable Indenture Supplement, exchanges
of beneficial interests in Temporary Global Notes for beneficial interests in
Permanent Global Notes will be made as provided in this subsection 2.05(b). The
Beneficiary will, upon its determination of the date of completion of the
distribution of the Notes of such Series, Class or Tranche, so advise the
Indenture Trustee, the Issuing Entity, the Foreign Depository, and each foreign
clearing agency forthwith. Without unnecessary delay, but in any event not prior
to the Exchange Date, the Issuing Entity will execute and deliver to the
Indenture Trustee at the office or its designated agent outside the United
States Permanent Global Notes in bearer or registered form (as specified in the
applicable Indenture Supplement) in an aggregate principal amount equal to the
Outstanding Dollar Principal Amount of such Series, Class or Tranche of Notes.
Bearer Notes so issued and delivered may have coupons attached. The Temporary
Global Note may be exchanged for an equal aggregate principal amount of
Permanent Global Notes only on or after the Exchange Date. A United States
Person may exchange the portion of the Temporary Global Note beneficially owned
by it only for an equal

 

30



--------------------------------------------------------------------------------

aggregate principal amount of Permanent Global Notes in registered form bearing
the applicable legend set forth in the form of Registered Note attached to the
applicable Indenture Supplement, which may be in temporary form if the Issuing
Entity so elects. Upon any demand for exchange for Permanent Global Notes in
accordance with this clause, the Issuing Entity will cause the Indenture Trustee
to authenticate and deliver the Permanent Global Notes to the Holder (x) outside
the United States, in the case of Bearer Notes and (y) according to the
instructions of the Holder, in the case of Registered Notes, but in either case
only upon presentation to the Indenture Trustee of a written statement
substantially in the form of Exhibit B-1 (or such other form as the Issuing
Entity may determine) with respect to the Temporary Global Note, or portion
thereof being exchanged, signed by a foreign clearing agency or Foreign
Depository and dated on the Exchange Date or a subsequent date, to the effect
that it has received in writing or by tested telex a certification substantially
in the form of (i) in the case of beneficial ownership of the Temporary Global
Note, or a portion thereof being exchanged, by a United States institutional
investor pursuant to this clause, the certificate in the form of Exhibit B-2 (or
such other form as the Issuing Entity may determine) signed by the Beneficiary
which sold the relevant Notes or (ii) in all other cases, the certificate in the
form of Exhibit B-3 (or such other form as the Issuing Entity may determine),
the certificate referred to in this subsection 2.05(b) being dated on the
earlier of the first payment of interest in respect of such Note and the date of
the delivery of such Note in definitive form. Upon receipt of such
certification, the Indenture Trustee will cause the Temporary Global Note to be
endorsed in accordance with subsection 2.05(d). Any exchange as provided in this
Section 2.05 will be made free of charge to the Holders and the beneficial
owners of the Temporary Global Note and to the beneficial owners of the
Permanent Global Note issued in exchange, except that a person receiving the
Permanent Global Note must bear the cost of insurance, postage, transportation
and the like in the event that such Person does not receive such Permanent
Global Note in person at the offices of a foreign clearing agency or Foreign
Depository.

(c) The delivery to the Indenture Trustee by a foreign clearing agency or
Foreign Depository of any written statement referred to above may be relied upon
by the Issuing Entity and the Indenture Trustee as conclusive evidence that a
corresponding certification or certifications has or have been delivered to such
foreign clearing agency pursuant to the terms of this Indenture.

(d) Upon any such exchange of all or a portion of the Temporary Global Note for
a Permanent Global Note or Notes, such Temporary Global Note will be endorsed by
or on behalf of the Indenture Trustee to reflect the reduction of its principal
amount by an amount equal to the aggregate principal amount of such Permanent
Global Note or Notes. Until so exchanged in full, such Temporary Global Note
will in all respects be entitled to the same benefits under this Indenture as
Permanent Global Notes authenticated and delivered hereunder except that the
beneficial owners of such Temporary Global Note will not be entitled to receive
payments of interests on the Notes until they have exchanged their beneficial
interests in such Temporary Global Note for Permanent Global Notes.

 

31



--------------------------------------------------------------------------------

Section 2.06 Beneficial Ownership of Global Notes. Until definitive Notes have
been issued to the applicable Noteholders pursuant to Section 2.04 or as
otherwise specified in any applicable Indenture Supplement:

(a) the Issuing Entity and the Indenture Trustee may deal with the applicable
clearing agency or Depository and the clearing agency’s or Depository’s
participants for all purposes (including the making of distributions) as the
authorized representatives of the respective Note Owners; and

(b) the rights of the respective Note Owners will be exercised only through the
applicable clearing agency or Depository and the clearing agency’s or
Depository’s participants and will be limited to those established by law and
agreements between such Note Owners and the clearing agency or Depository and/or
the clearing agency’s or Depository’s participants. Pursuant to the operating
rules of the applicable clearing agency, unless and until Notes in definitive
form are issued pursuant to Section 2.04, the clearing agency or the Depository
will make book-entry transfers among the clearing agency’s or the Depository’s
participants and receive and transmit distributions of principal and interest on
the related Notes to such clearing agency’s or Depository’s participants.

For purposes of any provision of this Indenture requiring or permitting Actions
with the consent of, or at the direction of, Noteholders evidencing a specified
percentage of the Outstanding Dollar Principal Amount of Outstanding Notes, such
direction or consent may be given by Note Owners (acting through the clearing
agency and the clearing agency’s participants) owning interests in Notes
evidencing the requisite percentage of principal amount of Notes.

Section 2.07 Notices to Depository. Whenever any notice or other communication
is required to be given to Noteholders with respect to which book-entry Notes
have been issued, unless and until Notes in definitive form will have been
issued to the related Note Owners, the Indenture Trustee will give all such
notices and communications to the applicable clearing agency or Depository.

[END OF ARTICLE II]

 

32



--------------------------------------------------------------------------------

ARTICLE III

THE NOTES

Section 3.01 General Title; General Limitations; Issuable in Series; Terms of a
Series, Class or Tranche of Notes.

(a) The aggregate Stated Principal Amount of Notes which may be authenticated
and delivered and Outstanding under this Indenture is not limited.

(b) The Notes may be issued in one or more Series, Classes or Tranches up to an
aggregate Stated Principal Amount of Notes as from time to time may be
authorized by the Issuing Entity. All Notes of each Series, Class or Tranche
under this Indenture will in all respects be equally and ratably entitled to the
benefits hereof with respect to such Series, Class or Tranche without
preference, priority or distinction on account of the actual time of the
authentication and delivery or Scheduled Principal Payment Date or Legal
Maturity Date of the Notes of such Series, Class or Tranche, except as specified
in the applicable Indenture Supplement for such Series, Class or Tranche of
Notes.

(c) Each Note issued must be part of a Series, Class and Tranche of Notes for
purposes of allocations pursuant to the related Asset Pool Supplement and the
related Indenture Supplement. A Series of Notes is created pursuant to an
Indenture Supplement. A Class or Tranche of Notes is created pursuant to an
Indenture Supplement or pursuant to a Terms Document related to the Indenture
Supplement for the applicable Series.

(d) Each Series of Notes will be secured by a particular Asset Pool. The related
Indenture Supplement will identify the Asset Pool under which a Series of Notes
has been issued.

(e) Each Series of Notes may be assigned to a Group or Groups (now existing or
hereafter created) of Notes for purposes of allocations of certain collections
pursuant to Section 3.12, the related Asset Pool Supplement and the related
Indenture Supplement. The related Indenture Supplement will identify the Group
or Groups, if any, to which a Series of Notes has been assigned and the manner
and extent to which Series in the same Group or Groups will share certain
amounts.

(f) Each Series of Notes may, but need not be, subdivided into multiple Classes.
Notes belonging to a Class in any Series may be entitled to specified payment
priorities over other Classes of Notes in that Series.

(g) Notes of a Series that belong to different Classes in that Series belong to
different Tranches on the basis of the difference in Class membership.

(h) Each Class of Notes may consist of a single Tranche or may be subdivided
into multiple Tranches. Notes of a single Class of a Series will

 

33



--------------------------------------------------------------------------------

belong to different Tranches if they have different terms and conditions. With
respect to any Class of Notes, Notes which have identical terms, conditions and
Tranche designation will be deemed to be part of a single Tranche of Notes.

(i) Before the initial issuance of Notes of each Series, Class or Tranche, there
shall also be established in or pursuant to an Indenture Supplement or pursuant
to a Terms Document related to the applicable Indenture Supplement, provision
for:

(i) the Series designation;

(ii) the Asset Pool designation;

(iii) the Stated Principal Amount of the Notes;

(iv) whether such Series belongs to any Group or Groups;

(v) whether such Notes are of a particular Class of Notes or a Tranche of a
Class of Notes;

(vi) the Required Subordinated Amount (if any) for such Class or Tranche of
Notes;

(vii) the currency or currencies in which such Notes will be denominated and in
which payments of principal of, and interest on, such Notes will or may be
payable;

(viii) if the principal of or interest, if any, on such Notes are to be payable,
at the election of the Issuing Entity or a Holder thereof, in a currency or
currencies other than that in which the Notes are stated to be payable, the
period or periods within which, and the terms and conditions upon which, such
election may be made;

(ix) if the amount of payments of principal of or interest, if any, on such
Notes may be determined with reference to an index based on (A) a currency or
currencies other than that in which the Notes are stated to be payable,
(B) changes in the prices of one or more other securities or Groups or indexes
of securities or (C) changes in the prices of one or more commodities or Groups
or indexes of commodities, or any combination of the foregoing, the manner in
which such amounts will be determined;

(x) the price or prices at which such Series, Class or Tranche of Notes will be
issued;

(xi) the times at which such Series, Class or Tranche of Notes may, pursuant to
any optional or mandatory redemption provisions, be redeemed, and the other
terms and provisions of any such redemption provisions;

 

34



--------------------------------------------------------------------------------

(xii) the rate per annum at which such Series, Class or Tranche of Notes will
bear interest, if any, or the formula or index on which such rate will be
determined, including all relevant definitions, and the date from which interest
will accrue;

(xiii) each Interest Payment Date, the Scheduled Principal Payment Date and the
Legal Maturity Date for such Series, Class or Tranche of Notes;

(xiv) the Initial Dollar Principal Amount of such Notes, and the means for
calculating the Outstanding Dollar Principal Amount of such Series, Class or
Tranche of Notes;

(xv) the Nominal Liquidation Amount of such Series, Class or Tranche of Notes,
and the means for calculating the Nominal Liquidation Amount of such Series,
Class or Tranche of Notes;

(xvi) whether or not application will be made to list such Series, Class or
Tranche of Notes on any securities exchange;

(xvii) any Events of Default or Early Amortization Events with respect to such
Series, Class or Tranche of Notes, if not set forth herein and any additions,
deletions or other changes to the Events of Default or Early Amortization Events
set forth herein that will be applicable to such Series, Class or Tranche of
Notes (including a provision making any Event of Default or Early Amortization
Event set forth herein inapplicable to the Notes of that Series, Class or
Tranche);

(xviii) the appointment by the Indenture Trustee of an Authenticating Agent in
one or more places with power to act on behalf of the Indenture Trustee and
subject to its direction in the authentication and delivery of such Notes in
connection with such transactions as will be specified in the provisions of this
Indenture or in or pursuant to the applicable Indenture Supplement creating such
Series, Class or Tranche;

(xix) if such Notes will be issued in whole or in part in the form of a Global
Note or Global Notes, the terms and conditions, if any, upon which such Global
Note or Global Notes may be exchanged in whole or in part for other individual
Notes; and the Depository for such Global Note or Global Notes (if other than
the Depository specified in Section 1.01);

(xx) if such Notes will be issued in whole or in part as Registered Notes,
Bearer Notes or both, whether such Notes are to be issued with or without
coupons or both;

(xxi) the subordination of such Notes to any other indebtedness of the Issuing
Entity, including the Notes of any other Series, Class or Tranche;

 

35



--------------------------------------------------------------------------------

(xxii) if such Notes are to have the benefit of any Derivative Agreement, the
terms and provisions of such agreement;

(xxiii) if such Notes are to have the benefit of any Supplemental Credit
Enhancement Agreement or Supplemental Liquidity Agreement, the terms and
provisions of the applicable agreement;

(xxiv) the Record Date for any Payment Date of such Notes, if different from the
last day of the month before the related Payment Date;

(xxv) the Target Principal Deposit Amount scheduled to be deposited on each
Principal Payment Date during an amortization period or accumulation period for
such Series, Class or Tranche of Notes;

(xxvi) whether and under what conditions, additional amounts will be payable to
Noteholders; and

(xxvii) any other terms of such Notes as stated in the related Indenture
Supplement;

all upon such terms as may be determined in or pursuant to an Indenture
Supplement with respect to such Series, Class or Tranche of Notes.

(j) The form of the Notes of each Series, Class or Tranche will be established
pursuant to the provisions of this Indenture and the related Indenture
Supplement or Terms Document creating such Series, Class or Tranche of Notes.
The Notes of each Series, Class or Tranche will be distinguished from the Notes
of each other Series, Class or Tranche in such manner, reasonably satisfactory
to the Indenture Trustee, as the Issuing Entity may determine.

(k) Any terms or provisions in respect of the Notes of any Series, Class or
Tranche issued under this Indenture may be determined pursuant to this
Section 3.01 by providing in the applicable Indenture Supplement the method by
which such terms or provisions will be determined.

(l) The Transferor Interest for each Asset Pool will be held by the Transferor.
The Transferor Interest for each Asset Pool may be transferred by the holder of
such Transferor Interest in whole or in part subject to certain limitations and
conditions described in the Indenture Supplements related to such Asset Pool.
The Transferor Interest for each Asset Pool may be held either in an
uncertificated form or in the form of a certificate representing the Transferor
Interest, called a Transferor Certificate.

Section 3.02 Denominations. The Notes of each Series, Class or Tranche will be
issuable in such denominations and currency as will be provided in the
provisions of this Indenture or in or pursuant to the applicable Indenture
Supplement. In the absence of any such provisions with respect to the Registered
Notes of any Series, Class or Tranche, the Registered Notes of that Series,
Class or Tranche will be issued in

 

36



--------------------------------------------------------------------------------

denominations of $1,000 and multiples thereof. In the absence of any such
provisions with respect to the Bearer Notes of any Series, Class or Tranche, the
Bearer Notes of that Series, Class or Tranche will be issued in denominations of
1,000, 5,000, 50,000 and 100,000 units of the applicable currency.

Section 3.03 Execution, Authentication and Delivery and Dating.

(a) The Notes will be executed on behalf of the Issuing Entity by an Issuing
Entity Authorized Officer. The signature of any officer of the Beneficiary or
the Owner Trustee on the Notes may be manual or facsimile.

(b) Notes bearing the manual or facsimile signatures of individuals who were at
any time an Issuing Entity Authorized Officer will bind the Issuing Entity,
notwithstanding that such individuals or any of them have ceased to hold such
offices before the authentication and delivery of such Notes or did not hold
such offices at the date of issuance of such Notes.

(c) At any time and from time to time after the execution and delivery of this
Indenture, the Issuing Entity may deliver Notes executed by the Issuing Entity
to the Indenture Trustee for authentication; and the Indenture Trustee will,
upon request by an Officer’s Certificate, authenticate and deliver such Notes as
in this Indenture provided and not otherwise.

(d) Before any such authentication and delivery, the Indenture Trustee will be
entitled to receive, in addition to any Officer’s Certificate and Opinion of
Counsel required to be furnished to the Indenture Trustee pursuant to
Section 1.02, the Issuing Entity Certificate and any other opinion or
certificate relating to the issuance of the Series, Class or Tranche of Notes
required to be furnished pursuant to Section 2.02 or Section 3.10.

(e) The Indenture Trustee will not be required to authenticate such Notes if the
issue thereof will adversely affect the Indenture Trustee’s own rights, duties
or immunities under the Notes and this Indenture.

(f) Unless otherwise provided in the form of Note for any Series, Class or
Tranche, all Notes will be dated the date of their authentication.

(g) No Note will be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a Certificate of
Authentication substantially in the form provided for herein executed by the
Indenture Trustee by manual signature of an authorized signatory, and such
certificate upon any Note will be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.

Section 3.04 Temporary Notes.

(a) Pending the preparation of definitive Notes of any Series, Class or Tranche,
the Issuing Entity may execute, and, upon receipt of the documents

 

37



--------------------------------------------------------------------------------

required by Section 3.03, together with an Officer’s Certificate, the Indenture
Trustee will authenticate and deliver, temporary Notes which are printed,
lithographed, typewritten, mimeographed or otherwise produced, in any authorized
denomination, substantially of the tenor of the definitive Notes in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Issuing Entity may determine, as
evidenced by the Issuing Entity’s execution of such Notes.

(b) If temporary Notes of any Series, Class or Tranche are issued, the Issuing
Entity will cause definitive Notes of such Series, Class or Tranche to be
prepared without unreasonable delay. After the preparation of definitive Notes,
the temporary Notes of such Series, Class or Tranche will be exchangeable for
definitive Notes of such Series, Class or Tranche upon surrender of the
temporary Notes of such Series, Class or Tranche at the office or agency of the
Issuing Entity in a Place of Payment, without charge to the Holder; and upon
surrender for cancellation of any one or more temporary Notes the Issuing Entity
will execute and the Indenture Trustee will authenticate and deliver in exchange
therefor a like Stated Principal Amount of definitive Notes of such Series,
Class or Tranche of authorized denominations and of like tenor and terms. Until
so exchanged the temporary Notes of such Series, Class or Tranche will in all
respects be entitled to the same benefits under this Indenture as definitive
Notes of such Series, Class or Tranche.

Section 3.05 Registration, Transfer and Exchange.

(a) The Issuing Entity will keep or cause to be kept a register (herein
sometimes referred to as the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Issuing Entity will provide for
the registration of Registered Notes, or of Registered Notes of a particular
Series, Class or Tranche, and for transfers of Registered Notes or of Registered
Notes of such Series, Class or Tranche. Any such register will be in written
form or in any other form capable of being converted into written form within a
reasonable time. At all reasonable times the information contained in such
register or registers will be available for inspection by the Indenture Trustee
at the office or agency to be maintained by the Issuing Entity as provided in
Section 10.02.

(b) Subject to Section 2.04, upon surrender for transfer of any Registered Note
of any Series, Class or Tranche at the office or agency of the Issuing Entity in
a Place of Payment, if the requirements of Section 8-401(a) of the UCC are met,
the Issuing Entity will execute, and, upon receipt of such surrendered Note, the
Indenture Trustee will authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Registered Notes of such Series,
Class or Tranche of any authorized denominations, of a like aggregate Stated
Principal Amount, Scheduled Principal Payment Date and Legal Maturity Date and
of like terms.

(c) Subject to Section 2.04, at the option of the Holder, Notes of any Series,
Class or Tranche may be exchanged for other Notes of such Series, Class or
Tranche of any authorized denominations, of a like aggregate Stated Principal
Amount, Scheduled Principal Payment Date and Legal Maturity Date and of like
terms, upon

 

38



--------------------------------------------------------------------------------

surrender of the Notes to be exchanged at such office or agency. Registered
Notes, including Registered Notes received in exchange for Bearer Notes, may not
be exchanged for Bearer Notes. At the option of the Holder of a Bearer Note,
subject to applicable laws and regulations, Bearer Notes may be exchanged for
other Bearer Notes or Registered Notes (of the same Series, Class and Tranche of
Notes) of authorized denominations of like aggregate fractional undivided
interests in the Noteholders’ interest, upon surrender of the Bearer Notes to be
exchanged at an office or agency of the Note Registrar located outside the
United States. Each Bearer Note surrendered pursuant to this Section 3.05 will
have attached thereto all unmatured coupons; provided, however, that any Bearer
Note, so surrendered after the close of business on the last day of the month
preceding the relevant Payment Date need not have attached the coupon relating
to such Payment Date. Whenever any Notes are so surrendered for exchange, the
Issuing Entity will execute, and the Indenture Trustee will authenticate and
deliver (in the case of Bearer Notes, outside the United Sates), the Notes which
the Noteholders making the exchange are entitled to receive.

(d) All Notes issued upon any transfer or exchange of Notes will be the valid
and legally binding obligations of the Issuing Entity, evidencing the same debt,
and entitled to the same benefits under this Indenture, as the Notes surrendered
upon such transfer or exchange.

(e) Every Note presented or surrendered for transfer or exchange will (if so
required by the Issuing Entity or the Indenture Trustee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Issuing Entity and the Note Registrar duly executed, by the Holder thereof or
his attorney duly authorized in writing.

(f) Unless otherwise provided in the Note to be transferred or exchanged, no
service charge will be made on any Noteholder for any transfer or exchange of
Notes, but the Issuing Entity may (unless otherwise provided in such Note)
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any transfer or exchange of Notes,
other than exchanges pursuant to Section 3.04 or 9.06 not involving any
transfer.

(g) None of the Issuing Entity, the Note Registrar or the Indenture Trustee
shall be required (i) to issue, register the transfer of or exchange any Notes
of any Series, Class or Tranche during a period beginning at the opening of
business 15 days before the day of selection of Notes of such Series, Class or
Tranche to be redeemed and ending at the close of business on (A) if Notes of
such Series, Class or Tranche are issuable only as Registered Notes, the day of
the mailing of the relevant notice of redemption of Registered Notes of such
Series, Class or Tranche so selected for redemption or (B) if Notes of the
Series, Class or Tranche are issuable as Bearer Notes, the day of the first
publication of the relevant notice of redemption or, if Notes of the Series,
Class or Tranche are also issuable as Registered Notes and there is no
publication, the mailing of the relevant notice of redemption or (ii) to
register the transfer or exchange of any Notes or portions thereof so selected
for redemption.

 

39



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the exchange of Bearer Notes
into Registered Notes shall be subject to applicable laws and regulations in
effect at the time of exchange; none of the Issuing Entity, the Indenture
Trustee nor the Note Registrar shall exchange any Bearer Notes into Registered
Notes if it has received an Opinion of Counsel that as a result of such
exchanges the Issuing Entity or any Transferor would suffer adverse consequences
under the United States federal income tax laws and regulations then in effect
and the Issuing Entity has delivered to the Indenture Trustee an Issuing Entity
Certificate directing the Indenture Trustee not to make such exchanges unless
and until the Indenture Trustee receives a subsequent Issuing Entity Certificate
to the contrary. The Issuing Entity shall deliver copies of such Issuing Entity
Certificates to the Note Registrar.

(h) None of the Issuing Entity, the Indenture Trustee, any agent of the
Indenture Trustee, any Paying Agent or the Note Registrar will have any
responsibility or liability for any aspect of the records relating to or
payments made on account of beneficial ownership interests of a Global Note or
for maintaining, supervising or reviewing any records relating to such
beneficial ownership interests.

(i) The Issuing Entity initially appoints Wells Fargo Bank, National Association
to act as Note Registrar for the Registered Notes on its behalf. The Issuing
Entity may at any time and from time to time authorize any Person to act as Note
Registrar with respect to any Series, Class or Tranche of Notes issued under
this Indenture.

(j) Registration of transfer of Notes containing the following legend or to
which the following legend is applicable:

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). NEITHER THIS NOTE NOR ANY PORTION HEREOF MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT AND ANY APPLICABLE PROVISIONS OF
ANY STATE BLUE SKY OR SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
SUCH REGISTRATION PROVISIONS. THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN
CONDITIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.”

will be effected only if such transfer is made pursuant to an effective
registration statement under the Securities Act, or is exempt from the
registration requirements under the Securities Act. In the event that
registration of a transfer is to be made in reliance upon an exemption from the
registration requirements under the Securities Act other than Rule 144A under
the Securities Act or Rule 903 or Rule 904 of Regulation S under the Securities
Act, the transferor or the transferee will deliver, at its expense, to the
Issuing Entity and the Indenture Trustee, an investment letter from the
transferee, substantially in the form of the investment letter attached hereto
as Exhibit A or such other form as the Issuing Entity may determine, and no
registration of transfer will be made until such letter is so delivered.

 

40



--------------------------------------------------------------------------------

Notes issued upon registration or transfer of, or Notes issued in exchange for,
Notes bearing the legend referred to above will also bear such legend unless the
Issuing Entity, the Indenture Trustee and the Note Registrar receive an Opinion
of Counsel, satisfactory to each of them, to the effect that such legend may be
removed.

Whenever a Note containing the legend referred to above is presented to the Note
Registrar for registration of transfer, the Note Registrar will promptly seek
instructions from the Issuing Entity regarding such transfer and will be
entitled to receive an Issuing Entity Certificate prior to registering any such
transfer. The Issuing Entity hereby agrees to indemnify the Note Registrar and
the Indenture Trustee and to hold each of them harmless against any loss,
liability or expense incurred without negligence or bad faith on their part
arising out of or in connection with actions taken or omitted by them in
relation to any such instructions furnished pursuant to this clause.

Section 3.06 Mutilated, Destroyed, Lost and Stolen Notes.

(a) If (i) any mutilated Note (together, in the case of Bearer Notes, with all
unmatured coupons, if any, appertaining thereto) is surrendered to the Indenture
Trustee or the Note Registrar, or the Issuing Entity, the Note Registrar or the
Indenture Trustee receive evidence to their satisfaction of the destruction,
loss or theft of any Note, and (ii) there is delivered to the Issuing Entity,
the Note Registrar and the Indenture Trustee such security or indemnity as may
be required by them to save each of them harmless, then, in the absence of
notice to the Issuing Entity, the Note Registrar or the Indenture Trustee that
such Note has been acquired by a protected purchaser, the Issuing Entity will
execute and upon its request the Indenture Trustee will authenticate and deliver
(in the case of Bearer Notes, outside the United States), in exchange for or in
lieu of any such mutilated, destroyed, lost or stolen Note, a new Note of like
tenor, Series, Class or Tranche, Scheduled Principal Payment Date, Legal
Maturity Date and Stated Principal Amount, bearing a number not
contemporaneously Outstanding.

(b) In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Issuing Entity in its discretion may,
instead of issuing a new Note, pay such Note.

(c) Upon the issuance of any new Note under this Section 3.06, the Issuing
Entity may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Indenture Trustee) connected
therewith.

(d) Every new Note issued pursuant to this Section 3.06 in lieu of any
destroyed, lost or stolen Note will constitute an original additional
contractual obligation of the Issuing Entity, whether or not the destroyed, lost
or stolen Note will be at any time enforceable by anyone, and will be entitled
to all the benefits of this Indenture equally and proportionately with any and
all other Notes of the same Series, Class or Tranche duly issued hereunder.

 

41



--------------------------------------------------------------------------------

(e) The provisions of this Section 3.06 are exclusive and will preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 3.07 Payment of Interest; Interest Rights Preserved; Withholding Taxes.

(a) Unless otherwise provided with respect to such Note pursuant to
Section 3.01, interest payable on any Registered Note will be paid to the Person
in whose name that Note (or one or more Predecessor Notes) is registered at the
close of business on the most recent Record Date and interest payable on any
Bearer Note will be paid to the bearer of that Note (or the applicable coupon).

(b) Subject to clause (a), each Note delivered under this Indenture upon
transfer of or in exchange for or in lieu of any other Note will carry the
rights to interest accrued or principal accreted and unpaid, and to accrue or
accrete, which were carried by such other Note.

(c) The right of any Noteholder to receive interest on or principal of any Note
shall be subject to any applicable withholding or deduction imposed pursuant to
the Internal Revenue Code or other applicable tax law, including foreign
withholding and deduction. Any amounts properly so withheld or deducted shall be
treated as actually paid to the appropriate Noteholder.

Section 3.08 Persons Deemed Owners. Title to any Bearer Note, including any
coupons appertaining thereto, shall pass by delivery. The Issuing Entity, the
Indenture Trustee, the Owner Trustee, the Beneficiary and any agent of the
Issuing Entity, the Indenture Trustee, the Owner Trustee, or the Beneficiary may
treat the Person who is proved to be the owner of such Note pursuant to
subsection 1.04(c) as the owner of such Note for the purpose of receiving
payment of principal of and (subject to Section 3.07) interest on such Note and
for all other purposes whatsoever, whether or not such Note be overdue, and
neither the Issuing Entity, the Indenture Trustee, the Owner Trustee, nor any
agent of the Issuing Entity, the Indenture Trustee, the Owner Trustee, or the
Beneficiary will be affected by notice to the contrary.

Section 3.09 Cancellation. All Notes surrendered for payment, redemption,
transfer, conversion or exchange will, if surrendered to any Person other than
the Indenture Trustee, be delivered to the Indenture Trustee and, if not already
canceled, will be promptly canceled by it. The Issuing Entity may at any time
deliver to the Indenture Trustee for cancellation any Notes previously
authenticated and delivered hereunder which the Issuing Entity may have acquired
in any manner whatsoever, and all Notes so delivered will be promptly canceled
by the Indenture Trustee. No Note will be authenticated in lieu of or in
exchange for any Notes canceled as provided in this Section, except as expressly
permitted by this Indenture. The Indenture Trustee will dispose of all canceled
Notes in accordance with its customary procedures and will deliver a certificate
of such disposition to the Issuing Entity.

 

42



--------------------------------------------------------------------------------

Section 3.10 New Issuances of Notes

(a) The Issuing Entity may issue new Notes of any Series, Class or Tranche, so
long as the following conditions precedent are satisfied:

(i) on or before the third Business Day before a new issuance is to occur, the
Issuing Entity delivers to the Indenture Trustee and each Note Rating Agency
notice of such new issuance;

(ii) on or prior to the date that the new issuance is to occur, the Issuing
Entity delivers to the Indenture Trustee and each Note Rating Agency an Issuing
Entity Certificate to the effect that:

(A) the Issuing Entity reasonably believes that the new issuance will not cause
an Adverse Effect on any Outstanding Notes;

(B) all instruments furnished to the Indenture Trustee conform to the
requirements of this Indenture and constitute sufficient authority hereunder for
the Indenture Trustee to authenticate and deliver such Notes;

(C) the form and terms of such Notes have been established in conformity with
the provisions of this Indenture; and

(D) such other matters as the Indenture Trustee may reasonably request;

(iii) on or before the date that the new issuance is to occur, the Issuing
Entity will have delivered to the Indenture Trustee and each Note Rating Agency
an Opinion of Counsel, which may be from internal counsel, that all laws and
requirements with respect to the execution and delivery by the Issuing Entity of
such Notes have been complied with, the Issuing Entity has the trust power and
authority to issue such Notes and such Notes have been duly authorized and
delivered by the Issuing Entity and, assuming due authentication and delivery by
the Indenture Trustee, constitute legal, valid and binding obligations of the
Issuing Entity enforceable in accordance with their terms (subject, as to
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws and legal principles affecting creditors’ rights
generally from time to time in effect and to general equitable principles,
whether applied in an action at law or in equity) and entitled to the benefits
of this Indenture, equally and ratably with all other Outstanding Notes, if any,
of such Series, Class or Tranche of Notes, subject to the terms of this
Indenture, each Indenture Supplement and each Terms Document;

(iv) if any additional conditions to the new issuance are specified in writing
by a Note Rating Agency to the Issuing Entity, either (A) the Issuing Entity
satisfies such conditions or (B) the Issuing Entity obtains

 

43



--------------------------------------------------------------------------------

confirmation from the applicable Note Rating Agency that the new issuance will
not have a Ratings Effect on any Outstanding Notes;

(v) in the case of Bearer Notes, such Notes shall be described in section
163(f)(2)(B) of the Internal Revenue Code and such section shall apply to such
Notes;

(vi) on or before the date that the new issuance is to occur, the Issuing Entity
will have delivered to the Indenture Trustee an Indenture Supplement and, if
applicable, the Issuing Entity Certificate or on or before the date that the new
issuance is to occur, the Issuing Entity will have executed with the Indenture
Trustee a Terms Document relating to the applicable Class or Tranche of Notes;

(vii) in the case of Foreign Currency Notes, the Issuing Entity will have
appointed one or more Paying Agents in the appropriate countries;

(viii) the conditions specified herein or in Section 3.11 are satisfied; and

(ix) any other conditions specified in the applicable Indenture Supplement;

provided, however, that any one of the aforementioned conditions may be
eliminated or modified as a condition precedent to any new issuance of a Series,
Class or Tranche of Notes if the Issuing Entity has obtained approval from each
Note Rating Agency.

(b) The Issuing Entity and the Indenture Trustee will not be required to provide
prior notice to or to obtain the consent of any Noteholder of any Outstanding
Series, Class or Tranche to issue any additional Notes of any Series, Class or
Tranche. In addition, the Issuing Entity agrees to provide notice of new
issuances of Series, Classes or Tranches of Notes as may be required by and in
accordance with Item 1121(a)(14) of Regulation AB.

(c) There are no restrictions on the timing or amount of any additional issuance
of Notes of an Outstanding Class or Tranche of a Series of Notes, so long as the
conditions described in subsection 3.10(a) are met or waived. As of the date of
any additional issuance of Notes of an Outstanding Class or Tranche of Notes,
the Stated Principal Amount, Outstanding Dollar Principal Amount and Nominal
Liquidation Amount of that Class or Tranche will be increased to reflect the
principal amount of the additional Notes. If the additional Notes are a Class or
Tranche of Notes that has the benefit of a Derivative Agreement, the Issuing
Entity will enter into a Derivative Agreement for the benefit of the additional
Notes. In addition, if the additional Notes are a Class or Tranche of Notes that
has the benefit of any Supplemental Credit Enhancement Agreement or any
Supplemental Liquidity Agreement, the Issuing Entity will enter into a
Supplemental Credit Enhancement Agreement or Supplemental Liquidity Agreement,
as applicable, for the benefit of the additional Notes. Furthermore, the
targeted deposits, if any, to the Interest Funding Account, the Principal
Funding Account, and if applicable,

 

44



--------------------------------------------------------------------------------

the Class C Reserve Account, will be increased proportionately to reflect the
principal amount of the additional Notes.

When issued, the additional Notes of a Class or Tranche will be identical in all
respects to the other Outstanding Notes of that Class or Tranche and will be
equally and ratably entitled to the benefits of the Indenture and the related
Indenture Supplement applicable to such Notes as the other Outstanding Notes of
that Class or Tranche without preference, priority or distinction.

Section 3.11 Specification of Required Subordinated Amount and other Terms with
Respect to each Series, Class or Tranche of Notes.

(a) The applicable Indenture Supplement for each Class or Tranche of Notes will
specify a Required Subordinated Amount of each subordinated Class or Tranche of
Notes, if any.

(b) The Issuing Entity may change the Required Subordinated Amount, or method of
computing such amount, for any Class or Tranche of Notes at any time without the
consent of any Noteholders so long as the Issuing Entity has (i) received
confirmation from the Note Rating Agencies that have rated any Outstanding Notes
of the Series to which such Class or Tranche belongs that the change in the
Required Subordinated Amount will not result in a Ratings Effect with respect to
any Outstanding Notes of such Series and (ii) delivered to the Indenture Trustee
and the Note Rating Agencies an Issuing Entity Tax Opinion.

Section 3.12 Shared Excess Available Finance Charge Collection Groups and Other
Groups. The Issuing Entity shall reallocate and redistribute certain excess
Finance Charge Collections allocated to any Series to cover Series Available
Finance Charge Collections Shortfalls incurred by Series belonging to any
particular Shared Excess Available Finance Charge Collections Group to the
extent and as specified in the related Indenture Supplements. The Issuing Entity
may also establish other Groups for purposes of reallocating other amounts
initially allocated to designated Series to the extent and as specified in the
related Indenture Supplements.

Section 3.13 Unapplied Excess Finance Charge Collections. On each Note Transfer
Date, Unapplied Excess Finance Charge Collections for each Shared Excess
Available Finance Charge Collections Group for such Note Transfer Date shall be
applied in the following manner:

(a) if the Unapplied Excess Finance Charge Collections for such Group for such
Note Transfer Date and the sum of the Aggregate Remaining Master Trust Level
Required Amounts for all Unapplied Excess Finance Charge Sharing Collateral
Certificates with respect to such Group for such Note Transfer Date are both
greater than zero:

 

45



--------------------------------------------------------------------------------

(i) if the amount of Unapplied Excess Finance Charge Collections for such Group
for such Note Transfer Date is greater than or equal to the sum of the Aggregate
Remaining Master Trust Level Required Amounts for all Unapplied Excess Finance
Charge Sharing Collateral Certificates with respect to such Group for such Note
Transfer Date, the issuing entity of each Unapplied Excess Finance Charge
Sharing Collateral Certificate with respect to such Group shall be paid an
amount equal to the Aggregate Remaining Master Trust Level Required Amount for
such Unapplied Excess Finance Charge Sharing Collateral Certificate, or

(ii) if the amount of Unapplied Excess Finance Charge Collections for such Group
is less than the sum of the Aggregate Remaining Master Trust Level Required
Amounts for all Unapplied Excess Finance Charge Sharing Collateral Certificates
with respect to such Group for such Note Transfer Date, the issuing entity of
each Unapplied Excess Finance Charge Sharing Collateral Certificate with respect
to such Group shall be paid an amount equal to the product of (x) the Unapplied
Excess Finance Charge Collections for such Group for such Note Transfer Date and
(y) a fraction, the numerator of which is the Aggregate Remaining Master Trust
Level Required Amount for such Unapplied Excess Finance Charge Sharing
Collateral Certificate for such Note Transfer Date and the denominator of which
is the sum of the Aggregate Remaining Master Trust Level Required Amounts for
all Unapplied Excess Finance Charge Sharing Collateral Certificates with respect
to such Group for such Note Transfer Date;

(b) Unapplied Excess Finance Charge Collections remaining with respect to such
Group after any payments made pursuant to Section 3.13(a) shall be paid to the
Transferor.

Section 3.14 Unapplied Master Trust Level Excess Finance Charge Collections. On
each Note Transfer Date, the Servicer shall calculate the Remaining Series
Finance Charge Shortfall for each Series related to each Shared Excess Available
Finance Charge Collections Group. If any such Remaining Series Finance Charge
Shortfall is greater than zero, the Servicer shall calculate the Collateral
Certificate Finance Charge Shortfall Allocation for each Unapplied Master Trust
Level Excess Finance Charge Sharing Collateral Certificate and shall notify the
servicer for the issuing entity of each such Collateral Certificate of such
amount. Unapplied Master Trust Level Excess Finance Charge Collections received
on any Note Transfer Date from any Unapplied Master Trust Level Excess Finance
Charge Sharing Collateral Certificate relating to any Shared Excess Available
Finance Charge Collections Group shall be applied in the following manner:

(a) if the aggregate amount of Unapplied Master Trust Level Excess Finance
Charge Collections received on such Note Transfer Date with respect to such
Group is greater than or equal to the sum of the Remaining Series Finance Charge
Shortfalls for all Series in such Group, each such Series shall receive the
amount of its Remaining Series Finance Charge Shortfall for such Note Transfer
Date; and

 

46



--------------------------------------------------------------------------------

(b) if the aggregate amount of Unapplied Master Trust Level Excess Finance
Charge Collections received on such Note Transfer Date with respect to such
Group is less than the sum of the Remaining Series Finance Charge Shortfalls for
all Series in such Group, each such Series shall receive an amount equal to the
product of (i) the aggregate amount of Unapplied Master Trust Level Excess
Finance Charge Collections received on such Note Transfer Date with respect to
such Group and (ii) a fraction, the numerator of which is the Remaining Series
Finance Charge Shortfall for such Series and the denominator is equal to the sum
of the Remaining Series Finance Charge Shortfalls for all Series in such Group.

Section 3.15 Unapplied Master Trust Level Principal Collections. On each Note
Transfer Date, the Servicer shall calculate the Remaining Series Principal
Shortfall for each Series of Notes for such Note Transfer Date. If the sum of
the Remaining Series Principal Shortfalls for all Series secured by any Asset
Pool for such Note Transfer Date is greater than zero, the Servicer shall
calculate the Collateral Certificate Principal Shortfall Allocation for each
Unapplied Master Trust Level Principal Sharing Collateral Certificate in such
Asset Pool for such Note Transfer Date and shall notify the servicer for the
issuing entity of each such Collateral Certificate of such amount. Unapplied
Master Trust Level Principal Collections received on any Note Transfer Date with
respect to each Unapplied Master Trust Level Principal Sharing Collateral
Certificate in an Asset Pool shall be applied in the following manner:

(a) if the aggregate amount of Unapplied Master Trust Level Principal
Collections received on such Note Transfer Date with respect to such Asset Pool
is greater than or equal to the sum of the Remaining Series Principal Shortfalls
for all Series secured by such Asset Pool for such Note Transfer Date, each such
Series shall receive the amount of its Remaining Series Principal Shortfall for
such Note Transfer Date; and

(b) if the aggregate amount of Unapplied Master Trust Level Principal
Collections received on such Note Transfer Date with respect to such Asset Pool
is less than the sum of the Remaining Series Principal Shortfalls for all Series
secured by such Asset Pool for such Note Transfer Date, each such Series shall
receive an amount equal to the product of (i) the aggregate amount of Unapplied
Master Trust Level Principal Collections received on such Note Transfer Date
with respect to such Asset Pool and (ii) a fraction, the numerator of which is
the Remaining Series Principal Shortfall for such Series for such Note Transfer
Date and the denominator is equal to the sum of the Remaining Series Principal
Shortfalls for all Series secured by such Asset Pool for such Note Transfer
Date.

[END OF ARTICLE III]

 

47



--------------------------------------------------------------------------------

ARTICLE IV

BANK ACCOUNTS AND INVESTMENTS

Section 4.01 Collections. Except as otherwise expressly provided in this
Indenture, the Indenture Trustee may demand payment or delivery of, and shall
receive and collect, directly and without intervention or assistance from any
fiscal agent or other intermediary, all money and other property payable to or
receivable by the Indenture Trustee pursuant to this Indenture including all
funds and other property payable to the Indenture Trustee in connection with the
Collateral designated for inclusion in each Asset Pool. The Indenture Trustee
will hold all such money and property received by it as part of the Collateral
designated for inclusion in an Asset Pool and will apply it as provided in this
Indenture.

Section 4.02 Bank Accounts.

(a) On or before the date of initial issuance of Notes secured by the Collateral
designated for inclusion in a specific Asset Pool, the Issuing Entity will,
pursuant to the related Asset Pool Supplement, cause to be established and
maintained for such Asset Pool one or more Qualified Bank Accounts (each such
account as described in the related Asset Pool Supplement) in the name of the
related Collateral Agent, bearing a designation clearly indicating that the
funds deposited therein are held for the benefit of the related Collateral Agent
and the applicable Noteholders. From time to time in connection with the
issuance of a Series, Class or Tranche of Notes, the Indenture Trustee may cause
the related Collateral Agent to establish one or more Qualified Bank Accounts
denominated as “Supplemental Bank Accounts” in the name of the related
Collateral Agent. Each Bank Account shall be under the control (within the
meaning of Section 9-104 of the UCC) of the Collateral Agent for the applicable
Asset Pool for the benefit of the Indenture Trustee, the applicable Collateral
Agent and the applicable Noteholders whose Notes are secured by the Collateral
designated for inclusion in the applicable Asset Pool. Supplemental Bank
Accounts shall be created as specified in the applicable Asset Pool Supplement
or Indenture Supplement. Any Supplemental Bank Account will receive deposits as
specified in the applicable Asset Pool Supplement or Indenture Supplement. If,
at any time, the institution holding any Bank Account ceases to be a Qualified
Institution, the Issuing Entity shall within 10 Business Days (or such longer
period, not to exceed 30 calendar days, as to which each Note Rating Agency may
consent in writing) establish a new Bank Account that is a Qualified Bank
Account and shall transfer any cash and/or investments from the existing Bank
Account to such new Bank Account.

(b) All payments to be made from time to time by or on behalf of the Indenture
Trustee to Noteholders out of funds in the Bank Accounts for a particular Asset
Pool pursuant to this Indenture will be made as provided in the applicable Asset
Pool Supplement or the applicable Indenture Supplement but only to the extent of
available funds in the applicable Supplemental Bank Account.

 

48



--------------------------------------------------------------------------------

Section 4.03 Investment of Funds in the Bank Accounts.

(a) Funds on deposit in the Bank Accounts will (unless otherwise stated in the
applicable Indenture Supplement) be invested and reinvested by the related
Collateral Agent or its designee acting on behalf of the Indenture Trustee at
the written direction of the Issuing Entity in one or more Permitted
Investments. Absent such written direction, the Collateral Agent shall invest
the funds in the Permitted Investments described in clause (a)(v) of the
definition thereof. The Issuing Entity may authorize the Indenture Trustee to
direct the Collateral Agent to make specific investments pursuant to written
instructions, in such amounts as the Issuing Entity will specify.
Notwithstanding the foregoing, funds held by the Indenture Trustee in any of the
Bank Accounts will be invested in Permitted Investments that will mature in each
case no later than the date on which such funds in the Bank Accounts are
scheduled to be transferred or distributed by the Indenture Trustee pursuant to
this Indenture (or as necessary to provide for timely payment of principal or
interest on the applicable Principal Payment Date or Interest Payment Date).

(b) All funds deposited from time to time in the Bank Accounts pursuant to this
Indenture and all investments made with such funds will be held by the related
Collateral Agent in the Bank Accounts as part of the Collateral designated for
inclusion in such Asset Pool as herein provided, subject to withdrawal by the
Indenture Trustee or the applicable Collateral Agent, as applicable, for the
purposes specified herein.

(c) Funds and other property in any of the Bank Accounts will not be commingled
with any other funds or property of the Issuing Entity, the Indenture Trustee or
the related Collateral Agent. The Indenture Trustee shall cause the related
Collateral Agent to hold all Permitted Investments in a manner specified in the
related Asset Pool Supplement such as to insure that such Collateral Agent shall
have a first priority perfected security interest therein; provided, that, other
than following an Event of Default and acceleration pursuant to Section 6.02, no
Permitted Investment shall be disposed of prior to its maturity.

(d) On the applicable Note Transfer Date, all interest and earnings (net of
losses and investment expenses) on funds on deposit in the Bank Accounts will be
applied as specified in the applicable Asset Pool Supplement or Indenture
Supplement. Unless otherwise stated in the related Asset Pool Supplement or
Indenture Supplement, for purposes of determining the availability of funds or
the balance in the Bank Accounts for any reason under this Indenture or any
Indenture Supplement, investment earnings on such funds shall be deemed not to
be available or on deposit.

Subject to subsection 7.01(c), the Indenture Trustee will not in any way be held
liable by reason of any insufficiency in such Bank Accounts resulting from any
loss on any Permitted Investment included therein except for losses attributable
to the Indenture Trustee’s failure to make payments on such Permitted
Investments issued by the Indenture Trustee, in its commercial capacity, in
accordance with their terms.

 

49



--------------------------------------------------------------------------------

(e) Funds on deposit in the Bank Accounts will be invested and reinvested by the
Indenture Trustee or, with respect to Bank Accounts relating to any Asset Pool,
if so required by the Asset Pool Supplement relating to such Asset Pool, by the
applicable Collateral Agent, to the fullest extent practicable, in such manner
as the Indenture Trustee or such Collateral Agent will from time to time
determine, but only in Permitted Investments described in clause (a)(v) of the
definition thereof, upon the occurrence of any of the following events:

(i) the Issuing Entity will have failed to give investment directions to the
Indenture Trustee or such Collateral Agent; or

(ii) an Event of Default will have occurred and is continuing but no Notes have
been declared due and payable pursuant to Section 6.02.

[END OF ARTICLE IV]

 

50



--------------------------------------------------------------------------------

ARTICLE V

SATISFACTION AND DISCHARGE; CANCELLATION OF NOTES HELD BY THE ISSUING ENTITY OR
CHASE USA

Section 5.01 Satisfaction and Discharge of Indenture. This Indenture will cease
to be of further effect with respect to all Series, Class or Tranche of Notes
(except as to any surviving rights of transfer or exchange of Notes of any
Series, Class or Tranche expressly provided for herein or in the form of Note
for that Series, Class or Tranche), and the Indenture Trustee, on demand of and
at the expense of the Issuing Entity, will execute proper instruments
acknowledging satisfaction and discharge of this Indenture with respect to all
Notes when:

(a) all Notes theretofore authenticated and delivered (other than (i) Notes
which have been destroyed, lost or stolen and which have been replaced or paid
as provided in Section 3.06, and (ii) Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuing Entity and thereafter repaid to the Issuing Entity or discharged from
that trust, as provided in Section 10.03) have been delivered to the Indenture
Trustee canceled or for cancellation;

(b) the Issuing Entity has paid or caused to be paid all other sums payable
under the Indenture (including payments to the Indenture Trustee pursuant to
Section 7.07 and to the Collateral Agent pursuant to the Asset Pool Supplement)
by the Issuing Entity with respect to the Notes; and

(c) the Issuing Entity has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that all conditions precedent
herein provided for relating to the satisfaction and discharge of this Indenture
with respect to the Notes have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuing Entity to the Indenture Trustee with respect to any
Series, Class or Tranche of Notes under Section 7.07 and the obligations of the
Indenture Trustee under Sections 5.02 and 10.03 will survive such satisfaction
and discharge.

Section 5.02 Application of Trust Money. All money and obligations deposited
with the Indenture Trustee pursuant to Section 5.01 or Section 5.03 and all
money received by the Indenture Trustee in respect of such obligations will be
held in trust and applied by it, in accordance with the provisions of the
Series, Class or Tranche of Notes in respect of which it was deposited and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Issuing Entity acting as its own Paying Agent) as the Indenture
Trustee may determine, to the Persons entitled thereto, of the principal and
interest for whose payment that money and obligations have been deposited with
or received by the Indenture Trustee; but that money and obligations need not be
segregated from other funds held by the Indenture Trustee except to the extent
required by law.

 

51



--------------------------------------------------------------------------------

Section 5.03 Cancellation of Notes Held by the Issuing Entity or the Transferor.
If the Issuing Entity, the Transferor or any of their Affiliates holds any
Notes, that Holder may, subject to any provisions of a related Indenture
Supplement limiting the repayment of such Notes, by notice from that Holder to
the Indenture Trustee cause the Notes to be canceled, whereupon the Notes will
no longer be Outstanding.

[END OF ARTICLE V]

 

52



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

Section 6.01 Events of Default. “Event of Default,” wherever used herein, means
with respect to any Series, Class or Tranche of Notes any one of the following
events (whatever the reason for such Event of Default and whether it will be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body), unless such event is either expressly
stated to be inapplicable to a particular Series, Class or Tranche of Notes or
specifically deleted or modified in the applicable Indenture Supplement creating
such Series, Class or Tranche of Notes or in the form of Note for such Series,
Class or Tranche:

(a) with respect to such Series, Class or Tranche of Notes, as applicable, a
default by the Issuing Entity in the payment of any interest on such Notes when
such interest becomes due and payable, and continuance of such default for a
period of 35 days following the date on which such interest became due and
payable;

(b) with respect to such Series, Class or Tranche of Notes, as applicable, a
default by the Issuing Entity in the payment of the Stated Principal Amount of
such Tranche of Notes at the applicable Legal Maturity Date;

(c) a default in the performance, or breach, of any covenant or warranty of the
Issuing Entity in this Indenture in respect of the Notes of such Series, Class
or Tranche (other than a covenant or warranty in respect of the Notes of such
Series, Class or Tranche a default in the performance of which or the breach of
which is elsewhere in this Section specifically dealt with), all of such
covenants and warranties in this Indenture which are not expressly stated to be
for the benefit of a particular Series, Class and Tranche of Notes being deemed
to be in respect of the Notes of all Series, Classes or Tranches for this
purpose, and continuance of such default or breach for a period of 90 days after
there has been given, by registered or certified mail, to the Issuing Entity and
the Collateral Agent by the Indenture Trustee, to the Issuing Entity and the
Indenture Trustee by the Collateral Agent or to the Issuing Entity, the
Collateral Agent and the Indenture Trustee by the Holders of at least 25% of the
aggregate Outstanding Dollar Principal Amount of the Outstanding Notes of the
affected Series, Class or Tranche, a written notice specifying such default or
breach and requesting it to be remedied and stating that such notice is a
“Notice of Default” hereunder and, as a result of such default, the interests of
the Holders of the Notes of such Series, Class or Tranche are materially and
adversely affected and continue to be materially and adversely affected during
the 90 day period;

(d) the entry of an order for relief against the Issuing Entity under the
Federal Bankruptcy Code by a court having jurisdiction in the premises or a
decree or order by a court having jurisdiction in the premises adjudging the
Issuing Entity as bankrupt or insolvent under any other applicable federal or
state law, or the entry of a

 

53



--------------------------------------------------------------------------------

decree or order approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Issuing Entity
under the Federal Bankruptcy Code or any other applicable federal or state law,
or appointing a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Issuing Entity or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
90 consecutive days;

(e) the consent by the Issuing Entity to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Federal Bankruptcy Code or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Issuing Entity or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the admission by it in writing of its inability to
pay its debts generally as they become due, or the taking of corporate action by
the Issuing Entity in furtherance of any such action; or

(f) with respect to such Series, Class or Tranche, any additional Event of
Default specified in the Indenture Supplement for such Series, Class or Tranche
of Notes as applying to such Series, Class or Tranche of Notes, or specified in
the form of Note for such Series, Class or Tranche.

Section 6.02 Acceleration of Maturity; Rescission and Annulment.

(a) If an Event of Default described in clause (a), (b), (c) or (f) (if the
Event of Default under clause (c) or (f) is with respect to less than all
Series, Classes and Tranches of Notes then Outstanding) of Section 6.01 occurs
and is continuing with respect to any Series, Class or Tranche, then and in each
and every such case, unless the principal of all the Notes of such Series, Class
or Tranche shall have already become due and payable, either the Indenture
Trustee or the Holders of more than 66 2/3% of the Outstanding Dollar Principal
Amount of the Notes of such Series, Class or Tranche then Outstanding hereunder
(each such Series, Class or Tranche acting as a separate Class), by notice in
writing to the Issuing Entity (and to the Indenture Trustee if given by the
Holders and in all cases with a copy of such notice to the applicable Collateral
Agent), may declare the Outstanding Dollar Principal Amount of all the
Outstanding Notes of such Series, Class or Tranche and all interest accrued or
principal accreted and unpaid (if any) thereon to be due and payable
immediately, and upon any such declaration the same will become and will be
immediately due and payable, anything in this Indenture, the related Indenture
Supplement or in the Notes of such Series, Class or Tranche to the contrary
notwithstanding. Such payments are subject to the allocation provisions of the
applicable Asset Pool Supplement and the allocation, deposits and payment
sections of the related Indenture Supplement.

(b) If an Event of Default described in clause (c) or (f) of Section 6.01 occurs
with respect to all Series, Classes and Tranches of Outstanding Notes and is
continuing, then and in each and every such case, unless the principal of all
the

 

54



--------------------------------------------------------------------------------

Notes shall have already become due and payable, either the Indenture Trustee or
the Holders of more than 66 2/3% of the Outstanding Dollar Principal Amount of
all the Outstanding Notes hereunder (treated as one Class), by notice in writing
to the Issuing Entity (and to the Indenture Trustee if given by Holders ) and in
all cases with a copy of such notice to the applicable Collateral Agent for each
Asset Pool with affected Notes, may declare the Outstanding Dollar Principal
Amount of all the Notes then Outstanding and all interest accrued or principal
accreted and unpaid (if any) thereon to be due and payable immediately, and upon
any such declaration the same will become and will be immediately due and
payable, notwithstanding anything in this Indenture, the related Indenture
Supplements or the Notes to the contrary.

(c) If an Event of Default described in clause (d) or (e) of Section 6.01 occurs
and is continuing, then the Notes of all Series, Classes and Tranches will
automatically be and become immediately due and payable by the Issuing Entity,
without notice or demand to any Person, and the Issuing Entity will
automatically and immediately be obligated to pay off the Notes.

At any time after such a declaration of acceleration has been made or an
automatic acceleration has occurred with respect to the Notes of any Series,
Class or Tranche and before a judgment or decree for payment of the money due
has been obtained by the Collateral Agent and/or the Indenture Trustee as
hereinafter in this Article VI provided, the Holders of more than 66 2/3% of the
Outstanding Dollar Principal Amount of such Series, Classes or Tranches, by
written notice to the Issuing Entity, the Indenture Trustee and the Collateral
Agent, may rescind and annul such declaration and its consequences if:

(i) the Issuing Entity has paid or deposited with the Indenture Trustee a sum
sufficient to pay (A) all overdue installments of interest on the Notes of such
Series, Class or Tranche, (B) the principal of any Notes of such Series, Class
or Tranche which have become due otherwise than by such declaration of
acceleration, and interest thereon at the rate or rates prescribed therefor by
the terms of the Notes of such Series, Class or Tranche, to the extent that
payment of such interest is lawful, (C) interest upon overdue installments of
interest at the rate or rates prescribed therefor by the terms of the Notes of
such Series, Class or Tranche to the extent that payment of such interest is
lawful, and (D) all sums paid by the Indenture Trustee hereunder and the
reasonable compensation, expenses and disbursements of the Indenture Trustee,
its agents and counsel and all other amounts due to the Indenture Trustee under
Section 7.07 and the Collateral Agent pursuant to the applicable Asset Pool
Supplement; and

(ii) all Events of Default with respect to such Series, Class or Tranche of
Notes, other than the nonpayment of the principal of the Notes of such Series,
Class or Tranche which has become due solely by such acceleration, have been
cured or waived as provided in Section 6.16.

No such rescission will affect any subsequent default or impair any right
consequent thereon.

 

55



--------------------------------------------------------------------------------

Section 6.03 Collection of Indebtedness and Suits for Enforcement by Indenture
Trustee or the Collateral Agent on Behalf of the Indenture Trustee. The Issuing
Entity covenants that if:

(a) the Issuing Entity defaults in the payment of interest on any Series, Class
or Tranche of Notes when such interest becomes due and payable and such default
continues for a period of 35 days following the date on which such interest
became due and payable, or

(b) the Issuing Entity defaults in the payment of the principal of any Series,
Class or Tranche of Notes on the Legal Maturity Date thereof;

the Issuing Entity will, upon demand of the Indenture Trustee or the Collateral
Agent, acting on behalf of the Indenture Trustee, pay (subject to the allocation
provided in this Article VI and any related Indenture Supplement) to the
Collateral Agent, on behalf of the Indenture Trustee, for the benefit of the
Holders of any such Notes of the affected Series, Class or Tranche, the whole
amount then due and payable on any such Notes for principal and interest, with
interest, to the extent that payment of such interest will be legally
enforceable, upon the overdue principal and upon overdue installments of
interest, (i) in the case of Interest-bearing Notes, at the rate of interest
applicable to the stated principal amount thereof, unless otherwise specified in
the applicable Indenture Supplement; and (ii) in the case of Discount Notes, as
specified in the applicable Indenture Supplement, and in addition thereto, will
pay such further amount as will be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of (x) the Indenture Trustee, its agents and counsel and all other
amounts due to the Indenture Trustee under Section 7.07 and (y) the Collateral
Agent, its agents and counsel and all other amounts due the Collateral Agent
pursuant to the applicable Asset Pool Supplement.

If the Issuing Entity fails to pay such amounts forthwith upon such demand, the
Indenture Trustee may or may instruct the Collateral Agent, in its own name and
as trustee of an express trust, to institute a judicial proceeding for the
collection of the sums so due and unpaid, and may directly or may instruct the
Collateral Agent to prosecute such proceeding to judgment or final decree, and
the Indenture Trustee or the Collateral Agent may enforce the same against the
Issuing Entity or any other obligor upon the Notes of such Series, Class or
Tranche and collect the money adjudged or decreed to be payable in the manner
provided by law out of the Collateral or any other obligor upon such Notes,
wherever situated.

Section 6.04 Indenture Trustee or the Collateral Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Issuing Entity or any other obligor upon the
Notes or the property of the Issuing Entity or of such other obligor or their
creditors, the Indenture Trustee (irrespective of whether the principal of the
Notes will then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Collateral Agent will have made any
demand on the Issuing Entity for the payment of

 

56



--------------------------------------------------------------------------------

overdue principal or interest) will be entitled and empowered either directly or
through instruction to the Collateral Agent to do the same by intervention in
such proceedings or otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Notes and to file such other papers or
documents as may be necessary and advisable in order to have the claims of the
Indenture Trustee or the Collateral Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances (x) of the
Indenture Trustee, its agents and counsel and all other amounts due the
Indenture Trustee under Section 7.07 and (y) of the Collateral Agent, its agents
and counsel and all other amounts due the Collateral Agent pursuant to the
applicable Asset Pool Supplement) and of the Noteholders allowed in such
judicial proceeding, and

(b) to collect and receive any funds or other property payable or deliverable on
any such claims and to distribute the same;

and any receiver, assignee, trustee, liquidator, sequestrator (or other similar
official) in any such judicial proceeding is hereby authorized by each
Noteholder to make such payment to the Collateral Agent or the Indenture
Trustee, as the case may be, and in the event that the Indenture Trustee and the
Collateral Agent will consent to the making of such payments directly to the
Noteholders, to pay (x) to the Indenture Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agents and counsel, and any other amounts due the Indenture Trustee
under Section 7.07 and (y) to the Collateral Agent any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Collateral
Agent, its agents and counsel, and any other amounts due to the Collateral Agent
pursuant to the applicable Asset Pool Supplement.

Nothing herein contained will be deemed to authorize the Indenture Trustee or
the Collateral Agent to authorize or consent to or accept or adopt on behalf of
any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder thereof, or to
authorize the Indenture Trustee or the Collateral Agent to vote in respect of
the claim of any Noteholder in any such proceeding.

Section 6.05 Indenture Trustee and the Collateral Agent May Enforce Claims
Without Possession of Notes. All rights of action and claims under this
Indenture or the Notes of any Series, Class or Tranche may be prosecuted and
enforced by the Indenture Trustee or the Collateral Agent, at the direction of
the Indenture Trustee, without the possession of any of the Notes of such
Series, Class or Tranche or the production thereof in any proceeding relating
thereto, and any such proceeding instituted by the Indenture Trustee or the
Collateral Agent, at the direction of the Indenture Trustee, will be brought in
its own name as trustee of an express trust, and any recovery of judgment will,
after provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and the Collateral Agent and
their

 

57



--------------------------------------------------------------------------------

respective agents and counsel, be for the ratable benefit of the Holders of the
Notes of the Series, Class or Tranche in respect of which such judgment has been
recovered.

Section 6.06 Application of Money Collected. Any money or other property
collected by the Indenture Trustee or the Collateral Agent, at the direction of
the Indenture Trustee, with respect to a Series, Class or Tranche of Notes
pursuant to this Article VI will be applied in the following order, at the date
or dates fixed by the Indenture Trustee and, in case of the distribution of such
money on account of principal or interest, upon presentation of the Notes of
such Series, Class or Tranche and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid:

(a) first, to the payment of all amounts due the Indenture Trustee under
Section 7.07(a) and the Collateral Agent, pari passu, under the related Asset
Pool Supplement;

(b) second, to the payment of the amounts then due and unpaid upon the Notes of
that Series, Class or Tranche for principal and interest, in respect of which or
for the benefit of which such money has been collected, ratably, without
preference or priority of any kind (but subject to the allocation provided in
the relevant allocation provisions of the related Asset Pool Supplement and the
related Indenture Supplements), according to the amounts due and payable on such
Notes for principal and interest, respectively; and

(c) third, to pay any Trust Servicing Fees and any other fees or expenses then
owing for that Series, Class or Tranche of Notes; and

(d) fourth, to the Issuing Entity.

Section 6.07 Collateral Agent May Elect to Hold the Collateral Certificate.
Following an acceleration of any Series, Class or Tranche of Notes, the
Collateral Agent may, at the direction of the Indenture Trustee, elect to
continue to hold a Collateral Certificate and apply distributions on a
Collateral Certificate in accordance with the regular distribution provisions
pursuant to the relevant allocation provisions of the related Asset Pool
Supplement, except that principal will be paid on the accelerated Series, Class
or Tranche of Notes to the extent funds are received and allocated to the
accelerated Series, Class or Tranche of Notes, and payment is permitted by the
subordination provisions of the accelerated Series, Class or Tranche of Notes.

Section 6.08 Sale of Collateral for Accelerated Notes. In the case of a Series,
Class or Tranche of Notes that has been accelerated following an Event of
Default, the Collateral Agent may, at the direction of the Indenture Trustee,
and at the direction of the Holders of more than 66 2/3% of the Outstanding
Dollar Principal Amount of that Series, Class or Tranche of Notes will, cause
the Issuing Entity to sell Collateral as provided in the related Indenture
Supplement; provided, however, that none of the Transferor, any Affiliate of the
Transferor or any agent of the Transferor shall be

 

58



--------------------------------------------------------------------------------

permitted to purchase Receivables in such case or to participate in such vote
whether as a Noteholder or otherwise.

Section 6.09 Noteholders Have the Right to Direct the Time, Method and Place of
Conducting Any Proceeding for Any Remedy Available to the Indenture Trustee or
the Collateral Agent. The Holders of more than 66 2/3% of the Outstanding Dollar
Principal Amount of any accelerated Series, Class or Tranche of Notes have the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Indenture Trustee or the Collateral Agent, or exercising
any trust or power conferred on the Indenture Trustee or on the Collateral
Agent. This right may be exercised only if the direction provided by the
Noteholders does not conflict with applicable law or this Indenture and does not
have a substantial likelihood of involving the Indenture Trustee or the
Collateral Agent in personal liability.

Section 6.10 Limitation on Suits. To the fullest extent permitted by applicable
law, no Holder of any Note of any Series, Class or Tranche will have any right
to institute any proceeding, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

(a) such Holder has previously given written notice to the Indenture Trustee,
who shall have forwarded such notice to the Collateral Agent of a continuing
Event of Default with respect to Notes of such Series, Class or Tranche;

(b) the Holders of more than 25% in Outstanding Dollar Principal Amount of the
Outstanding Notes of such Series, Class or Tranche have made written request to
the Indenture Trustee, who shall have forwarded such request to the Collateral
Agent, to institute proceedings in respect of such Event of Default in the name
of the Collateral Agent under the related Asset Pool Supplement and on behalf of
the Indenture Trustee hereunder;

(c) such Holder or Holders have offered to the Indenture Trustee for itself and
for the benefit of the Collateral Agent, indemnity reasonably satisfactory to it
against the costs, expenses and liabilities to be incurred in compliance with
such request;

(d) both the Indenture Trustee and the Collateral Agent, on behalf of the
Indenture Trustee, for 60 days after the Indenture Trustee has received such
notice, request and offer of indemnity have failed to institute any such
proceeding; and

(e) no direction inconsistent with such written request has been given to the
Indenture Trustee, on behalf of the Collateral Agent, during such 60 day period
by the Majority Holders of such Series, Class or Tranche;

it being understood and intended that no one or more Holders of Notes of such
Series, Class or Tranche will have any right in any manner whatsoever by virtue
of, or by availing of, any provision of this Indenture to affect, disturb or
prejudice the rights of any other Holders of Notes of such Series, Class or
Tranche, or to obtain or to seek to obtain priority or preference over any other
such Holders or to enforce any right under this

 

59



--------------------------------------------------------------------------------

Indenture, except in the manner herein provided and for the equal and
proportionate benefit of all the Holders of all Notes of such Series, Class or
Tranche.

Section 6.11 Unconditional Right of Noteholders to Receive Principal and
Interest; Limited Recourse. Notwithstanding any other provisions in this
Indenture, the Holder of any Note will have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on such Note
on the Legal Maturity Date expressed in the related Indenture Supplement and to
institute suit for the enforcement of any such payment, and such right will not
be impaired without the consent of such Holder; provided, however, that
notwithstanding any other provision of this Indenture to the contrary, the
obligation to pay principal of or interest on the Notes or any other amount
payable to any Noteholder will be without recourse to the Transferor, the
Indenture Trustee, the Collateral Agent, the Owner Trustee or any Affiliate,
officer, employee or director of any of them, and the obligation of the Issuing
Entity to pay principal of or interest on the Notes or any other amount payable
to any Noteholder will be subject to the allocation and payment provisions of
the applicable Asset Pool Supplements and the applicable Indenture Supplements
and limited to amounts available from the Collateral pledged to secure the Notes
of the applicable Asset Pool.

Section 6.12 Restoration of Rights and Remedies. If the Indenture Trustee or the
Collateral Agent, on behalf of the Indenture Trustee, or any Noteholder has
instituted any proceeding to enforce any right or remedy under this Indenture
and such proceeding has been discontinued or abandoned for any reason, then and
in every such case the Issuing Entity, the Indenture Trustee, the Collateral
Agent, on behalf of the Indenture Trustee, and the Noteholders will, subject to
any determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee, the Collateral Agent, on behalf of the Indenture Trustee, and
the Noteholders will continue as though no such proceeding had been instituted.

Section 6.13 Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Indenture Trustee, the Collateral Agent, on behalf of
the Indenture Trustee, or to the Noteholders is intended to be exclusive of any
other right or remedy, and every right and remedy will, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, will not
prevent the concurrent assertion or employment of any other appropriate right or
remedy.

Section 6.14 Delay or Omission Not Waiver. No delay or omission of the Indenture
Trustee, the Collateral Agent or of any Holder of any Note to exercise any right
or remedy accruing upon any Event of Default will impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Every right and remedy given by this Article VI or by law to the
Indenture Trustee, the Collateral Agent, on behalf of the Indenture Trustee, or
to the Noteholders may be exercised from time to time, and as often as may be
deemed expedient, by the Indenture

 

60



--------------------------------------------------------------------------------

Trustee, the Collateral Agent, on behalf of the Indenture Trustee, or by the
Noteholders, as the case may be.

Section 6.15 Control by Noteholders. Holders of more than 66 2/3% of the
Outstanding Dollar Principal Amount of any affected Series, Class or Tranche
will have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Indenture Trustee and the Collateral
Agent on behalf of the Indenture Trustee, or exercising any trust or power
conferred on the Indenture Trustee with respect to the Notes of such Series,
Class or Tranche, provided that:

(a) the Indenture Trustee and the Collateral Agent, on behalf of the Indenture
Trustee, will have the right to decline to follow any such direction if the
Indenture Trustee or the Collateral Agent, as the case may be, being advised by
counsel, determines that the Action so directed may not lawfully be taken or
would conflict with this Indenture or if the Indenture Trustee or the Collateral
Agent in good faith will, by a Collateral Agent Authorized Officer, determine
that the proceedings so directed would involve it in personal liability or be
unjustly prejudicial to the Holders not taking part in such direction, and

(b) the Indenture Trustee and the Collateral Agent, on behalf of the Indenture
Trustee, may take any other action permitted hereunder deemed proper by the
Indenture Trustee or the Collateral Agent, as the case may be, which is not
inconsistent with such direction.

Section 6.16 Waiver of Past Defaults. Holders of more than 66 2/3% of the
Outstanding Dollar Principal Amount of any Series, Class or Tranche may on
behalf of the Holders of all the Notes of such Series, Class or Tranche waive
any past default hereunder or under the related Indenture Supplement with
respect to such Series, Class or Tranche and its consequences, except a default
not theretofore cured:

(a) in the payment of the principal of or interest on any Note of such Series,
Class or Tranche, or

(b) in respect of a covenant or provision hereof which under Article IX cannot
be modified or amended without the consent of the Holder of each Outstanding
Note of such Series, Class or Tranche.

Upon any such waiver, such default will cease to exist, and any Event of Default
arising therefrom will be deemed to have been cured, for every purpose of this
Indenture; but no such waiver will extend to any subsequent or other default or
impair any right consequent thereon.

Section 6.17 Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Note by his acceptance thereof will be deemed to have agreed,
that any court may in its discretion require, in any suit for the enforcement of
any right or remedy under this Indenture, or in any suit against the Indenture
Trustee or the Collateral Agent for any action taken or omitted by it as
Indenture Trustee or the Collateral Agent, respectively, the filing by any party
litigant in such suit of an undertaking to pay the costs

 

61



--------------------------------------------------------------------------------

of such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
such suit, having due regard to the merits and good faith of the claims or
defenses made by such party litigant; but the provisions of this Section will
not apply to any suit instituted by the Indenture Trustee, to any suit
instituted by any Noteholder, or group of Noteholders, holding in the aggregate
more than 25% in Outstanding Dollar Principal Amount of the Outstanding Notes of
any Series, Class or Tranche to which the suit relates, or to any suit
instituted by any Noteholders for the enforcement of the payment of the
principal of or interest on any Note on or after the applicable Legal Maturity
Date expressed in such Note.

Section 6.18 Waiver of Stay or Extension Laws. The Issuing Entity covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuing Entity (to the extent that it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law, and covenants that it will not
hinder, delay or impede the execution of any power herein granted to the
Indenture Trustee or Collateral Agent, but will suffer and permit the execution
of every such power as though no such law had been enacted.

[END OF ARTICLE VI]

 

62



--------------------------------------------------------------------------------

ARTICLE VII

THE INDENTURE TRUSTEE

Section 7.01 Certain Duties and Responsibilities.

(a) The Indenture Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture with respect to the Notes of any
Series, Class or Tranche, and no implied covenants or obligations will be read
into this Indenture against the Indenture Trustee.

(b) In the absence of bad faith on its part, the Indenture Trustee may, with
respect to Notes of any Series, Class or Tranche, conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon certificates or opinions furnished to the Indenture Trustee and conforming
to the requirements of this Indenture; but in the case of any such certificates
or opinions which by any provision hereof are specifically required to be
furnished to the Indenture Trustee, the Indenture Trustee will be under a duty
to examine the same to determine whether or not they conform to the requirements
of this Indenture but need not confirm or investigate the accuracy of any
mathematical calculations or other facts stated therein.

(c) In case an Event of Default with respect to any Series, Class or Tranche of
Notes has occurred and is continuing, the Indenture Trustee will exercise with
respect to the Notes of such Series, Class or Tranche such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a fiduciary would exercise or use under the circumstances
in the conduct of such person’s own affairs.

(d) No provision of this Indenture will be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

(i) this clause (d) will not be construed to limit the effect of subsection
(a) of this Section;

(ii) the Indenture Trustee will not be liable for any error of judgment made in
good faith by an Indenture Trustee Authorized Officer, unless it will be proved
that the Indenture Trustee was negligent in ascertaining the pertinent facts;

(iii) the Indenture Trustee will not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of more than 66 2/3% of the Outstanding Dollar Principal Amount of
any Series, Class or Tranche relating to the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred upon the Indenture Trustee,

 

63



--------------------------------------------------------------------------------

under this Indenture with respect to the Notes of such Series, Class or Tranche;
and

(iv) no provision of this Indenture will require the Indenture Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it will have reasonable grounds for believing that
repayment of such funds or indemnity satisfactory to the Indenture Trustee
against such risk or liability is not reasonably assured to it.

(e) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee will be subject to the provisions of this
Section.

Section 7.02 Notice of Defaults. Within 90 days after the occurrence of any
default hereunder with respect to Notes of any Series, Class or Tranche:

(a) the Indenture Trustee will transmit by mail to all Registered Noteholders of
such Series, Class or Tranche, as their names and addresses appear in the Note
Register, notice of such default hereunder known to the Indenture Trustee,

(b) the Indenture Trustee will notify all Holders of Bearer Notes of such
Series, Class or Tranche, by publication of notice of such default in an
Authorized Newspaper, or as otherwise provided in the applicable Indenture
Supplement, and

(c) the Indenture Trustee will give prompt written notification thereof to the
Note Rating Agencies, unless such default will have been cured or waived;

provided, however, that, except in the case of a default in the payment of the
principal of or interest on any Note of such Series, Class or Tranche, the
Indenture Trustee will be protected in withholding such notice if and so long as
the board of directors, the executive committee or a trust committee of
directors and/or Indenture Trustee Authorized Officers of the Indenture Trustee
in good faith determine that the withholding of such notice is in the interests
of the Noteholders of such Series, Class or Tranche. For the purpose of this
Section, the term “default,” with respect to Notes of any Series, Class or
Tranche, means any event which is, or after notice or lapse of time or both
would become, an Event of Default with respect to Notes of such Series, Class or
Tranche.

Section 7.03 Certain Rights of Indenture Trustee. Except as otherwise provided
in Section 7.01:

(a) the Indenture Trustee may conclusively rely and will be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document (whether in its original or facsimile form)
believed by it to be genuine and to have been signed or presented by the proper
party or parties;

 

64



--------------------------------------------------------------------------------

(b) whenever in the administration of this Indenture the Indenture Trustee will
deem it desirable that a matter be proved or established before taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate;

(c) the Indenture Trustee may consult with counsel of its own selection and the
advice of such counsel or any Opinion of Counsel will be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;

(d) the Indenture Trustee will be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Indenture Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction;

(e) the Indenture Trustee will not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document, but the Indenture Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see
fit, and, if the Indenture Trustee will determine to make such further inquiry
or investigation, it will be entitled to examine the books, records and premises
of the Issuing Entity, personally or by agent or attorney;

(f) the Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Indenture Trustee will not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder; and

(g) the Indenture Trustee will not be responsible for filing any financing
statements or continuation statements in connection with the Notes, but will
cooperate with the Issuing Entity in connection with the filing of such
financing statements or continuation statements.

Section 7.04 Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, except the certificates of authentication,
will be taken as the statements of the Issuing Entity, and the Indenture Trustee
assumes no responsibility for their correctness. The Indenture Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes. The Indenture Trustee will not be accountable for the use or application
by the Issuing Entity of Notes or the proceeds thereof.

 

65



--------------------------------------------------------------------------------

Section 7.05 May Hold Notes. Subject to the requirements of Rule 3a-7(a)(4)(i)
under the Investment Company Act, the Indenture Trustee, any Paying Agent, the
Note Registrar or any other agent of the Issuing Entity, in its individual or
any other capacity, may become the owner or pledgee of Notes and, subject to
Sections 7.08, 7.09 and 7.13, may otherwise deal with the Issuing Entity with
the same rights it would have if it were not Indenture Trustee, Paying Agent,
Note Registrar or such other agent.

Section 7.06 Money Held in Trust. Money held by the Indenture Trustee in trust
hereunder need not be segregated from other funds except to the extent required
by law. The Indenture Trustee will be under no liability for interest on any
money received by it hereunder except as otherwise agreed with the Issuing
Entity.

Section 7.07 Compensation and Reimbursement, Limit on Compensation,
Reimbursement and Indemnity.

(a) The Issuing Entity agrees:

(i) to pay to the Indenture Trustee from time to time reasonable compensation
(or, for so long as Wells Fargo Bank, National Association is the Indenture
Trustee, such amount as has been mutually agreed upon) for all services rendered
by it hereunder (which compensation will not be limited by any provision of law
in regard to the compensation of a trustee of an express trust);

(ii) except as otherwise expressly provided herein, to reimburse the Indenture
Trustee upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Indenture Trustee in accordance with any provision of
this Indenture (including the reasonable compensation and the reasonable
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its negligence or bad faith;
and

(iii) to indemnify the Indenture Trustee for, and to hold it harmless against,
any and all loss, liability or expense incurred without negligence or bad faith
on its part, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
itself against any claim or liability (whether asserted by the Issuing Entity,
the Servicer, any Holder or any other Person) in connection with the exercise or
performance of any of its powers or duties hereunder.

The Indenture Trustee will have no recourse to any asset of the Issuing Entity
other than funds available pursuant to Section 6.06 or to any Person other than
the Servicer or the Issuing Entity. Except as specified in Section 6.06, any
such payment to the Indenture Trustee shall be subordinate to payments to be
made to Noteholders.

(b) This Section will survive the termination of this Indenture and the
resignation or replacement of the Indenture Trustee under Section 7.10.

 

66



--------------------------------------------------------------------------------

Section 7.08 Disqualification; Conflicting Interests. If the Indenture Trustee
has or will acquire a conflicting interest within the meaning of the Trust
Indenture Act, the Indenture Trustee will, if so required by the Trust Indenture
Act, either eliminate such interest or resign, to the extent and in the manner
provided by, and subject to the provisions of, the Trust Indenture Act and this
Indenture. Nothing herein will prevent the Indenture Trustee from filing with
the Commission the application referred to in the second to last paragraph of
Section 310(b) of the Trust Indenture Act.

Section 7.09 Corporate Indenture Trustee Required; Eligibility. There will at
all times be an Indenture Trustee hereunder with respect to each Series, Class
or Tranche of Notes, which will be either a bank or a corporation organized and
doing business under the laws of the United States of America or of any state,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $50,000,000, subject to supervision or
examination by federal or state authority, having a rating of at least “BBB-” by
Standard & Poor’s. The Indenture Trustee shall at all times meet the
requirements of Rule 3a-7(a)(4)(i) under the Investment Company Act and shall
not provide credit or credit enhancement to the Issuing Entity. If such
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section, the combined capital and surplus of such
corporation will be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. The Issuing Entity may not,
nor may any Person directly or indirectly controlling, controlled by, or under
common control with the Issuing Entity, serve as Indenture Trustee. If at any
time the Indenture Trustee with respect to any Series, Class or Tranche of Notes
will cease to be eligible in accordance with the provisions of this Section, it
will resign immediately in the manner and with the effect hereinafter specified
in this Article VII.

Section 7.10 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Indenture Trustee and no appointment of a
successor Indenture Trustee pursuant to this Article VII will become effective
until the acceptance of appointment by the successor Indenture Trustee under
Section 7.11.

(b) The Indenture Trustee may resign with respect to any Series, Class or
Tranche of Notes at any time by giving written notice thereof to the Issuing
Entity. If an instrument of acceptance by a successor Indenture Trustee shall
not have been delivered to the Indenture Trustee within 30 days after the giving
of such notice of resignation, the resigning Indenture Trustee may petition any
court of competent jurisdiction for the appointment of a successor Indenture
Trustee.

(c) The Indenture Trustee may be removed with respect to any Series, Class or
Tranche of Notes at any time by Action of the Majority Holders of that Series,
Class or Tranche, delivered to the Indenture Trustee and to the Issuing Entity.

 

67



--------------------------------------------------------------------------------

(d) If at any time:

(i) the Indenture Trustee fails to comply with Section 310(b) of the Trust
Indenture Act with respect to any Series, Class or Tranche of Notes after
written request therefor by the Issuing Entity or by any Noteholder who has been
a bona fide Holder of a Note of that Series, Class or Tranche for at least 6
months, or

(ii) the Indenture Trustee ceases to be eligible under Section 7.09 with respect
to any Series, Class or Tranche of Notes and fails to resign after written
request therefor by the Issuing Entity or by any such Noteholder, or

(iii) the Indenture Trustee becomes incapable of acting with respect to any
Series, Class or Tranche of Notes, or

(iv) the Indenture Trustee is adjudged bankrupt or insolvent or a receiver of
the Indenture Trustee or of its property is appointed or any public officer
takes charge or control of the Indenture Trustee or of its property or affairs
for the purpose of rehabilitation, conservation or liquidation,

then, in any such case, (A) the Issuing Entity may remove the Indenture Trustee,
with respect to the Series, Class or Tranche, or in the case of clause (iv),
with respect to all Series, Classes or Tranches, or (B) subject to Section 6.17,
any Noteholder who has been a bona fide Holder of a Note of such Series, Class
and Tranche for at least 6 months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Indenture Trustee with respect to such Series, Class or Tranche and the
appointment of a successor Indenture Trustee with respect to the Series, Class
or Tranche, or, in the case of clause (iv), with respect to all Series, Classes
and Tranches.

(e) If the Indenture Trustee resigns, is removed or becomes incapable of acting
with respect to any Series, Class or Tranche of Notes, or if a vacancy shall
occur in the office of the Indenture Trustee with respect to any Series, Class
or Tranche of Notes for any cause, the Issuing Entity will promptly appoint a
successor Indenture Trustee for that Series, Class or Tranche of Notes. If,
within one year after such resignation, removal or incapacity, or the occurrence
of such vacancy, a successor Indenture Trustee with respect to such Series,
Class or Tranche of Notes is appointed by Action of the Majority Holders of such
Series, Class or Tranche delivered to the Issuing Entity and the retiring
Indenture Trustee, the successor Indenture Trustee so appointed will, forthwith
upon its acceptance of such appointment, become the successor Indenture Trustee
with respect to such Series, Class or Tranche and supersede the successor
Indenture Trustee appointed by the Issuing Entity with respect to such Series,
Class or Tranche of Notes. If no successor Indenture Trustee with respect to
such Series, Class or Tranche of Notes shall have been so appointed by the
Issuing Entity or the Noteholders of such Series, Class or Tranche and accepted
appointment in the manner hereinafter provided, any Noteholder who has been a
bona fide Holder of a Note of such Series,

 

68



--------------------------------------------------------------------------------

Class or Tranche for at least 6 months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee with respect to such Series, Class
or Tranche of Notes.

(f) The Issuing Entity will give written notice of each resignation and each
removal of the Indenture Trustee with respect to any Series, Class or Tranche of
Notes and each appointment of a successor Indenture Trustee with respect to any
Series, Class or Tranche to each Noteholder as provided in Section 1.06 and to
each Note Rating Agency. To facilitate delivery of such notice, upon request by
the Issuing Entity, the Note Registrar shall provide to the Issuing Entity a
list of the relevant Registered Noteholders. Each notice will include the name
of the successor Indenture Trustee and the address of its principal Corporate
Trust Office.

Section 7.11 Acceptance of Appointment by Successor. Every successor Indenture
Trustee appointed hereunder will execute, acknowledge and deliver to the Issuing
Entity and to the predecessor Indenture Trustee an instrument accepting such
appointment, with a copy to the Note Rating Agencies, and thereupon the
resignation or removal of the predecessor Indenture Trustee will become
effective with respect to any Series, Class or Tranche as to which it is
resigning or being removed as Indenture Trustee, and such successor Indenture
Trustee, without any further act, deed or conveyance, will become vested with
all the rights, powers, trusts and duties of the predecessor Indenture Trustee
with respect to any such Series, Class or Tranche; but, on request of the
Issuing Entity or the successor Indenture Trustee, such predecessor Indenture
Trustee will, upon payment of its reasonable charges, if any, execute and
deliver an instrument transferring to such successor Indenture Trustee all the
rights, powers and trusts of the predecessor Indenture Trustee, and will duly
assign, transfer and deliver to such successor Indenture Trustee all property
and money held by such predecessor Indenture Trustee hereunder with respect to
all or any such Series, Class or Tranche, subject nevertheless to its lien, if
any, provided for in Section 7.07. Upon request of any such successor Indenture
Trustee, the Issuing Entity will execute any and all instruments for more fully
and certainly vesting in and confirming to such successor Indenture Trustee all
such rights, powers and trusts.

In case of the appointment hereunder of a successor Indenture Trustee with
respect to the Notes of one or more (but not all) Series, Classes or Tranches,
the Issuing Entity, the predecessor Indenture Trustee and each successor
Indenture Trustee with respect to the Notes of any applicable Series, Class or
Tranche will execute and deliver an Indenture Supplement which will contain such
provisions as shall be deemed necessary or desirable to confirm that all the
rights, powers, trusts and duties of the predecessor Indenture Trustee with
respect to the Notes of any Series, Class or Tranche as to which the predecessor
Indenture Trustee is not being succeeded will continue to be vested in the
predecessor Indenture Trustee, and will add to or change any of the provisions
of this Indenture as shall be necessary to provide for or facilitate the
administration of the trusts hereunder by more than one Indenture Trustee, it
being understood that nothing herein or in such Indenture Supplement will
constitute such Indenture Trustees co-trustees of the same trust and that each
such Indenture Trustee will

 

69



--------------------------------------------------------------------------------

be Indenture Trustee of a trust or trusts hereunder separate and apart from any
trust or trusts hereunder administered by any other such Indenture Trustee.

No successor Indenture Trustee with respect to any Series, Class or Tranche of
Notes will accept its appointment unless at the time of such acceptance such
successor Indenture Trustee will be qualified and eligible under this Article
VII.

Section 7.12 Merger, Conversion, Consolidation or Succession to Business. Any
corporation into which the Indenture Trustee may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any corporation succeeding to all or substantially all of the corporate trust
business of the Indenture Trustee, will be the successor of the Indenture
Trustee hereunder, provided such corporation shall be otherwise qualified and
eligible under this Article VII, without the execution or filing of any paper or
any further act on the part of any of the parties hereto. The Indenture Trustee
shall give prompt written notice of such merger, conversion, consolidation or
succession to the Note Rating Agencies. In case any Notes shall have been
authenticated, but not delivered, by the Indenture Trustee then in office, any
successor by merger, conversion or consolidation to such authenticating
Indenture Trustee may adopt such authentication and deliver the Notes so
authenticated with the same effect as if such successor Indenture Trustee had
itself authenticated such Notes.

Section 7.13 Preferential Collection of Claims Against Issuing Entity. If and
when the Indenture Trustee shall be or become a creditor of the Issuing Entity
(or any other obligor upon the Notes), the Indenture Trustee will be subject to
the provisions of Section 311 of the Trust Indenture Act. An Indenture Trustee
who has resigned or been removed will be subject to subsection 311(a) of the
Trust Indenture Act to the extent provided therein.

Section 7.14 Appointment of Authenticating Agent. At any time when any of the
Notes remain Outstanding the Indenture Trustee, with the approval of the Issuing
Entity, may appoint an Authenticating Agent or Agents with respect to one or
more Series, Classes or Tranches of Notes which will be authorized to act on
behalf of the Indenture Trustee to authenticate Notes of such Series, Classes or
Tranches issued upon exchange, registration of transfer or partial redemption
thereof or pursuant to Section 3.06, and Notes so authenticated will be entitled
to the benefits of this Indenture and will be valid and obligatory for all
purposes as if authenticated by the Indenture Trustee hereunder. Wherever
reference is made in this Indenture to the authentication and delivery of Notes
by the Indenture Trustee or the Indenture Trustee’s Certificate of
Authentication, such reference will be deemed to include authentication and
delivery on behalf of the Indenture Trustee by an Authenticating Agent and a
Certificate of Authentication executed on behalf of the Indenture Trustee by an
Authenticating Agent. Each Authenticating Agent will be acceptable to the
Issuing Entity and will at all times be a corporation organized and doing
business under the laws of the United States of America, any state thereof or
the District of Columbia, authorized under such laws to act as an Authenticating
Agent, having a combined capital and surplus of not less than $50,000,000 and,
if other than the Issuing Entity itself, subject to supervision or

 

70



--------------------------------------------------------------------------------

examination by federal or state authority. If such Authenticating Agent
publishes reports of condition at least annually, pursuant to law or to the
requirements of said supervising or examining authority, then for the purposes
of this Section, the combined capital and surplus of such Authenticating Agent
will be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. If at any time an Authenticating Agent
will cease to be eligible in accordance with the provisions of this Section,
such Authenticating Agent will resign immediately in the manner and with the
effect specified in this Section. The initial Authenticating Agent for the Notes
of all Series, Classes and Tranches will be Wells Fargo Bank, National
Association.

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent will be a party,
or any corporation succeeding to the corporate agency or corporate trust
business of an Authenticating Agent, will continue to be an Authenticating
Agent, provided such corporation will be otherwise eligible under this Section,
without the execution or filing of any paper or any further act on the part of
the Indenture Trustee or the Authenticating Agent.

An Authenticating Agent may resign at any time by giving written notice thereof
to the Indenture Trustee and to the Issuing Entity. The Indenture Trustee may at
any time terminate the agency of an Authenticating Agent by giving written
notice thereof to such Authenticating Agent and to the Issuing Entity. Upon
receiving such a notice of resignation or upon such a termination, or in case at
any time such Authenticating Agent will cease to be eligible in accordance with
the provisions of this Section, the Indenture Trustee, with the approval of the
Issuing Entity, may appoint a successor Authenticating Agent which will be
acceptable to the Issuing Entity and will give notice to each Noteholder as
provided in Section 1.06. Any successor Authenticating Agent upon acceptance of
its appointment hereunder will become vested with all the rights, powers and
duties of its predecessor hereunder, with like effect as if originally named as
an Authenticating Agent. No successor Authenticating Agent will be appointed
unless eligible under the provisions of this Section.

The Indenture Trustee agrees to pay to each Authenticating Agent (other than an
Authenticating Agent appointed at the request of the Issuing Entity from time to
time) reasonable compensation for its services under this Section, and the
Indenture Trustee will be entitled to be reimbursed for such payments, subject
to the provisions of Section 7.07.

If an appointment with respect to one or more Series, Classes or Tranches is
made pursuant to this Section, the Notes of such Series, Classes or Tranches may
have endorsed thereon, in addition to the Indenture Trustee’s Certificate of
Authentication, an alternate Certificate of Authentication in the following
form:

This is one of the Notes of the Series, Classes or Tranches designated therein
referred to in the within-mentioned Indenture.

 

71



--------------------------------------------------------------------------------

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION, as

    Indenture Trustee    

By:

          

As Authenticating Agent

   

By:

          

Authorized Signatory

Section 7.15 Tax Returns. In the event that the Issuing Entity shall be required
to file tax returns, the Servicer shall prepare or shall cause to be prepared
such tax returns and shall provide such tax returns to the Owner Trustee or the
Beneficiary for signature at least 5 days before such tax returns are due to be
filed. The Issuing Entity, in accordance with the terms of each Indenture
Supplement, shall also prepare or shall cause to be prepared all tax information
required by law to be distributed to Noteholders and shall deliver such
information to the Indenture Trustee at least 5 days prior to the date it is
required by law to be distributed to Noteholders. The Indenture Trustee, upon
written request, will furnish the Servicer with all such information known to
the Indenture Trustee as may be reasonably requested and required in connection
with the preparation of all tax returns of the Issuing Entity, and shall, upon
request, execute such returns. In no event shall the Indenture Trustee or the
Owner Trustee be personally liable for any liabilities, costs or expenses of the
Issuing Entity or any Noteholder arising under any tax law, including federal,
state or local income or excise taxes or any other tax imposed on or measured by
income (or any interest or penalty with respect thereto arising from a failure
to comply therewith).

Section 7.16 Representations and Covenants of the Indenture Trustee. The
Indenture Trustee represents, warrants and covenants that:

(a) The Indenture Trustee is a national banking association duly organized and
validly existing under the laws of the United States of America;

(b) The Indenture Trustee has full power and authority to deliver and perform
this Indenture and has taken all necessary action to authorize the execution,
delivery and performance by it of this Indenture and other documents to which it
is a party; and

(c) Each of this Indenture and other documents to which it is a party has been
duly executed and delivered by the Indenture Trustee and constitutes its legal,
valid and binding obligation in accordance with its terms.

Section 7.17 Custody of Collateral Certificates and Collateral. Unless otherwise
specified in the related Asset Pool Supplement, each Collateral Certificate
shall be registered in the name of and shall be delivered to and held by the
applicable Collateral Agent in the State of New York separate and apart from all
other property held

 

72



--------------------------------------------------------------------------------

by such Collateral Agent. The Collateral Agent shall hold such of the Collateral
as constitutes a Permitted Investment and all other Collateral in accordance
with the related Asset Pool Supplement.

Section 7.18 Indenture Trustee’s Application for Instructions from the Issuing
Entity. Any application by the Indenture Trustee for written instructions from
the Issuing Entity may, at the option of the Indenture Trustee, set forth in
writing any action proposed to be taken or omitted by the Indenture Trustee
under and in accordance with this Indenture and the date on and/or after which
such action shall be taken or such omission shall be effective, provided that
such application shall make specific reference to this Section 7.18. The
Indenture Trustee shall not be liable for any action taken by, or omission of,
the Indenture Trustee in accordance with a proposal included in such application
on or after the date specified in such application (which date shall not be less
than 5 Business Days after the date any officer of the Issuing Entity actually
receives such application, unless any such officer shall have consented in
writing to any earlier date) unless prior to taking any such action (or the
effective date in the case of an omission), the Indenture Trustee shall have
received written instructions in response to such application specifying the
action be taken or omitted.

[END OF ARTICLE VII]

 

73



--------------------------------------------------------------------------------

ARTICLE VIII

NOTEHOLDERS’ MEETINGS, LISTS, REPORTS BY INDENTURE TRUSTEE, ISSUING ENTITY AND
BENEFICIARY

Section 8.01 Issuing Entity To Furnish Indenture Trustee Names and Addresses of
Noteholders. The Issuing Entity will furnish or cause to be furnished to the
Indenture Trustee:

(a) not more than 15 days after each Record Date, in such form as the Indenture
Trustee may reasonably require, a list of the names and addresses of the
Registered Noteholders of such Series, Classes or Tranches as of such date, and

(b) at such other times as the Indenture Trustee may request in writing, within
30 days after the receipt by the Issuing Entity of any such request, a list of
similar form and content as of a date not more than 15 days before the time such
list is furnished;

provided, however, that so long as the Indenture Trustee is the Note Registrar,
no such list shall be required to be furnished.

Section 8.02 Preservation of Information; Communications to Noteholders.

(a) The Indenture Trustee will preserve, in as current a form as is reasonably
practicable, the names and addresses of Registered Noteholders contained in the
most recent list furnished to the Indenture Trustee as provided in Section 8.01
and the names and addresses of Registered Noteholders received by the Indenture
Trustee in its capacity as Note Registrar. The Indenture Trustee may destroy any
list furnished to it as provided in Section 8.01 upon receipt of a new list so
furnished.

(b) If 3 or more Holders of Notes of any Series, Class or Tranche (hereinafter
referred to as “applicants”) (or, if there are less than 3 such Holders, all of
the Holders) apply in writing to the Indenture Trustee, and furnish to the
Indenture Trustee reasonable proof that each such applicant has owned a Note of
such Series, Class or Tranche for a period of at least 6 months preceding the
date of such application, and such application states that the applicants desire
to communicate with other Holders of Notes of such Series, Class or Tranche or
with the Holders of all Notes with respect to their rights under this Indenture
or under such Notes and is accompanied by a copy of the form of proxy or other
communication which such applicants propose to transmit, then the Indenture
Trustee will, within 5 Business Days after the receipt of such application, at
its election, either

(i) afford such applicants access to the information preserved at the time by
the Indenture Trustee in accordance with subsection 8.02(a), or

 

74



--------------------------------------------------------------------------------

(ii) inform such applicants as to the approximate number of Holders of Notes of
such Series, Class or Tranche or all Notes, as the case may be, whose names and
addresses appear in the information preserved at the time by the Indenture
Trustee in accordance with subsection 8.02(a), and as to the approximate cost of
mailing to such Noteholders the form of proxy or other communication, if any,
specified in such application.

If the Indenture Trustee shall elect not to afford such applicants access to
such information, the Indenture Trustee shall, upon the written request of such
applicants, mail to each Holder of a Registered Note of such Series, Class or
Tranche or to all Registered Noteholders, as the case may be, whose names and
addresses appear in the information preserved at the time by the Indenture
Trustee in accordance with subsection 8.02(a), a copy of the form of proxy or
other communication which is specified in such request, with reasonable
promptness after a tender to the Indenture Trustee of the material to be mailed
and of payment, or provision for the payment, of the reasonable expenses of
mailing, unless, within 5 days after such tender, the Indenture Trustee shall
mail to such applicants and file with the Commission, together with a copy of
the material to be mailed, a written statement to the effect that, in the
opinion of the Indenture Trustee, such mailing would be contrary to the best
interests of the Holders of Notes of such Series, Class or Tranche or all
Noteholders, as the case may be, or would be in violation of applicable law.
Such written statement will specify the basis of such opinion. If the
Commission, after opportunity for a hearing upon the objections specified in the
written statement so filed, shall enter an order refusing to sustain any of such
objections or if, after the entry of an order sustaining one or more of such
objections, the Commission shall find, after notice and opportunity for hearing,
that all the objections so sustained have been met and shall enter an order so
declaring, the Indenture Trustee will mail copies of such material to all
Registered Noteholders of such Series, Class or Tranche or all Registered
Noteholders, as the case may be, with reasonable promptness after the entry of
such order and the renewal of such tender; otherwise the Indenture Trustee will
be relieved of any obligation or duty to such applicants respecting their
application.

(c) Every Holder of Notes, by receiving and holding the same, agrees with the
Issuing Entity and the Indenture Trustee that neither the Issuing Entity nor the
Indenture Trustee will be held accountable by reason of the disclosure of any
such information as to the names and addresses of the Holders of Notes in
accordance with subsection 8.02(b), regardless of the source from which such
information was derived, and that the Indenture Trustee will not be held
accountable by reason of mailing any material pursuant to a request made under
subsection 8.02(b).

Section 8.03 Reports by Indenture Trustee.

(a) The term “reporting date” as used in this Section means December 31. Within
60 days after the reporting date in each year, beginning in 2003, the Indenture
Trustee will transmit to Noteholders, in the manner and to the extent provided
in Section 313(c) of the Trust Indenture Act, a brief report dated as of such
reporting date if required by Section 313(a) of the Trust Indenture Act.

 

75



--------------------------------------------------------------------------------

(b) To the extent required by the Trust Indenture Act, the Indenture Trustee
will mail each year to all Registered Noteholders, with a copy to the Note
Rating Agencies a report concerning:

(i) its eligibility and qualifications to continue as trustee under this
Indenture;

(ii) any amounts advanced by the Indenture Trustee under this Indenture;

(iii) the amount, interest rate and maturity date or indebtedness owing by the
Issuing Entity to each of the Indenture Trustee and the Collateral Agent, each
in its individual capacity;

(iv) the property and funds physically held by the related Collateral Agent as
Collateral Agent of the Asset Pool by which such Notes are secured;

(v) any release or release and substitution of Collateral subject to the lien of
the related Asset Pool Supplement which has not previously been reported; and

(vi) any action taken by the Indenture Trustee or the Collateral Agent, on
behalf of the Indenture Trustee, that materially affects the Notes and that has
not previously been reported.

(c) The Indenture Trustee will comply with subsections 313(b) and 313(c) of the
Trust Indenture Act.

(d) A copy of each such report will, at the time of such transmission to
Noteholders, be filed by the Indenture Trustee with each stock exchange upon
which the Notes are listed, and also with the Commission. The Issuing Entity
will notify the Indenture Trustee when the Notes are admitted to trading on any
stock exchange.

Section 8.04 Meetings of Noteholders; Amendments and Waivers.

(a) If Notes of a Series, Class or Tranche are issuable in whole or in part as
Bearer Notes, a meeting of Noteholders of the Notes of such Series, Class or
Tranche may be called at any time and from time to time pursuant to this
Section 8.04 to make, give or take any Action provided by this Indenture or any
Indenture Supplement to be made, given or taken by Noteholders of such Series,
Class or Tranche.

(b) The Indenture Trustee may call a meeting of the Noteholders of any Series,
Class or Tranche issuable in whole or in part as Bearer Notes at any time for
any purpose specified in this Indenture or any Indenture Supplement. The
Indenture Trustee will call a meeting upon request of the Issuing Entity or the
Holders of at least 10% in aggregate Outstanding Dollar Principal Amount of the
Outstanding Notes

 

76



--------------------------------------------------------------------------------

of such Series, Class or Tranche issuable in whole or in part as Bearer Notes.
In any case, a meeting will be called after notice is given to such Noteholders
pursuant to Section 1.06.

(c) To be entitled to vote at any meeting of Noteholders of any Series, Class or
Tranche, a Person shall be (1) a Holder of one or more Outstanding Notes of such
Series, Class or Tranche, or (2) a Person appointed by an instrument in writing
as proxy for the Noteholder or Noteholders of one or more Outstanding Notes of
such Series, Class or Tranche by the Noteholder or Noteholders. The only Person
who shall be entitled to be present or to speak at any meeting of Noteholders of
any Series, Class or Tranche shall be the Persons entitled to vote at such
meeting and their counsel, any representatives of the Indenture Trustee and its
counsel and any representatives of the Issuing Entity and its counsel.

(d) Except for any consent that must be given by the Holders of each Outstanding
Note affected or any action to be taken by the Issuing Entity as holder of any
Collateral Certificate, any resolution presented at any meeting at which a
quorum is present may be adopted by the affirmative vote of the Holders of more
than 66 2/3% of the Outstanding Dollar Principal Amount of that Series, Class or
Tranche, as the case may be. However, any resolution with respect to any Action
which may be given by the Holders of not less than a specified percentage in
aggregate Outstanding Dollar Principal Amount of Outstanding Notes of a Series,
Class or Tranche of Bearer Notes may be adopted at any meeting at which a quorum
is present only by the affirmative vote of the Holders of not less than the
specified percentage in aggregate Outstanding Dollar Principal Amount of the
Outstanding Notes of such Series, Class or Tranche. Any resolution passed or
decision taken at any meeting of Noteholders duly held in accordance with this
Indenture will be binding on all Noteholders of the affected Series, Class or
Tranche.

(e) The quorum at any meeting will be persons holding or representing the
Holders of more than 66 2/3% of the Outstanding Dollar Principal Amount of a
Series, Class or Tranche or all Notes, as the case may be; provided, however,
that if any action is to be taken at that meeting concerning an Action that may
be given by the Holders of not less than a specified percentage in aggregate
Outstanding Dollar Principal Amount of the Outstanding Notes of a Series, Class
or Tranche, the persons holding or representing such specified percentage in
aggregate Outstanding Dollar Principal Amount of the Outstanding Notes of such
Series, Class or Tranche or all Notes will constitute a quorum.

(f) The ownership of Bearer Notes will be proved as provided in subsection
1.04(c)(ii).

(g) The Issuing Entity may make reasonable rules for other matters relating to
Action by or a meeting of Noteholders not otherwise covered by this Section,
including but not limited to the location or locations for such meeting, the
manner of voting at such meeting, the appointment and duties of inspectors of
the vote, the submission and examination of proxies, certificates and other
evidence of the right to vote and the appointment of a chairperson for the
meeting.

 

77



--------------------------------------------------------------------------------

(h) As set forth in the applicable Pooling and Servicing Agreement and the
related Series Supplement, with respect to certain actions requiring the consent
or direction of Investor Certificateholders holding a specified percentage of
the aggregate unpaid amount outstanding of Investor Certificates (whether by
number of Series or percentage of all outstanding Investor Certificates
depending on the manner of voting or consenting on such matter), including
consenting to certain amendments and terminating the related Master Trust, the
Issuing Entity, as holder of any Collateral Certificate, will be deemed to have
voted in accordance with the Investor Certificateholders holding a majority of
the aggregate Invested Amount outstanding of such Investor Certificates which
are entitled to vote or consent on such matter; provided, however, that in the
event Investor Certificateholders holding equal portions of the Invested Amount
of such Investor Certificates vote in the positive and in the negative, without
taking into consideration the vote of the Issuing Entity, as holder of such
Collateral Certificate, the Issuing Entity shall be deemed to vote in the
negative; provided further, that if the Collateral Certificate is the sole
Investor Certificate outstanding which is entitled to vote or consent on such
matter, the Issuing Entity, as holder thereof, will be deemed to have voted in
the negative.

Section 8.05 Reports by Issuing Entity to the Commission. The Issuing Entity
will:

(a) file with the Indenture Trustee, within 15 days after the Issuing Entity is
required to file the same with the Commission, copies of the annual reports and
of the information, documents and other reports (or copies of such portions of
any of the foregoing as the Commission may from time to time by rules and
regulations prescribe) which the Issuing Entity may be required to file with the
Commission pursuant to Section 13 or Section 15(d) of the Securities Exchange
Act; or, if the Issuing Entity is not required to file information, documents or
reports pursuant to either of said Sections, then it will file with the
Indenture Trustee and the Commission, in accordance with rules and regulations
prescribed from time to time by the Commission, such of the supplementary and
periodic information, documents and reports which may be required pursuant to
Section 13 of the Securities Exchange Act in respect of a security listed and
registered on a national securities exchange as may be prescribed from time to
time in such rules and regulations;

(b) file with the Indenture Trustee and the Commission, in accordance with rules
and regulations prescribed from time to time by the Commission, such additional
information, documents and reports with respect to compliance by the Issuing
Entity with the conditions and covenants of this Indenture as may be required
from time to time by such rules and regulations; and

(c) transmit by mail to all Registered Noteholders, as their names and addresses
appear in the Note Register, and notify all Holders of Bearer Notes of such
Series, Class or Tranche, by publication of such notice in an Authorized
Newspaper or as otherwise provided in the applicable Indenture Supplement,
within 30 days after the filing thereof with the Indenture Trustee, such
summaries of any information, documents and reports required to be filed by the
Issuing Entity pursuant to

 

78



--------------------------------------------------------------------------------

paragraphs (a) and (b) of this Section as may be required by rules and
regulations prescribed from time to time by the Commission.

Section 8.06 Monthly Noteholders’ Statement. On each Determination Date the
Issuing Entity will, in cooperation with the Servicer of the Master Trust and
the Servicer under the Transfer and Servicing Agreement, complete and deliver to
the Indenture Trustee and the Master Trust Trustee (with a copy to each Note
Rating Agency), a Monthly Noteholders’ Statement.

On each Payment Date, the Indenture Trustee shall make the Monthly Noteholder’s
Statement available electronically and, with the consent or at the direction of
the Issuing Entity, such other information regarding the Notes and/or the
Collateral as the Indenture Trustee may have in its possession, but only with
the use of a password provided by the Indenture Trustee or its agent to such
Person upon receipt by the Indenture Trustee from such Person of a certification
in a form acceptable to the Indenture Trustee; provided, however, that the
Indenture Trustee or its agent shall provide such password to the parties to
this Indenture and each Rating Agency without requiring such certification;
provided, further, however, that the Indenture Trustee shall have no obligation
to provide such information described in this Section 8.06 until it has received
the requisite information from the Issuing Entity or the Servicer, as
applicable. The Indenture Trustee will make no representation or warranty as to
the accuracy or completeness of such documents and will assume no responsibility
therefor.

The Indenture Trustee’s internet website shall be initially located at
“www.ABSNet.net” or at such other address as shall be specified by the Indenture
Trustee from time to time in writing to each Note Rating Agency, each Noteholder
and the parties to this Indenture and to the Transfer and Servicing Agreement.
In connection with providing access to the Indenture Trustee’s website, the
Indenture Trustee may require registration and the acceptance of a disclaimer.
Other than as set forth in Section 7.01 hereof, the Indenture Trustee shall not
be liable for the electronic dissemination of information as contemplated by
this Section.

Section 8.07 Payment Instruction to Master Trust.

(a) Promptly after the receipt by the Issuing Entity of each Monthly Servicer’s
Certificate under the applicable Series Supplement, the Issuing Entity will, in
cooperation with the Servicer, complete the Payment Instruction and deliver a
copy thereof to the Indenture Trustee and the Master Trust Trustee.

(b) From time to time, the Issuing Entity will notify the Servicer of the
information necessary to be provided by the Issuing Entity under the applicable
section of the applicable Pooling and Servicing Agreement as supplemented by any
Series Supplement to calculate the Invested Amount of the Collateral Certificate
issued under that Pooling and Servicing Agreement.

[END OF ARTICLE VIII]

 

79



--------------------------------------------------------------------------------

ARTICLE IX

INDENTURE SUPPLEMENTS; AMENDMENTS TO THE POOLING AND SERVICING AGREEMENT AND
AMENDMENTS TO THE TRUST AGREEMENT

Section 9.01 Supplemental Indentures and Amendments Without Consent of
Noteholders. Without the consent of the Holders of any Notes but with prior
notice to each Note Rating Agency, the Collateral Agent and the Indenture
Trustee, at any time and from time to time, upon delivery by the Issuing Entity
to the Indenture Trustee and the Collateral Agent of an Officer’s Certificate to
the effect that the Issuing Entity reasonably believes that such amendment will
not have an Adverse Effect and is not reasonably expected to have an Adverse
Effect at any time in the future, and, with respect to subsections (a), (b),
(d), (f) through (j) and (l) through (n) of this Section 9.01, upon delivery of
an Issuing Entity Tax Opinion, the Issuing Entity may amend this Indenture,
including any Asset Pool Supplement, any Indenture Supplement or enter into one
or more Asset Pool Supplements or Indenture Supplements, in form satisfactory to
the Indenture Trustee and the Collateral Agent, for any of the following
purposes:

(a) to evidence the succession of another Entity to the Issuing Entity, and the
assumption by any such successor of the covenants of the Issuing Entity herein
and in the Notes; or

(b) to add to the covenants of the Issuing Entity, or to surrender any right or
power herein conferred upon the Issuing Entity by the Issuing Entity, for the
benefit of the Holders of the Notes of any or all Series, Classes or Tranches
(and if such covenants or the surrender of such right or power are to be for the
benefit of less than all Series, Classes or Tranches of Notes, stating that such
covenants are expressly being included or such surrenders are expressly being
made solely for the benefit of one or more specified Series, Classes or
Tranches); or

(c) to cure any ambiguity, to correct or supplement any provision herein which
may be inconsistent with any other provision herein, or to make any other
provisions with respect to matters or questions arising under this Indenture; or

(d) to add to this Indenture such provisions as may be expressly permitted by
the Trust Indenture Act, excluding, however, the provisions referred to in
Section 316(a)(2) of the Trust Indenture Act as in effect at the date as of
which this Indenture was executed or any corresponding provision in any similar
federal statute hereafter enacted; or

(e) to establish any form of Note, as provided in Article II, and to provide for
the issuance of any Series, Class or Tranche of Notes as provided in Article III
and to set forth the terms thereof, and/or to add to the rights of the Holders
of the Notes of any Series, Class or Tranche; or

 

80



--------------------------------------------------------------------------------

(f) to evidence and provide for the acceptance of appointment by another
corporation as a successor Indenture Trustee hereunder with respect to one or
more Series, Classes or Tranches of Notes and to add to or change any of the
provisions of this Indenture as will be necessary to provide for or facilitate
the administration of the trusts hereunder by more than one Indenture Trustee,
pursuant to Section 7.11; or

(g) to evidence and provide for the acceptance of appointment by another
corporation as a successor Collateral Agent under the applicable Asset Pool
Supplement with respect to the relevant Asset Pool and to add to or change any
of the provisions of such Asset Pool Supplement as will be necessary to provide
for or facilitate the administration of the trusts under such Asset Pool
Supplement by more than one Collateral Agent, to the extent provided for in such
Asset Pool Supplement; or

(h) to add any additional Early Amortization Events or Events of Default in
respect of the Notes of any or all Series, Classes or Tranches (and if such
additional Events of Default are to be in respect of less than all Series,
Classes or Tranches of Notes, stating that such Events of Default are expressly
being included solely for the benefit of one or more specified Series, Classes
or Tranches of Notes); or

(i) to provide for the consolidation of any Master Trust and the Issuing Entity
into a single Entity or the transfer of assets in such Master Trust to the
Issuing Entity after the termination of all Series of Investor Certificates
(other than the related Collateral Certificate or Certificates); or

(j) if one or more additional Transferors under the Transfer and Servicing
Agreement or any Pooling and Servicing Agreement are added to, or replaced
under, the Transfer and Servicing Agreement or any such Pooling and Servicing
Agreement, or one or more additional Beneficiaries under the Trust Agreement are
added to, or replaced under, the Trust Agreement, to make any necessary changes
to the Indenture or any other related document; or

(k) to establish an Asset Pool and to set forth the terms thereof, including the
designation of Collateral thereto, and/or to add to the rights of the Holders of
Notes of any Series, Class or Tranche secured by an Asset Pool; or

(l) to provide for additional or alternative forms of credit enhancement for any
Tranche of Notes; or

(m) to comply with any regulatory, accounting or tax laws; or

(n) to qualify for sale treatment under generally accepted accounting
principles.

Additionally, notwithstanding any provision of this Article IX to the contrary
and in addition to (a) through (n) above, this Indenture, including any
Indenture Supplement or any Asset Pool Supplement, may also be amended without
the consent of the Indenture Trustee, the Collateral Agent or any of the
Noteholders, upon delivery of an Issuing Entity Tax Opinion for the purpose of
adding any provisions to, or changing in

 

81



--------------------------------------------------------------------------------

any manner or eliminating any of the provisions of, this Indenture, any
Indenture Supplement or any Asset Pool Supplement or of modifying in any manner
the rights of the Holders of the Notes under this Indenture, any Indenture
Supplement or any Asset Pool Supplement; provided, however, that (i) the Issuing
Entity shall deliver to the Indenture Trustee, the Collateral Agent and the
Owner Trustee an Officer’s Certificate to the effect that the Issuing Entity
reasonably believes that such amendment will not have an Adverse Effect and is
not reasonably expected to have an Adverse Effect at any time in the future and
that such amendment does not adversely affect the rights, duties, benefits,
protections, privileges or immunities of the Indenture Trustee or the applicable
Collateral Agent and (ii) each Note Rating Agency confirms in writing that such
amendment will not cause a Ratings Effect.

Section 9.02 Supplemental Indentures with Consent of Noteholders. In addition to
any amendment permitted pursuant to Section 9.01 hereof, with prior notice to
each applicable Note Rating Agency and the consent of Holders of more than
66 2/3% in Outstanding Dollar Principal Amount of each Series, Class or Tranche
of Notes affected by such amendment of this Indenture, including any Asset Pool
Supplement and any Indenture Supplement, by Act of said Holders delivered to the
Issuing Entity, the Collateral Agent and the Indenture Trustee, the Issuing
Entity, the Collateral Agent and the Indenture Trustee, as applicable, upon
delivery of an Issuing Entity Tax Opinion, may enter into an amendment of this
Indenture for the purpose of adding any provisions to, or changing in any manner
or eliminating any of the provisions of, this Indenture or of modifying in any
manner the rights of the Holders of the Notes of each such Series, Class or
Tranche under this Indenture or any Indenture Supplement; provided, however,
that no such amendment of an Indenture Supplement will, without the consent of
the Holder of each Outstanding Note affected thereby:

(a) change the scheduled payment date of any payment of interest on any Note, or
change a Scheduled Principal Payment Date or Legal Maturity Date of any Note;

(b) reduce the Stated Principal Amount of, or the interest rate on any Note, or
change the method of computing the Outstanding Dollar Principal Amount, the
Adjusted Outstanding Dollar Principal Amount or the Nominal Liquidation Amount
in a manner that is adverse to the Holder of any Note;

(c) reduce the amount of a Discount Note payable upon the occurrence of an Early
Amortization Event or other optional or mandatory redemption or upon the
acceleration of its legal maturity date;

(d) impair the right to institute suit for the enforcement of any payment on any
Note;

(e) reduce the percentage in Outstanding Dollar Principal Amount of the
Outstanding Notes of any Series, Class or Tranche of Notes, the consent of whose
Holders is required for any such Indenture Supplement, or the consent of whose

 

82



--------------------------------------------------------------------------------

Holders is required for any waiver of compliance with the provisions of this
Indenture or of defaults hereunder and their consequences, provided for in this
Indenture;

(f) modify any of the provisions of this Section or Section 6.18, except to
increase any percentage of Holders required to consent to any such amendment or
to provide that other provisions of this Indenture cannot be modified or waived
without the consent of the Holder of each Outstanding Note affected thereby;

(g) permit the creation of any lien or other encumbrance on the Collateral of
any Asset Pool that secures any Tranche of Notes that is prior to the lien in
favor of the Holders of the Notes of such Tranche;

(h) change any Place of Payment where any principal of, or interest on, any Note
is payable, unless otherwise provided in the applicable Indenture Supplement;

(i) change the method of computing the amount of principal of, or interest on,
any Note on any date; or

(j) make any other amendment not permitted by Section 9.01.

An amendment of this Indenture or an Indenture Supplement which changes or
eliminates any covenant or other provision of this Indenture which has expressly
been included solely for the benefit of one or more particular Series, Class or
Tranche of Notes, or which modifies the rights of the Holders of Notes of such
Series, Class or Tranche with respect to such covenant or other provision, will
be deemed not to affect the rights under this Indenture of the Holders of Notes
of any other Series, Class or Tranche.

It will not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed amendment or Indenture Supplement,
but it will be sufficient if such Act will approve the substance thereof.

Section 9.03 Execution of Amendments and Indenture Supplements. In executing or
accepting the additional trusts created by any amendment of this Indenture or
Indenture Supplement permitted by this Article IX or the modifications thereby
of the trusts created by this Indenture, the Indenture Trustee or the Collateral
Agent, on behalf of the Indenture Trustee, will be entitled to receive, and
(subject to Section 7.01 or the applicable provisions of the related Asset Pool
Supplement) will be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such amendment or Indenture Supplement is
authorized or permitted by this Indenture and that all conditions precedent
thereto have been satisfied. The Indenture Trustee or the Collateral Agent, on
behalf of the Indenture Trustee, may, but will not (except to the extent
required in the case of an amendment or Indenture Supplement entered into under
subsection 9.01(d) or 9.01(f)) be obligated to, enter into any such amendment or
Indenture Supplement which affects the Indenture Trustee’s or the Collateral
Agent’s own rights, duties or immunities under this Indenture or otherwise.

 

83



--------------------------------------------------------------------------------

Section 9.04 Effect of Amendments and Indenture Supplements. Upon the execution
of any amendment of this Indenture or Indenture Supplement under this Article
IX, this Indenture will be modified in accordance therewith with respect to each
Series, Class or Tranche of Notes affected thereby, or all Notes, as the case
may be, and such amendment or Indenture Supplement will form a part of this
Indenture for all purposes; and every Holder of Notes theretofore or thereafter
authenticated and delivered hereunder will be bound thereby to the extent
provided therein.

Section 9.05 Conformity with Trust Indenture Act. Every amendment of this
Indenture or Indenture Supplement executed pursuant to this Article IX will
conform to the requirements of the Trust Indenture Act as then in effect.

Section 9.06 Reference in Notes to Indenture Supplements. Notes authenticated
and delivered after the execution of any amendment of this Indenture or
Indenture Supplement pursuant to this Article IX may, and will if required by
the Indenture Trustee, bear a notation in form approved by the Indenture Trustee
as to any matter provided for in such amendment or Indenture Supplement. If the
Issuing Entity will so determine, new Notes so modified as to conform, in the
opinion of the Indenture Trustee and the Issuing Entity, to any such amendment
or Indenture Supplement may be prepared and executed by the Issuing Entity and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.

Section 9.07 Amendments to the Pooling and Servicing Agreement. By their
acceptance of a Note, the Noteholders acknowledge that the Transferor and the
Master Trust Trustee may amend the applicable Pooling and Servicing Agreement
and any supplement thereto without the consent of the Holders of any Investor
Certificates (including the Issuing Entity) or any Noteholder, so long as such
amendment or supplement would not materially adversely affect the interest of
the Holders of any Investor Certificates.

For purposes of any vote or consent under a Pooling and Servicing Agreement or
any supplement thereto, with respect to certain actions requiring the consent or
direction of Investor Certificateholders holding a specified percentage of the
aggregate unpaid amount outstanding of Investor Certificates (whether by number
of Series or percentage of all outstanding Investor Certificates depending on
the manner of voting or consenting on such matter), the Issuing Entity, as
holder of the Collateral Certificate, shall be deemed to be an Investor
Certificateholder under such Pooling and Servicing Agreement, and will be deemed
to have voted in accordance with the Investor Certificateholders holding a
majority of the aggregate Invested Amount outstanding of such Investor
Certificates which are entitled to vote or consent on such matter; provided,
however, that in the event Investor Certificateholders holding equal portions of
the Invested Amount outstanding of such Investor Certificates vote in the
positive and in the negative, without taking into consideration the vote of the
Issuing Entity, as holder of such Collateral Certificate, the Issuing Entity
shall be deemed to vote in the negative; provided further, that if the
Collateral Certificate is the sole Investor Certificate outstanding entitled to
vote or consent on such matter, the Issuing Entity, as holder thereof, will be
deemed to have voted in the negative.

 

84



--------------------------------------------------------------------------------

Section 9.08 Amendments to the Trust Agreement.

(a) Subject to the provisions of the Trust Agreement, without the consent of the
Holders of any Notes or the Indenture Trustee, the Owner Trustee (at the written
direction of the Beneficiary) and the Beneficiary may amend the Trust Agreement
so long as such amendment will not have an Adverse Effect and is not reasonably
expected to have an Adverse Effect at any time in the future.

(b) Subject to the provisions of the Trust Agreement, (A) in the case of a
significant change in the permitted activities of the Issuing Entity which is
not materially adverse to the Holders of the Notes, with the consent of the
Majority Holders of each Class or Tranche of Notes affected by such change, and
(B) in all other cases, with the consent of the Holders of more than 66 2/3% in
Outstanding Dollar Principal Amount of the Outstanding Notes affected by such
amendment, by action of said Holders delivered to Chase USA and the Owner
Trustee (at the written direction of the Beneficiary), the Beneficiary may amend
the Trust Agreement for the purpose of adding, changing or eliminating any
provisions of the Trust Agreement or of modifying the rights of those
Noteholders.

[END OF ARTICLE IX]

 

85



--------------------------------------------------------------------------------

ARTICLE X

REPRESENTATIONS, WARRANTIES AND COVENANTS OF ISSUING ENTITY

Section 10.01 Payment of Principal and Interest. With respect to each Series,
Class or Tranche of Notes, the Issuing Entity will duly and punctually pay the
principal of and interest on such Notes in accordance with their terms and this
Indenture, and will duly comply with all the other terms, agreements and
conditions contained in, or made in this Indenture for the benefit of, the Notes
of such Series, Class or Tranche.

Section 10.02 Maintenance of Office or Agency. The Issuing Entity will maintain
an office or agency in each Place of Payment where Notes may be presented or
surrendered for payment, where Notes may be surrendered for transfer or exchange
and where notices and demands to or upon the Issuing Entity in respect of the
Notes and this Indenture may be served. The Issuing Entity will give prompt
written notice to the Indenture Trustee of the location, and of any change in
the location, of such office or agency. If at any time the Issuing Entity will
fail to maintain such office or agency or will fail to furnish the Indenture
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the Corporate Trust Office of the Indenture
Trustee, and the Issuing Entity hereby appoints the Indenture Trustee its agent
to receive all such presentations, surrenders, notices and demands.

The Issuing Entity may also from time to time designate one or more other
offices or agencies where the Notes of one or more Series, Classes or Tranches
may be presented or surrendered for any or all of such purposes specified above
and may constitute and appoint one or more Paying Agents for the payments of
such Notes, in one or more other cities, and may from time to time rescind such
designations and appointments; provided, however, that no such designation,
appointment or rescission shall in any matter relieve the Issuing Entity of its
obligations to maintain an office or agency in each Place of Payment for Notes
of any Series, Class or Tranche for such purposes. The Issuing Entity will give
prompt written notice to the Indenture Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.
Unless and until the Issuing Entity rescinds one or more of such appointments,
the Issuing Entity hereby appoints the Indenture Trustee, at its principal
office, as its Paying Agent in Minneapolis, Minnesota with respect to all
Series, Classes and Tranches of Notes having a Place of Payment in the City of
Minneapolis, Minnesota.

Section 10.03 Money for Note Payments to be Held in Trust. The Paying Agent, on
behalf of the Indenture Trustee, will make distributions to Noteholders from the
Collection Account of the applicable Asset Pool or other applicable Bank Account
pursuant to the provisions of any Asset Pool Supplement or any Indenture
Supplement and will report the amounts of such distributions to the Indenture
Trustee. Any Paying Agent will have the revocable power to withdraw funds from
the Collection Account of the applicable Asset Pool or other applicable Bank
Account for the purpose of making the distributions referred to above. The
Indenture Trustee may revoke such

 

86



--------------------------------------------------------------------------------

power and remove the Paying Agent if the Indenture Trustee determines in its
sole discretion that the Paying Agent has failed to perform its obligations
under this Indenture or any Indenture Supplement in any material respect. The
Paying Agent upon removal will return all funds in its possession to the
Indenture Trustee.

The Issuing Entity will cause each Paying Agent (other than the Indenture
Trustee) for any Series, Class or Tranche of Notes to execute and deliver to the
Indenture Trustee an instrument in which such Paying Agent will agree with the
Indenture Trustee (and if the Indenture Trustee acts as Paying Agent, it so
agrees), subject to the provisions of this Section, that such Paying Agent will:

(a) hold all sums held by it for the payment of principal of or interest on
Notes of such Series, Class or Tranche in trust for the benefit of the Persons
entitled thereto until such sums will be paid to such Persons or otherwise
disposed of as herein provided;

(b) if such Paying Agent is not the Indenture Trustee, give the Indenture
Trustee notice of any default by the Issuing Entity (or any other obligor upon
the Notes of such Series, Class or Tranche) in the making of any such payment of
principal or interest on the Notes of such Series, Class or Tranche;

(c) if such Paying Agent is not the Indenture Trustee, at any time during the
continuance of any such default, upon the written request of the Indenture
Trustee, forthwith pay to the Indenture Trustee all sums so held in trust by
such Paying Agent;

(d) immediately resign as a Paying Agent and, if such Paying Agent is not the
Indenture Trustee, forthwith pay to the Indenture Trustee all sums held by it in
trust for the payment of Notes if at any time it ceases to meet the standards
described in this Section required to be met by a Paying Agent at the time of
its appointment; and

(e) comply with all requirements of the Internal Revenue Code or any other
applicable tax law with respect to the withholding from any payments made by it
on any Notes of any applicable withholding taxes imposed thereon and with
respect to any applicable reporting requirements in connection therewith.

The Issuing Entity may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture with respect to any Series, Class
or Tranche of Notes or for any other purpose, pay, or by an Officer’s
Certificate direct any Paying Agent to pay, to the Indenture Trustee all sums
held in trust by the Issuing Entity or such Paying Agent in respect of each and
every Series, Class or Tranche of Notes as to which it seeks to discharge this
Indenture or, if for any other purpose, all sums so held in trust by the Issuing
Entity in respect of all Notes, such sums to be held by the Indenture Trustee
upon the same trusts as those upon which such sums were held by the Issuing
Entity or such Paying Agent; and, upon such payment by any Paying Agent to the

 

87



--------------------------------------------------------------------------------

Indenture Trustee, such Paying Agent will be released from all further liability
with respect to such money.

Any money deposited with the Indenture Trustee or any Paying Agent, or then held
by the Issuing Entity, in trust for the payment of the principal of or interest
on any Note of any Series, Class or Tranche and remaining unclaimed for two
years after such principal or interest has become due and payable will be paid
to the Issuing Entity upon request in an Officer’s Certificate, or (if then held
by the Issuing Entity) will be discharged from such trust; and the Holder of
such Note will thereafter, as an unsecured general creditor, look only to the
Issuing Entity for payment thereof, and all liability of the Indenture Trustee
or such Paying Agent with respect to such trust money, and all liability of the
Issuing Entity as trustee thereof, will thereupon cease. The Indenture Trustee
or such Paying Agent, before being required to make any such repayment, may at
the expense of the Issuing Entity give to the Holders of the Notes as to which
the money to be repaid was held in trust, as provided in Section 1.06, a notice
that such funds remain unclaimed and that, after a date specified in the notice,
which will not be less than 30 days from the date on which the notice was first
mailed or published to the Holders of the Notes as to which the money to be
repaid was held in trust, any unclaimed balance of such funds then remaining
will be paid to the Issuing Entity free of the trust formerly impressed upon it.

Each Paying Agent will at all times have a combined capital and surplus of at
least $50,000,000 and be subject to supervision or examination by a United
States federal or state authority or be regulated by or subject to the
supervision or examination of a governmental authority of a nation that is
member of the Organization for Economic Co-operation and Development. If such
Paying Agent publishes reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section, the combined capital and surplus of such
Paying Agent will be deemed to be its combined capital and surplus as set forth
in its most recent report of condition as so published.

Section 10.04 Statement as to Compliance. The Issuing Entity will deliver to the
Indenture Trustee and the Note Rating Agencies, on or before April 30 of each
year, beginning in 2003, a written statement signed by an Issuing Entity
Authorized Officer stating that:

(a) a review of the activities of the Issuing Entity during the prior year and
of the Issuing Entity’s performance under this Indenture and under the terms of
the Notes has been made under such Issuing Entity Authorized Officer’s
supervision; and

(b) to the best of such Issuing Entity Authorized Officer’s knowledge, based on
such review, the Issuing Entity has complied in all material respects with all
conditions and covenants under this Indenture throughout such year, or, if there
has been a default in the fulfillment of any such condition or covenant (without
regard to any grace period or requirement of notice), specifying each such
default known to such Issuing Entity Authorized Officer and the nature and
status thereof.

 

88



--------------------------------------------------------------------------------

Section 10.05 Legal Existence. The Issuing Entity will do or cause to be done
all things necessary to preserve and keep in full force and effect its legal
existence.

Section 10.06 Further Instruments and Acts. Upon request of the Indenture
Trustee, the Issuing Entity will execute and deliver such further instruments
and do such further acts as may be reasonably necessary or proper to carry out
more effectively the purpose of this Indenture.

Section 10.07 Compliance with Laws. The Issuing Entity will comply with the
requirements of all applicable laws, the noncompliance with which would,
individually or in the aggregate, materially and adversely affect the ability of
the Issuing Entity to perform its obligations under the Notes or this Indenture.

Section 10.08 Notice of Events of Default. The Issuing Entity agrees to give the
Indenture Trustee and the Note Rating Agencies prompt written notice of each
Event of Default hereunder and each breach on the part of the Master Trust or
the Transferor of its respective obligations under the Pooling and Servicing
Agreement and any default of a Derivative Counterparty.

Section 10.09 Certain Negative Covenants. The Issuing Entity will not:

(a) claim any credit on, or make any deduction from the principal or interest
payable in respect of, the Notes (other than amounts withheld in good faith from
such payments under the Internal Revenue Code or other applicable tax law
including foreign withholding);

(b) permit the validity or effectiveness of this Indenture to be impaired, or
permit the lien in favor of the Indenture Trustee, the Collateral Agent and the
Noteholders created by this Indenture and the applicable Asset Pool Supplement
to be amended, hypothecated, subordinated, terminated or discharged, or permit
any Person to be released from any covenants or obligations with respect to the
Notes under this Indenture except as may be expressly permitted hereby;

(c) permit any lien, charge, excise, claim, security interest, mortgage or other
encumbrance (other than the lien in favor of the Indenture Trustee, the
Collateral Agent and the Noteholders created by this Indenture) to be created on
or extend to or otherwise arise upon or burden the Collateral designated for
inclusion in an Asset Pool or any part thereof or any interest therein or the
proceeds thereof;

(d) permit the lien in favor of the Indenture Trustee, the Collateral Agent and
the Noteholders created by this Indenture and the applicable Asset Pool
Supplement not to constitute a valid first priority security interest in the
Collateral designated for inclusion in an Asset Pool; or

(e) voluntarily dissolve or liquidate.

Section 10.10 No Other Business. The Issuing Entity will not engage in any
business other than as permitted under the Trust Agreement.

 

89



--------------------------------------------------------------------------------

Section 10.11 Rule 144A Information. For so long as any of the Notes of any
Series, Class or Tranche are “restricted securities” within the meaning of Rule
144(a)(3) under the Securities Exchange Act, the Issuing Entity agrees to
provide to any Noteholder of such Series, Class or Tranche and to any
prospective purchaser of Notes designated by such Noteholder, upon the request
of such Noteholder or prospective purchaser, any information required to be
provided to such Holder or prospective purchaser to satisfy the conditions set
forth in Rule 144A(d)(4) under the Securities Exchange Act.

Section 10.12 Performance of Obligations; Servicing of Receivables.

(a) The Issuing Entity will not take any action and will use its best efforts
not to permit any action to be taken by others that would release any Person
from any of such Person’s material covenants or obligations under any instrument
or agreement included in the Collateral or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement, except as
expressly provided in this Indenture, the Trust Agreement, the Transfer and
Servicing Agreement, the applicable Pooling and Servicing Agreement or such
other instrument or agreement.

(b) The Issuing Entity will punctually perform and observe all of its
obligations and agreements contained in this Indenture, any Indenture
Supplement, the Trust Agreement and in the instruments and agreements (including
but not limited to, the applicable Pooling and Servicing Agreement) relating to
the Collateral designated for inclusion in each Asset Pool, including but not
limited to filing or causing to be filed all UCC financing statements and
continuation statements required to be filed by the terms of this Indenture and
the Trust Agreement in accordance with and within the time periods provided for
herein and therein. Except as otherwise expressly provided herein or therein,
the Issuing Entity shall not waive, amend, modify, supplement or terminate this
Indenture, any Indenture Supplement or the Trust Agreement or any provision
thereof without the consent of the Majority Holders of the Notes of each
adversely affected Series, Class or Tranche of Notes.

Section 10.13 Issuing Entity May Consolidate, Etc., Only on Certain Terms.

(a) The Issuing Entity shall not consolidate or merge with or into any other
Person, unless:

(i) the Person (if other than the Issuing Entity) formed by or surviving such
consolidation or merger (i) shall be a Person organized and existing under the
laws of the United States of America or any state or the District of Columbia,
(ii) shall not be subject to regulation as an “investment company” under the
Investment Company Act and (iii) shall expressly assume, by an Indenture
Supplement, executed and delivered to the Indenture Trustee, in a form
satisfactory to the Indenture Trustee, the due and punctual payment of the

 

90



--------------------------------------------------------------------------------

principal of and interest on all Notes and the performance of every covenant of
this Indenture on the part of the Issuing Entity to be performed or observed;

(ii) immediately after giving effect to such transaction, no Event of Default or
Early Amortization Event shall have occurred and be continuing;

(iii) the Issuing Entity shall have delivered to the Indenture Trustee an
Officer’s Certificate and an Opinion of Counsel each stating that (i) such
consolidation or merger and such Indenture Supplement comply with this
Section 10.13, (ii) all conditions precedent in this Section 10.13 relating to
such transaction have been complied with (including any filing required by the
Securities Exchange Act), and (iii) such Indenture Supplement is duly
authorized, executed and delivered and is valid, binding and enforceable against
such Person;

(iv) the Issuing Entity shall have received written confirmation from each Note
Rating Agency that there will be no Ratings Effect with respect to any
Outstanding Notes as a result of such consolidation or merger;

(v) the Issuing Entity shall have received (and shall have delivered copies
thereof to the Indenture Trustee) an Issuing Entity Tax Opinion and a Master
Trust Tax Opinion;

(vi) any action that is necessary to maintain the lien and security interest
created by this Indenture shall have been taken; and

(vii) such action shall not be contrary to the status of the Issuing Entity as a
qualified special purpose entity under existing accounting literature.

(b) The Issuing Entity shall not convey or transfer any of its properties or
assets, including those included in the Collateral, substantially as an entirety
to any Person, unless:

(i) the Person that acquires by conveyance or transfer the properties and assets
of the Issuing Entity the conveyance or transfer of which is hereby restricted
shall (A) be a United States citizen or a Person organized and existing under
the laws of the United States of America or any state, or the District of
Columbia, (B) expressly assume, by an Indenture Supplement, executed and
delivered to the Indenture Trustee, in form satisfactory to the Indenture
Trustee, the due and punctual payment of the principal of and interest on all
Notes and the performance or observance of every agreement and covenant of this
Indenture on the part of the Issuing Entity to be performed or observed, all as
provided herein, (C) expressly agree by means of such Indenture Supplement that
all right, title and interest so conveyed or transferred shall be subject and
subordinate to the rights of Holders of the Notes, (D) expressly agree by means
of such Indenture Supplement that such Person (or if a group of Persons, then
one specified Person) shall make all filings with the Commission (and any other

 

91



--------------------------------------------------------------------------------

appropriate Person) required by the Securities Exchange Act in connection with
the Notes and (E) not be an “investment company” as defined in the Investment
Company Act;

(ii) immediately after giving effect to such transaction, no Event of Default or
Early Amortization Event shall have occurred and be continuing;

(iii) the Issuing Entity shall have received written confirmation from each Note
Rating Agency that there will be no Ratings Effect with respect to any
Outstanding Notes as a result of such conveyance or transfer;

(iv) the Issuing Entity shall have received (and shall have delivered copies
thereof to the Indenture Trustee) an Issuing Entity Tax Opinion and a Master
Trust Tax Opinion;

(v) any action that is necessary to maintain the lien and security interest
created by this Indenture shall have been taken; and

(vi) the Issuing Entity shall have delivered to the Indenture Trustee an
Officer’s Certificate and an Opinion of Counsel each stating that such
conveyance or transfer and such Indenture Supplement comply with this
Section 10.13 and that all conditions precedent herein provided for relating to
such transaction have been complied with (including any filing required by the
Securities Exchange Act).

Section 10.14 Successor Substituted. Upon any consolidation or merger, or any
conveyance or transfer of the properties and assets of the Issuing Entity
substantially as an entirety in accordance with Section 10.13 hereof, the Person
formed by or surviving such consolidation or merger (if other than the Issuing
Entity) or the Person to which such conveyance or transfer is made shall succeed
to, and be substituted for, and may exercise every right and power of, the
Issuing Entity under this Indenture with the same effect as if such Person had
been named as the Issuing Entity herein. In the event of any such conveyance or
transfer, the Person named as the Issuing Entity in the first paragraph of this
Indenture or any successor which shall theretofore have become such in the
manner prescribed in this Section 10.14 shall be released from its obligations
under this Indenture as issued immediately upon the effectiveness of such
conveyance or transfer, provided that the Issuing Entity shall not be released
from any obligations or liabilities to the Indenture Trustee or the Noteholders
arising prior to such effectiveness.

Section 10.15 Guarantees, Loans, Advances and Other Liabilities. Except as
contemplated by this Indenture or the Trust Agreement, the Issuing Entity shall
not make any loan or advance or credit to, or guarantee (directly or indirectly
or by an instrument having the effect of assuring another’s payment or
performance on any obligation or capability of so doing or otherwise), endorse
or otherwise become contingently liable, directly or indirectly, in connection
with the obligations, stocks or

 

92



--------------------------------------------------------------------------------

dividends of, or own, purchase, repurchase or acquire (or agree contingently to
do so) any stock, obligations, assets or securities of, or any other interest
in, or make any capital contribution to, any other Person.

Section 10.16 Capital Expenditures. The Issuing Entity shall not make any
expenditure (by long-term or operating lease or otherwise) for capital assets
(either realty or personalty).

Section 10.17 Restricted Payments. The Issuing Entity shall not, directly or
indirectly, (i) pay any dividend or make any distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, to the Owner Trustee or any owner of a beneficial interest in the
Issuing Entity or otherwise with respect to any ownership or equity interest or
security in or of the Issuing Entity or to the Servicer, (ii) redeem, purchase,
retire or otherwise acquire for value any such ownership or equity interest or
security or (iii) set aside or otherwise segregate any amounts for any such
purpose; provided, however, that the Issuing Entity may make, or cause to be
made, (x) distributions as contemplated by, and to the extent funds are
available for such purpose under, the Trust Agreement and (y) payments to the
Indenture Trustee pursuant to Section 7.07 hereof. The Issuing Entity will not,
directly or indirectly, make payments to or distributions from the Collection
Account except in accordance with this Indenture or any Indenture Supplement.

Section 10.18 No Borrowing. The Issuing Entity will not issue, incur, assume,
guarantee or otherwise become liable, directly or indirectly, for any additional
indebtedness, except pursuant to a subordinated note or as otherwise provided in
the Issuing Entity’s charter documents.

[END OF ARTICLE X]

 

93



--------------------------------------------------------------------------------

ARTICLE XI

EARLY AMORTIZATION OF NOTES

Section 11.01 Applicability of Article. Unless otherwise specified in the
applicable Indenture Supplement related to a Series, Class or Tranche of Notes,
pursuant to the terms of this Article XI, the Issuing Entity will redeem and
pay, provided that funds are available, each affected Series, Class or Tranche
of Notes upon the occurrence of any Early Amortization Event. Unless otherwise
specified in the applicable Indenture Supplement relating to a Series, Class or
Tranche of Notes, or in the form of Notes for such Series, Class or Tranche, the
following are “Early Amortization Events”:

(a) the occurrence of an Event of Default and acceleration of the Notes of a
Series, Class or Tranche pursuant to Article VI hereof;

(b) with respect to any Series, Class or Tranche of Notes, the occurrence of the
Scheduled Principal Payment Date of such Series, Class or Tranche of Notes;

(c) the Issuing Entity becomes an investment company within the meaning of the
Investment Company Act;

(d) any Transferor shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to all or substantially all of
its property, or a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises for the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against such Transferor; or
such Transferor shall admit in writing its inability to pay its debts generally
as they become due, file a petition to take advantage of any applicable
insolvency or reorganization statute, make an assignment for the benefit of its
creditors or voluntarily suspend payment of its obligations; or

(e) with respect to any Series, Class or Tranche of Notes, any additional Early
Amortization Event specified in the Indenture Supplement for such Series, Class
or Tranche of Notes as applying to such Series, Class or Tranche of Notes.

The repayment price of a Tranche of Notes so redeemed will equal the Outstanding
Dollar Principal Amount of such Tranche, plus accrued, past due and additional
interest to but excluding the date of repayment, the payment of which will be
subject to the allocations, deposits and payments sections of the related Asset
Pool Supplement and Indenture Supplement.

If the Issuing Entity is unable to pay the repayment price in full on the
Principal Payment Date following the end of the Monthly Period in which the
Early Amortization Event occurs, monthly payments on such Tranche of Notes will
thereafter

 

94



--------------------------------------------------------------------------------

be made on each following Principal Payment Date until the Outstanding Dollar
Principal Amount of such Series, Class or Tranche, plus all accrued, past due
and additional interest, is paid in full or the Legal Maturity Date occurs,
whichever is earlier, subject to the allocations, deposits and payments sections
of the related Asset Pool Supplement and Indenture Supplement. Any funds in any
Supplemental Bank Account for a repaid Tranche will be applied to make the
principal and interest payments on that Tranche on the repayment date, subject
to the allocations, deposits and payments sections of the related Asset Pool
Supplement and Indenture Supplement.

Section 11.02 Optional Repurchase. Unless otherwise provided in the applicable
Indenture Supplement for a Series, Class or Tranche of Notes, the Servicer has
the right, but not the obligation, to redeem a Series, Class or Tranche of Notes
in whole but not in part on any Payment Date on or after the Payment Date on
which the aggregate Outstanding Dollar Principal Amount (after giving effect to
all payments on such Payment Date) of such Series, Class or Tranche of Notes is
reduced to less than 10% of its highest Outstanding Dollar Principal Amount at
any time (or such other percentage as shall be specified from time to time by
the Servicer, consistent with sale treatment under GAAP and regulatory
accounting principles); provided, however, that if such Class or Tranche of
Notes redeemed is of a Subordinated Class or Tranche of Notes, the Servicer will
not redeem such Notes if the provisions of the related Indenture Supplement
would prevent the payment of such Subordinated Notes until a level of prefunding
of the Principal Funding Accounts for the Senior Classes of Notes for that
Series has been reached such that the amount of such deficiency in the required
subordination of a Senior Class of Notes is no longer required to provide
subordination protection for the Senior Classes of that Series.

If the Servicer elects to redeem a Series, Class or Tranche of Notes, it will
cause the Issuing Entity to notify the Holders of such redemption at least 30
days prior to the redemption date. Unless otherwise specified in the Indenture
Supplement or Terms Document applicable to the Notes to be so redeemed, the
redemption price of a Series, Class or Tranche so redeemed will equal 100% of
the Outstanding Dollar Principal Amount of such Tranche, plus accrued, unpaid
and additional interest or principal accreted and unpaid on such Tranche to but
excluding the date of redemption, the payment of which will be subject to the
allocations, deposits and payments sections of the related Asset Pool Supplement
and Indenture Supplement.

If the Issuing Entity is unable to pay the redemption price in full on the
redemption date, monthly payments on such Series, Class or Tranche of Notes will
thereafter be made until either the Outstanding Dollar Principal Amount of such
Series, Class or Tranche, plus all accrued, unpaid and additional interest, is
paid in full or the Legal Maturity Date occurs, whichever is earlier, subject to
Article V, Article VI and the allocations, deposits and payments sections of the
related Indenture Supplement. Any funds in any Supplemental Bank Account for a
redeemed Tranche will be applied to make the principal and interest payments on
that Tranche on the redemption date in accordance with the related Indenture
Supplement. Principal payments on redeemed Tranches will be made in accordance
with the related Indenture Supplement.

 

95



--------------------------------------------------------------------------------

Section 11.03 Notice. Promptly after the occurrence of any Early Amortization
Event or a redemption pursuant to Section 11.02, the Issuing Entity will notify
the Indenture Trustee and the Note Rating Agencies in writing of the identity,
Stated Principal Amount and Outstanding Dollar Principal Amount of the affected
Series, Class or Tranche of Notes to be redeemed. Notice of redemption will
promptly be given as provided in Section 1.06. All notices of redemption will
state (a) the date on which the redemption of the applicable Series, Class or
Tranche of Notes pursuant to this Article XI will begin, which will be the
Principal Payment Date next following the end of the Monthly Period in which the
applicable Early Amortization Event or redemption pursuant to Section 11.02
occurs, (b) the repayment price for such Series, Class or Tranche of Notes and
(c) the Series, Class or Tranche of Notes to be redeemed pursuant to this
Article XI.

[END OF ARTICLE XI]

 

96



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 No Petition. The Indenture Trustee, by entering into this
Indenture, each Derivative Counterparty, by accepting its rights as a third
party beneficiary hereunder, each Supplemental Credit Enhancement Provider or
Supplemental Liquidity Provider, as applicable, by accepting its rights as a
third party beneficiary hereunder, and each Noteholder, by accepting a Note,
agrees, to the fullest extent permitted by applicable law, that it will not at
any time institute against any Master Trust or the Issuing Entity, or join in
any institution against any Master Trust or the Issuing Entity of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any United States federal or state bankruptcy or
similar law in connection with any obligations relating to the Notes, this
Indenture, any Derivative Agreement, any Supplemental Credit Enhancement
Agreement and any Supplemental Liquidity Agreement.

Section 12.02 Trust Obligations. No recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuing Entity on the Notes
or under this Indenture or any certificate or other writing delivered in
connection herewith or therewith, against (i) the Owner Trustee in its
individual capacity, (ii) any owner of a beneficial interest in the Issuing
Entity or (iii) any partner, owner, beneficiary, agent, officer, director,
employee or agent of the Owner Trustee in its individual capacity, any holder of
a beneficial interest in the Issuing Entity or the Owner Trustee or of any
successor or assign of the Owner Trustee in its individual capacity, except as
any such Person may have expressly agreed (it being understood that the Owner
Trustee has no such obligations in its individual capacity).

Section 12.03 Limitations on Liability.

(a) It is expressly understood and agreed by the parties hereto that (i) this
Indenture is executed and delivered by Chase USA not individually or personally
but solely as Beneficiary, in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings and agreements
herein made on the part of the Issuing Entity is made and intended not as a
personal representation, undertaking or agreement by Chase USA but is made and
intended for the purpose of binding only the Issuing Entity, (iii) nothing
herein contained will be construed as creating any liability on Chase USA
individually or personally, to perform any covenant of the Issuing Entity either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties to this Indenture and by any Person claiming by,
through or under them and (iv) under no circumstances will Chase USA be
personally liable for the payment of any indebtedness or expenses of the Issuing
Entity or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuing Entity under this
Indenture or any related documents.

 

97



--------------------------------------------------------------------------------

(b) None of the Indenture Trustee, the Owner Trustee, Chase USA or any other
beneficiary of the Issuing Entity or any of their respective officers,
directors, employers or agents will have any liability with respect to this
Indenture, and recourse of any Noteholder may be had solely to the Collateral
designated for inclusion in the specific Asset Pool and pledged to secure the
applicable Notes.

Section 12.04 Tax Treatment. The Issuing Entity and the Noteholders agree that
the Notes are intended to be debt for federal, state and local income and
franchise tax purposes and agree to treat the Notes accordingly for all such
purposes, unless otherwise required by a taxing authority.

Section 12.05 Actions Taken by the Issuing Entity. Any and all actions that are
to be taken by the Issuing Entity may be taken by either the Beneficiary or the
Owner Trustee on behalf of the Issuing Entity.

Section 12.06 Alternate Payment Provisions. Notwithstanding any provision of
this Indenture or any of the Notes to the contrary, the Issuing Entity, with the
written consent of the Indenture Trustee, may enter into any agreement with any
Holder of a Note providing for a method of payment or notice that is different
from the methods provided for in this Indenture for such payments or notices.
The Issuing Entity will furnish to the Indenture Trustee a copy of each such
agreement and the Indenture Trustee will cause payments or notices, as
applicable, to be made in accordance with such agreements.

Section 12.07 Termination of Issuing Entity. The Issuing Entity and the
respective obligations and responsibilities of the Indenture Trustee created
hereby (other than the obligation of the Indenture Trustee to make payments to
Noteholders as hereinafter set forth) shall terminate, except with respect to
the duties described in Section 12.08(b), as provided in the Trust Agreement.

Section 12.08 Final Distribution.

(a) The Servicer shall give the Indenture Trustee written notice of the Payment
Date on which the Noteholders of any Series, Class or Tranche may surrender
their Notes for payment of the final distribution on and cancellation of such
Notes at least 2 Business Days prior to the fifth day of the month in which the
final distribution is to occur with respect to such Notes. Not later than the
fifth day of the month in which the final distribution in respect of such
Series, Class or Tranche is payable to Noteholders, the Indenture Trustee shall
provide notice to Noteholders of such Series, Class or Tranche specifying
(i) the date upon which final payment of such Series, Class or Tranche will be
made upon presentation and surrender of Notes of such Series, Class or Tranche
at the office or offices therein designated, (ii) the amount of any such final
payment and (iii) that the Record Date otherwise applicable to such payment date
is not applicable, payments being made only upon presentation and surrender of
such Notes at the office or offices therein specified (which, in the case of
Bearer Notes, shall be outside the United States). The Indenture Trustee shall
give such notice to the Note Registrar and the Paying Agent at the time such
notice is given to Noteholders.

 

98



--------------------------------------------------------------------------------

(b) Notwithstanding a final distribution to the Noteholders of any Series, Class
or Tranche of Notes (or the termination of the Issuing Entity), except as
otherwise provided in this clause, all funds then on deposit in any Bank Account
allocated to such Noteholders shall continue to be held in trust for the benefit
of such Noteholders, and the Paying Agent or the Indenture Trustee shall pay
such funds to such Noteholders upon surrender of their Notes, if certificated.
In the event that all such Noteholders shall not surrender their Notes for
cancellation within 6 months after the date specified in the notice from the
Indenture Trustee described in paragraph (a), the Indenture Trustee shall give a
second notice to the remaining such Noteholders to surrender their Notes for
cancellation and receive the final distribution with respect thereto (which
surrender and payment, in the case of Bearer Notes, shall be outside the United
States). If within one year after the second notice all such Notes shall not
have been surrendered for cancellation, the Indenture Trustee may take
appropriate steps, or may appoint an agent to take appropriate steps, to contact
the remaining such Noteholders concerning surrender of their Notes, and the cost
thereof shall be paid out of the funds in the Collection Account or any
Supplemental Bank Account held for the benefit of such Noteholders. The
Indenture Trustee and the Paying Agent shall pay to the Issuing Entity any
monies held by them for the payment of principal or interest that remains
unclaimed for 2 years. After payment to the Issuing Entity, Noteholders entitled
to the money must look to the Issuing Entity for payment as general creditors
unless an applicable abandoned property law designates another Person.

Section 12.09 Termination Distributions. Upon the termination of the Issuing
Entity pursuant to the terms of the Trust Agreement, the Indenture Trustee shall
release, assign and convey to the Beneficiary or any of its designees, without
recourse, representation or warranty, all of its right, title and interest in
the Collateral designated for inclusion in an Asset Pool, whether then existing
or thereafter created, all monies due or to become due and all amounts received
or receivable with respect thereto (including all moneys then held in any Bank
Account) and all proceeds thereof, except for amounts held by the Indenture
Trustee pursuant to Section 12.08(b). The Indenture Trustee shall execute and
deliver such instruments of transfer and assignment as shall be provided to it,
in each case without recourse, as shall be reasonably requested by the
Beneficiary to vest in the Beneficiary or any of its designees all right, title
and interest which the Indenture Trustee had in the Collateral and such other
property designated for inclusion in an Asset Pool.

Section 12.10 Derivative Counterparty, Supplemental Credit Enhancement Provider
and Supplemental Liquidity Provider as Third-Party Beneficiary. Each Derivative
Counterparty, Supplemental Credit Enhancement Provider and Supplemental
Liquidity Provider is a third-party beneficiary of this Indenture to the extent
specified in the applicable Derivative Agreement, Supplemental Credit
Enhancement Agreement, Supplemental Liquidity Agreement or Indenture Supplement.

 

99



--------------------------------------------------------------------------------

Section 12.11 Notices.

(a) in the case of Issuing Entity, to:

Chase Issuance Trust

c/o Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-1600

Attention: Corporate Trust Administration

Fax: (302) 636-6119

with a copy to:

Chase Bank USA, National Association

201 North Walnut Street

Wilmington, Delaware 19801

Attention: Patricia M. Garvey

Fax: (302) 282-7634

with a copy to:

JPMorgan Chase & Co.

1 Bank One Plaza, Suite IL1 0460

Chicago, Illinois 60670

Attention: Stephen R. Etherington

Fax: (312) 732-3366

(b) in the case of the Indenture Trustee, to:

Wells Fargo Bank, National Association

6th & Marquette

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services Asset Backed Administration

Fax: (612) 667-3464

Section 12.12 No Asset Pool Other Than Asset Pool One. Notwithstanding anything
to the contrary herein or in any other Transaction Document (as such term is
defined in the Transfer and Servicing Agreement), there shall be no Asset Pool
other than Asset Pool One designated or established pursuant to any of the
Transaction Documents.

[END OF ARTICLE XII]

 

100



--------------------------------------------------------------------------------

ARTICLE XIII

COMPLIANCE WITH REGULATION AB

Section 13.01 Intent of Parties; Reasonableness. The Issuing Entity and the
Indenture Trustee acknowledge and agree that the purpose of this Article XIII is
to facilitate compliance by the Transferor with the provisions of Regulation AB
and related rules and regulations of the Commission. The Transferor shall not
exercise its right to request delivery of information or other performance under
these provisions other than in good faith, or for purposes other than the
Transferor’s compliance with the Securities Act, the Securities Exchange Act and
the rules and regulations of the Commission thereunder (or the provision in a
private offering of disclosure comparable to that required under the Securities
Act). The Indenture Trustee agrees to cooperate in good faith with any
reasonable request by the Transferor for information regarding the Indenture
Trustee which is required in order to enable the Transferor to comply with the
provisions of Regulation AB, including, without limitation, Items 1103(a)(1),
1109(a), 1109(b), 1117, 1118, 1119 and 1122 of Regulation AB as it relates to
the Indenture Trustee or to the Indenture Trustee’s obligations under this
Indenture or any other Transaction Document.

Section 13.02 Additional Representations and Warranties of the Indenture
Trustee. The Indenture Trustee shall be deemed to represent to the Transferor,
as of the date on which information is provided to the Transferor under
Section 13.03 that, except as disclosed in writing to the Transferor prior to
such date to the best of its knowledge: (i) neither the execution, delivery and
performance by the Indenture Trustee of this Indenture or any other Transaction
Document, the performance by the Indenture Trustee of its obligations under this
Indenture or any other Transaction Document nor the consummation of any of the
transactions by the Indenture Trustee contemplated thereby, is in violation of
any indenture, mortgage, bank credit agreement, note or bond purchase agreement,
long-term lease, license or other agreement or instrument to which the Indenture
Trustee is a party or by which it is bound, which violation would have a
material adverse effect on the Indenture Trustee’s ability to perform its
obligations under this Indenture or any other Transaction Document, or of any
judgment or order applicable to the Indenture Trustee; and (ii) there are no
proceedings pending or threatened against the Indenture Trustee in any court or
before any governmental authority, agency or arbitration board or tribunal
which, individually or in the aggregate, would have a material adverse effect on
the right, power and authority of the Indenture Trustee to enter into this
Indenture or any other Transaction Document or to perform its obligations under
this Indenture or Transaction Document.

Section 13.03 Information to be Provided by the Indenture Trustee.

The Indenture Trustee shall provide such information regarding the Indenture
Trustee as is required for the purpose of compliance with Items 1103(a)(1),
1109(a), 1109(b), 1117, 1118 and 1119 of Regulation AB (or for any private
offering

 

101



--------------------------------------------------------------------------------

utilizing an offering document disclosure comparable to that required under the
Securities Act) in the form of a certificate signed by an authorized officer of
the Indenture Trustee at the time of the offering of any new Notes issued by the
Issuing Entity in the form attached hereto as Exhibit E, or such other form as
may mutually be agreed upon.

The Indenture Trustee shall provide to the Transferor, in writing, any updates
to the information regarding the Indenture Trustee as is required for the
purpose of compliance with Items 1109(a), 1109(b), 1117, 1118 and 1119 of
Regulation AB, and as promptly as practicable following notice to or discovery
by the Indenture Trustee of any changes to such information.

The Indenture Trustee’s obligations to provide disclosure required by Item 1119
of Regulation AB pursuant to this Section 13.03 shall be deemed satisfied if the
Indenture Trustee provides a description of any affiliation or material
relationship between (a) the Indenture Trustee, on the one hand, and (b) those
parties to the Securitization Transaction as are identified by the Transferor in
writing, on the other.

Section 13.04 Report on Assessment of Compliance and Attestation; Annual
Certification.

(a) On or before March 1 of each calendar year, commencing in 2007, the
Indenture Trustee shall:

(i) deliver to the Transferor a report regarding the Indenture Trustee’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, as required under Rules 13a-18 and 15d-18 of the
Securities Exchange Act and Item 1122 of Regulation AB. Such report shall be
addressed to the Transferor and signed by an authorized officer of the Indenture
Trustee, and shall address each of the Servicing Criteria specified in Exhibit
D, as may be amended from time to time by the parties hereto;

(ii) deliver to the Transferor a report of a registered public accounting firm
reasonably acceptable to the Transferor that attests to, and reports on, the
assessment of compliance made by the Indenture Trustee and delivered pursuant to
the preceding paragraph. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Securities Exchange Act; and

(iii) deliver to the Transferor and any other Person that will be responsible
for signing the Sarbanes Certification on behalf of the Issuing Entity or the
Transferor with respect to a Securitization Transaction a certification in the
form attached hereto as Exhibit C, or such other form as may mutually be agreed
upon.

(b) The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture

 

102



--------------------------------------------------------------------------------

Trustee pursuant to such clause in signing a Sarbanes Certification and filing
such with the Commission.

(c) Within thirty (30) days of receipt, the Transferor shall provide a copy of
all reports prepared and delivered pursuant to this Section 13.04 to each Note
Rating Agency.

[END OF ARTICLE XIII]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

CHASE ISSUANCE TRUST By:   CHASE BANK USA, NATIONAL ASSOCIATION, as Beneficiary
and not in its individual capacity   By:  

/s/ Patricia M. Garvey

 

Name: Patricia M. Garvey

 

Title:   Vice President

 

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION, as Indenture Trustee and not in its individual capacity

By:  

/s/ Cheryl Zimmerman

 

Name: Cheryl Zimmerman

 

Title:   Assistant Vice President

 

Acknowledged and Accepted:

 

CHASE BANK USA, NATIONAL ASSOCIATION,

as Servicer

By:  

/s/ Patricia M. Garvey

 

Name: Patricia M. Garvey

 

Title:   Vice President



--------------------------------------------------------------------------------

Exhibit A

FORM OF INVESTMENT LETTER

[Date]

Wells Fargo Bank,

National Association,

as Indenture Trustee,

Sixth & Marquette

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services Asset Backed Administration

Chase Issuance Trust

c/o Chase Bank USA, National Association, as Beneficiary

201 North Walnut Street

Wilmington, Delaware 19801

Attention: Patricia M. Garvey

Fax: (302) 282-6605

 

  Re: Purchase of $                         principal amount of Chase Issuance
Trust, Series [•], Class [•] Notes

Ladies and Gentlemen:

In connection with our purchase of the above Notes (the “Notes”) we confirm
that:

(1) We understand that the Notes are not being registered under the Securities
Act of 1933, as amended (the “Securities Act”), and are being sold to us in a
transaction that is exempt from the registration requirements of the Securities
Act.

(2) Any information we desire concerning the Notes or any other matter relevant
to our decision to purchase the Notes is or has been made available to us.

(3) We have such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the Notes,
and we (and any account for which we are purchasing under paragraph (4) below)
are able to bear the economic risk of an investment in the Notes. We (and any
account for which we are purchasing under paragraph (iv) below) are an
“accredited investor” (as such term is defined in Rule 501(a)(1), (2) or (3) of
Regulation D under the Securities Act).

(4) We are acquiring the Notes for our own account or for accounts as to which
we exercise sole investment discretion and not with a view to any distribution
of the

 

A-1



--------------------------------------------------------------------------------

Notes, subject, nevertheless, to the understanding that the disposition of our
property shall at all times be and remain within our control.

(5) We agree that the Notes must be held indefinitely by us unless subsequently
registered under the Securities Act or an exemption from any registration
requirements of the Securities Act and any applicable state securities law is
available.

(6) We agree that in the event that at some future time we wish to dispose of or
exchange any of the Notes (such disposition or exchange not being currently
foreseen or contemplated), we will not transfer or exchange any of the Notes
unless:

(a) (i) the sale is of at least U.S. $250,000 principal amount of Notes to an
Eligible Purchaser (as defined below), (ii) a letter to substantially the same
effect as paragraphs (1), (2), (3), (4), (5) and (6) of this letter is executed
promptly by the purchaser and (3) all offers or solicitations in connection with
the sale, whether directly or through any agent acting on our behalf, are
limited only to Eligible Purchasers and are not made by means of any form of
general solicitation or general advertising whatsoever; or

(b) the Notes are transferred pursuant to Rule 144 under the Securities Act by
us after we have held them for more than two years; or

(c) the Notes are sold in any other transaction that does not require
registration under the Securities Act and, if the Issuing Entity, the Servicer,
the Indenture Trustee or the Note Registrar so requests, we theretofore have
furnished to such party an opinion of counsel satisfactory to such party, in
form and substance satisfactory to such party, to such effect; or

(d) the Notes are transferred pursuant to an exception from the registration
requirements of the Securities Act under Rule 144A under the Securities Act; and

(7) We understand that the Notes will bear a legend to substantially the
following effect:

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). NEITHER THIS NOTE NOR ANY PORTION HEREOF MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT AND ANY APPLICABLE PROVISIONS OF
ANY STATE BLUE SKY OR SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
SUCH PROVISIONS. THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN CONDITIONS SET
FORTH IN THE INDENTURE REFERRED TO HEREIN.

 

A-2



--------------------------------------------------------------------------------

This legend may be removed if the Issuing Entity, the Indenture Trustee and the
Note Registrar have received an opinion of counsel, in form and substance
satisfactory to them, to the effect that the legend may be removed.

“Eligible Purchaser” means either an Eligible Dealer or a corporation,
partnership or other entity which we have reasonable grounds to believe and do
believe can make representations with respect to itself to substantially the
same effect as the representations set forth herein. “Eligible Dealer” means any
corporation or other entity the principal business of which is acting as a
broker and/or dealer in securities. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Second Amended and
Restated Indenture, dated as of March 14, 2006, between the Chase Issuance Trust
and Wells Fargo Bank, National Association, as indenture trustee.

 

Very truly yours,

  

(Name of Purchaser)

By:

      

(Authorized officer)

 

A-3



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF CLEARANCE SYSTEM CERTIFICATE

TO BE GIVEN TO THE INDENTURE TRUSTEE BY

EUROCLEAR OR CLEARSTREAM, LUXEMBOURG FOR

DELIVERY OF DEFINITIVE NOTES IN EXCHANGE FOR A PORTION OF A

TEMPORARY GLOBAL NOTE

CHASE ISSUANCE TRUST,

Series [•], Class [•] Notes

[Insert title or sufficient description of Notes to be delivered]

We refer to that portion of the Temporary Global Note in respect of the Series
[•], Class [•] Notes to be exchanged for definitive Notes (the “Submitted
Portion”) pursuant to this certificate (the “Notes”) as provided in the
Indenture, dated as of March 14, 2006 (as amended and supplemented, the
“Indenture”), in respect of such issue. This is to certify that (i) we have
received a certificate or certificates, in writing or by tested telex, with
respect to each of the persons appearing in our records as being entitled to a
beneficial interest in the Submitted Portion and with respect to such person’s
beneficial interest either (a) from such person, substantially in the form of
Exhibit [•]-[•] to the Indenture Supplement, or (b) from __________, _____,
substantially in the form of Exhibit [•]-[•] to the Indenture Supplement, and
(ii) the Submitted Portion includes no part of the Temporary Global Note
excepted in such certificates.

We further certify that as of the date hereof we have not received any
notification from any of the persons giving such certificates to the effect that
the statements made by them with respect to any part of the Submitted Portion
are no longer true and cannot be relied on as of the date hereof.

We understand that this certificate is required in connection with certain
securities and tax laws in the United States of America. If administrative or
legal proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate or a copy hereof to any interested party in such proceedings.

Dated: __________, _____,

[as operator of the Euroclear System]

[Clearstream, Luxembourg]

 

By     

 

B-1-1



--------------------------------------------------------------------------------

Exhibit B-2

FORM OF CERTIFICATE TO BE DELIVERED TO

EUROCLEAR OR CLEARSTREAM, LUXEMBOURG

BY [•] WITH RESPECT TO REGISTERED NOTES SOLD TO QUALIFIED

INSTITUTIONAL BUYERS

CHASE ISSUANCE TRUST,

Series [•], Class [•] Notes

In connection with the initial issuance and placement of the Series [•], Class
[•] Notes (the “Notes”), an institutional investor in the United States (an
“institutional investor”) is purchasing [U.S.$/(pound)/(U)/SF] aggregate
principal amount of the Notes hold in our account at
[                                        
                                                                             ],
as operator of the Euroclear System [Clearstream, Luxembourg] on behalf of such
investor.

We reasonably believe that such institutional investor is a qualified
institutional buyer as such term is defined under Rule 144A of the Securities
Act of 1933, as amended.

[We understand that this certificate is required in connection with United
States laws. We irrevocably authorize you to produce this certificate or a copy
hereof to any interested party in any administrative or legal proceedings or
official inquiry with respect to the matters covered by this certificate.]

The Definitive Notes in respect of this certificate are to be issued in
registered form in the minimum denomination of [U.S.$/(pound)/(U)/SF] and such
Definitive Notes (and, unless the Indenture or Terms Document relating to the
Notes otherwise provides, any Notes issued in exchange or substitution for or on
registration of transfer of Notes) shall bear the following legend:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933. NEITHER THIS NOTE NOR ANY PORTION HEREOF MAY BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (EACH AS DEFINED HEREIN),
EXCEPT IN COMPLIANCE WITH THE REGISTRATION PROVISIONS OF SUCH ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION PROVISIONS. THE TRANSFER OF THIS
NOTE IS SUBJECT TO CERTAIN CONDITIONS SET FORTH IN THE INDENTURE REFERRED TO
HEREIN. THIS NOTE CANNOT BE EXCHANGED FOR A BEARER NOTE.”

Dated: __________, _____,

 

[                                                     ] By:       

Authorized Officer

 

B-2-1



--------------------------------------------------------------------------------

Exhibit B-3

FORM OF CERTIFICATE TO BE DELIVERED

TO EUROCLEAR OR CLEARSTREAM, LUXEMBOURG

BY A BENEFICIAL OWNER OF NOTES,

OTHER THAN A QUALIFIED INSTITUTIONAL BUYER

CHASE ISSUANCE TRUST,

Series [•], Class [•] Notes

This is to certify that as of the date hereof and except as provided in the
third paragraph hereof, the Series [•], Class [•] Notes held by you for our
account (the “Notes”) (i) are owned by a person that is a United States person,
or (ii) are owned by a United States person that is (A) the foreign branch of a
United States financial institution (as defined in U.S. Treasury Regulations
Section 1.165-12(c)(1)(v)) (a “financial institution”) purchasing for its own
account or for resale, or (B) a United States person who acquired the Notes
through the foreign branch of a financial institution and who holds the Notes
through the financial institution on the date hereof (and in either case (A) or
(B), the financial institution hereby agrees to comply with the requirements of
Section 165(j)(3)(A), (B) or (C) of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder), or (iii) are owned by a financial
institution for purposes of resale during the Restricted Period (as defined in
U.S. Treasury Regulations Section 1.163-5(c)(2)(i)(D)(7)). In addition,
financial institutions described in clause (iii) of the preceding sentence
(whether or not also described in clause (i) or (ii)) certify that they have not
acquired the Notes for purposes of resale directly or indirectly to a United
States person or to a person within the United States or its possessions.

We undertake to advise you by tested telex if the above statement as to
beneficial ownership is not correct on the date of delivery of the Notes in
bearer form with respect to such of the Notes as then appear in your books as
being held for our account.

This certificate excepts and does not relate to [U.S.$/(pound)/(U)/SF] principal
amount of Notes held by you for our account, as to which we are not yet able to
certify beneficial ownership. We understand that delivery of Definitive Notes in
such principal amount cannot be made until we are able to so certify.

We understand that this certificate is required in connection with certain
securities and tax laws in the United States of America. If administrative or
legal proceedings are commenced or threatened in connection with which this
certificate is or would be relevant, we irrevocably authorize you to produce
this certificate or a copy hereof to any interested party in such proceedings.
As used herein, “United States” means the United States of America, including
the States and the District of Columbia, its territories, its possessions and
other areas subject to its jurisdiction; and “United States person” means a
citizen or resident of the United States, a corporation, partnership or other
entity created or organized in or under the laws of the United States, or any
political subdivision thereof,

 

B-3-1



--------------------------------------------------------------------------------

or an estate or trust the income of which is subject to United States federal
income taxation regardless of its source.

Dated: __________, _____

 

By:       

Name:

 

Title:

As, or as agent for, the beneficial owner(s) of the interest in the Notes to
which this certificate relates.

 

B-3-2



--------------------------------------------------------------------------------

Exhibit C

FORM OF ANNUAL CERTIFICATION

 

  Re: SECOND AMENDED AND RESTATED INDENTURE, dated as of March 14, 2006 (the
“Agreement”), by and between Chase Issuance Trust, a Delaware statutory trust,
as issuing entity (the “Issuing Entity”) and Wells Fargo Bank, National
Association, a national banking association, as indenture trustee (the
“Indenture Trustee”)

I, ________________________________, the _______________________ of the
Indenture Trustee, certify to the Transferor, and its officers, with the
knowledge and intent that they will rely upon this certification, that:

(1) I have reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”) and
Item 1122 of Regulation AB (17 CFR §229.1100, et seq.) (the “Servicing
Assessment”), and the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Securities
Exchange Act and Section 1122(b) of Regulation AB (the “Attestation Report”)
that were delivered by the Indenture Trustee to the Transferor pursuant to the
Agreement (collectively, the “Indenture Trustee Information”);

(2) To the best of my knowledge, the Indenture Trustee Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Indenture Trustee Information;

(3) To the best of my knowledge, all of the Indenture Trustee Information
required to be provided by the Indenture Trustee under the Agreement has been
provided to the Transferor; and

(4) To the best of my knowledge, except as disclosed in the Servicing Assessment
or the Attestation Report, the Indenture Trustee has fulfilled its obligations
under the Agreement.

 

Date: _________________________

By:       

Name:

 

Title:

 

C-1



--------------------------------------------------------------------------------

Exhibit D

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified below as “Applicable Servicing
Criteria”:

 

Servicing Criteria

  

Applicable Servicing

Criteria

Reference

  

Criteria

   General Servicing Considerations

1122(d)(1)(i)

   Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.   

1122(d)(1)(ii)

   If any material servicing activities are outsourced to third parties,
policies and procedures are instituted to monitor the third party’s performance
and compliance with such servicing activities.   

ü

1122(d)(1)(iii)

   Any requirements in the transaction agreements to maintain a back-up servicer
for the credit card accounts or accounts are maintained.   

1122(d)(1)(iv)

   A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    Cash Collection and Administration

1122(d)(2)(i)

   Payments on credit card accounts are deposited into the appropriate custodial
bank accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   

ü

1122(d)(2)(ii)

   Disbursements made via wire transfer on behalf of an obligor or to an
investor are made only by authorized personnel.   

ü

1122(d)(2)(iii)

   Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   

1122(d)(2)(iv)

   The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   

1122(d)(2)(v)

   Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   

1122(d)(2)(vi)

   Unissued checks are safeguarded so as to prevent unauthorized access.   

1122(d)(2)(vii)

   Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations (A) are mathematically accurate; (B)
are prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) are
reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.   

 

D-1



--------------------------------------------------------------------------------

Servicing Criteria

   Applicable Servicing
Criteria

Reference

  

Criteria

   Investor Remittances and Reporting

1122(d)(3)(i)

   Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of credit
card accounts serviced by the Servicer.   

1122(d)(3)(ii)

   Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    ü

1122(d)(3)(iii)

   Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.    ü

1122(d)(3)(iv)

   Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.    ü Pool Asset
Administration

1122(d)(4)(i)

   Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.    ü1

1122(d)(4)(ii)

   Pool assets and related documents are safeguarded as required by the
transaction agreements.    ü2

1122(d)(4)(iii)

   Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   

1122(d)(4)(iv)

   Payments on credit card accounts, including any payoffs, made in accordance
with the related credit card accounts documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.   

1122(d)(4)(v)

   The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.   

1122(d)(4)(vi)

   Changes with respect to the terms or status of an obligor’s account (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   

1122(d)(4)(vii)

   Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   

1122(d)(4)(viii)

   Records documenting collection efforts are maintained during the period an
Account is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent Accounts including, for example, phone calls, letters and
payment rescheduling plans in cases where delinquency is deemed temporary (e.g.,
illness or unemployment).   

1122(d)(4)(ix)

   Adjustments to interest rates or rates of return for Accounts with variable
rates are computed based on the related Account documents.   

--------------------------------------------------------------------------------

1 With regard to the First USA Credit Card Master Trust and Chase Credit Card
Master Trust collateral certificates.

 

2 With regard to the First USA Credit Card Master Trust and Chase Credit Card
Master Trust collateral certificates.

 

D-2



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable Servicing
Criteria

Reference

  

Criteria

  

1122(d)(4)(x)

   Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s Account documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.   

1122(d)(4)(xi)

   Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   

1122(d)(4)(xii)

   Any late payment penalties in connection with any payment to be made on
behalf of an obligor are paid from the servicer’s funds and not charged to the
obligor, unless the late payment was due to the obligor’s error or omission.   

1122(d)(4)(xiii)

   Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by the servicer, or such other number
of days specified in the transaction agreements.   

1122(d)(4)(xiv)

   Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   

1122(d)(4)(xv)

   Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.   

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Indenture Trustee

Date:

    

By:

      

Name:

 

Title:

 

D-3



--------------------------------------------------------------------------------

Exhibit E

FORM OF

CHASE ISSUANCE TRUST

INDENTURE TRUSTEE’S CERTIFICATE

[            ] [    ], 20[    ]

Reference is hereby made to the SECOND AMENDED AND RESTATED INDENTURE, dated as
of March 14, 2006, by and between CHASE ISSUANCE TRUST (formerly known as the
Bank One Issuance Trust), a Delaware statutory trust (the “Issuing Entity”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
indenture trustee (the “Indenture Trustee”) and collateral agent.

In connection with transactions contemplated by a Terms Agreement, dated as of
[            ] [    ], 20[    ], incorporating an Underwriting Agreement, dated
as of [            ] [    ], 20[    ] (together, the “Underwriting Agreement”),
by and among the underwriter (the “Underwriter”), Chase Bank USA, National
Association (formerly known as Chase Manhattan Bank USA, National Association,
the “Bank”), a national banking association and the Issuing Entity, relating to
the sale by the Issuing Entity to the Underwriter of $[                    ] in
aggregate principal amount of Class [ ](20[    ]- [    ]) Notes (the “Class [
](20[    ]- [    ]) Notes”), the undersigned, an authorized officer of the
Indenture Trustee, hereby certifies the following:

1. The information provided by the Indenture Trustee in the prospectus, dated
[            ] [    ], 20[    ] (the “Initial Base Prospectus”), relating to the
offering of the notes of the Issuing Entity in the form filed with the
Securities and Exchange Commission (the “Commission”) pursuant to Rule 424(b) of
the General Rules and Regulations (the “Rules and Regulations”) under the
Securities Act of 1933, as amended (the “Securities Act”), as excerpted in
Schedule A hereto, is true and accurate in all material respects.

2. The information provided by the Indenture Trustee in the final prospectus,
dated [            ] [    ], 20[    ] (the “Final Base Prospectus”), relating to
the offering of the notes of the Issuing Entity in the form filed with the
Commission pursuant to Rule 424(b) of the Rules and Regulations under the
Securities Act, as excerpted in Schedule B hereto, is true and accurate in all
material respects.

3. There are no legal proceedings pending or known to be contemplated against
the Indenture Trustee or against any property of the Indenture Trustee, that
would be material to security holders of the Class [ ](20[    ]- [    ]) Notes.

4. There are no governmental proceedings pending or known to be contemplated
against the Indenture Trustee or against any property of the Indenture Trustee,
that would be material to security holders of the Class [ ](20[    ]- [    ])
Notes.

 

E-1



--------------------------------------------------------------------------------

5. There are no affiliations, relationships and/or related transactions that
would be material to security holders of the Class [ ](20[ ]- [ ]) Notes with
any of the following:

 

  (a) the Bank;

 

  (b) Wilmington Trust Company;

 

  (c) The Bank of New York[;]/[; and]

 

  (d) The Bank of New York (Delaware)[.]/[; and

 

  (e) any enhancement or support provider.]1

--------------------------------------------------------------------------------

1 If applicable, the Transferor shall inform the Indenture Trustee of the
identity of any enhancement or support provider; otherwise (e) is deleted.

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this certificate as of the date hereinabove
set forth.

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION

By:       

Name:

 

Title:

 

E-3



--------------------------------------------------------------------------------

Schedule A

 

1. Page [    ] of Initial Base Prospectus

[DESCRIPTION OF WELLS FARGO BANK, NATIONAL ASSOCIATION]

 

2. Page [    ] of Initial Base Prospectus

[DESCRIPTION OF WELLS FARGO BANK, NATIONAL ASSOCIATION]

 

E-4



--------------------------------------------------------------------------------

Schedule B

 

1. Page [    ] of Final Base Prospectus

[DESCRIPTION OF WELLS FARGO BANK, NATIONAL ASSOCIATION]

 

2. Page [    ] of Final Base Prospectus

[DESCRIPTION OF WELLS FARGO BANK, NATIONAL ASSOCIATION]

 

E-5